

Exhibit 10

--------------------------------------------------------------------------------

J.P.Morgan
CREDIT AGREEMENT
DATED AS OF JANUARY 31, 2012
AMONG
ACUITY BRANDS, INC.,
ACUITY BRANDS LIGHTING, INC.
THE SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTIES HERETO,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A., BRANCH BANKING & TRUST COMPANY and
KEYBANK NATIONAL ASSOCIATION,
as Co-Documentation Agents



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


 
 
 
ARTICLE I
DEFINITIONS
1


1.1.
Certain Defined Terms
1


1.2.
References
21


1.3.
Supplemental Disclosure
21


1.4.
Terms Generally
22


 
 
 
ARTICLE II
THE CREDITS
22


2.1.
Commitment
22


2.2.
Swing Line Loans
23


 
2.2.1    Amount of Swing Line Loans
23


 
2.2.2    Borrowing Notice
23


 
2.2.3    Making of Swing Line Loans
23


 
2.2.4    Repayment of Swing Line Loans
23


2.3.
Determination of Dollar Amounts; Required Payments; Termination
24


 
2.3.1    Determination of Dollar Amounts
24


 
2.3.2    Required Payments
24


 
2.3.3    Termination
24


2.4.
Revolving Loans
25


2.5.
Types of Advances
25


2.6.
Facility Fee; Reductions in Aggregate Commitment
25


 
2.6.1    Facility Fee
25


 
2.6.2    Reductions in Aggregate Commitment
25


2.7.
Minimum Amount of Each Advance
25


2.8.
Principal Payments
25


 
2.8.1    Optional Principal Payments
25


 
2.8.2    Mandatory Prepayments
26


2.9.
Method of Selecting Types and Interest Periods for New Advances; Method of
Borrowing
26


 
2.9.1    Method of Selecting Types and Interest Periods for New Advances
26


 
2.9.2    Method of Borrowing
27


2.10.
Conversion and Continuation of Outstanding Advances
27


2.11.
Changes in Interest Rate, etc.
28


2.12.
No Conversion or Continuation of Eurocurrency Advances After Default; Dates
Applicable After Default
28


2.13.
Method of Payment
29


2.14.
Noteless Agreement; Evidence of Indebtedness
29


2.15.
Telephonic Notices
30


2.16.
Interest Payment Dates; Interest and Fee Basis
30


2.17.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
31


2.18.
Lending Installations
31


2.19.
Non-Receipt of Funds by the Administrative Agent
31


2.20.
Replacement of Lender
32


2.21.
Facility LCs
32


 
2.21.1    Issuance; Transitional Facility LCs
32


 
2.21.2    Participations
33


 
2.21.3    Notice
33


 
2.21.4    LC Fees
33








i


--------------------------------------------------------------------------------




 
2.21.5    Administration; Reimbursement by Lenders
33


 
2.21.6    Reimbursement by the Borrowers
34


 
2.21.7    Obligations Absolute
34


 
2.21.8    Actions of LC Issuers
35


 
2.21.9    Indemnification
35


 
2.21.10    Lenders' Indemnification
36


 
2.21.11    Facility LC Collateral Account
36


 
2.21.12    Rights as a Lender
36


2.22.
Subsidiary Borrowers
37


2.23.
Increase of Commitments
37


2.24.
Interest
39


2.25.
Judgment Currency
40


2.26.
Market Disruption
40


2.27.
Defaulting Lenders
41


 
 
 
ARTICLE III
YIELD PROTECTION; TAXES
42


3.1.
Yield Protection
42


3.2.
Changes in Capital Adequacy Regulations
43


3.3.
Availability of Types of Advances
43


3.4.
Funding Indemnification
44


3.5.
Taxes
44


3.6.
Lender Statements; Survival of Indemnity
46


3.7.
Mitigation of Obligations
47


 
 
 
ARTICLE IV
CONDITIONS PRECEDENT
47


4.1.
Effectiveness of Agreement
47


4.2.
Each Credit Extension
48


4.3.
Initial Advance to Each New Subsidiary Borrower
49


 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
50


5.1.
Existence and Standing
50


5.2.
Authorization and Validity
50


5.3.
No Conflict; Government Consent
50


5.4.
Financial Statements
50


5.5.
Material Adverse Change
51


5.6.
Taxes
51


5.7.
Litigation and Contingent Obligations
51


5.8.
Subsidiaries
51


5.9.
Accuracy of Information
51


5.10.
Regulation U
51


5.11.
Material Agreements
51


5.12.
Compliance With Laws
52


5.13.
Ownership of Properties
52


5.14.
ERISA; Foreign Pension Matters
52


5.15.
Plan Assets; Prohibited Transactions
52


5.16.
Environmental Matters
52


5.17.
Investment Company Act
53


5.18.
Insurance
53


5.19.
Solvency
53


5.20.
Patriot Act
53








ii


--------------------------------------------------------------------------------




ARTICLE VI
COVENANTS
53


6.1.
Reporting
53


6.2.
Use of Proceeds
55


6.3.
Notice of Default
55


6.4.
Conduct of Business
55


6.5.
Taxes
55


6.6.
Insurance
55


6.7.
Compliance with Laws; Maintenance of Plans
55


6.8.
Maintenance of Properties
56


6.9.
Inspection; Keeping of Books and Records
56


6.10.
Addition of Guarantors; Pledge of Capital Stock
56


 
6.10.1    Addition of Guarantors
56


 
6.10.2    Pledge of Capital Stock
57


6.11.
Subsidiary Indebtedness
57


6.12.
Consolidations and Mergers; Permitted Acquisitions
58


 
6.12.1    Consolidations and Mergers
58


 
6.12.2    Permitted Acquisitions
58


6.13.
Liens
59


6.14.
Transactions with Affiliates
60


6.15.
Swap Agreements
61


6.16.
ERISA
61


6.17.
Environmental Compliance
61


6.18.
Financial Covenants
61


 
6.18.1    Maximum Leverage Ratio
61


 
6.18.2    Minimum Interest Expense Coverage Ratio
61


 
 
 
ARTICLE VII
DEFAULTS
62


7.1.
Breach of Representations or Warranties
62


7.2.
Failure to Make Payments When Due
62


7.3.
Breach of Covenants
62


7.4.
Other Breaches
62


7.5.
Default as to Other Indebtedness
62


7.6.
Voluntary Bankruptcy; Appointment of Receiver; Etc.
63


7.7.
Involuntary Bankruptcy; Appointment of Receiver; Etc.
63


7.8.
Judgments
63


7.9.
Unfunded Liabilities
63


7.10.
Other ERISA Liabilities
63


7.11.
Environmental Matters
63


7.12.
Change in Control
64


7.13.
Receivables Purchase Document Events
64


7.14.
Guarantor Revocation; Failure of Loan Documents
64


 
 
 
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
64


8.1.
Acceleration
64


8.2.
Amendments
65


8.3.
Preservation of Rights
66


 
 
 
ARTICLE IX
JOINT AND SEVERAL OBLIGATIONS
66


9.1.
Joint and Several Liability
66


9.2.
Primary Obligation; Waiver of Marshalling
66


9.3.
Financial Condition of Obligors
67








iii


--------------------------------------------------------------------------------




9.4.
Continuing Liability
67


9.5.
Additional Waivers
67


9.6.
Settlements or Releases
67


9.7.
No Election
68


9.8.
Joint Loan Account
68


9.9.
Apportionment of Proceeds of Loans
68


9.10.
The Administrative Agent, Lenders and LC Issuers Held Harmless
68


9.11.
Obligors' Integrated Operations
68


 
 
 
ARTICLE X
GENERAL PROVISIONS
69


10.1.
Survival of Representations
69


10.2.
Governmental Regulation
69


10.3.
Headings
69


10.4.
Entire Agreement
69


10.5.
Several Obligations; Benefits of this Agreement
69


10.6.
Expenses; Indemnification
69


10.7.
Numbers of Documents
70


10.8.
Accounting
70


10.9.
Severability of Provisions
71


10.10.
Nonliability of Lenders
71


10.11.
Confidentiality
71


10.12.
Lenders Not Utilizing Plan Assets
72


10.13.
Nonreliance
72


10.14.
Disclosure
72


10.15.
Subordination of Intercompany Indebtedness
72


10.16.
No Advisory or Fiduciary Responsibility
73


10.17.
USA PATRIOT ACT NOTIFICATION
73


 
 
 
ARTICLE XI
THE AGENTS
74


11.1.
Appointment; Nature of Relationship
74


11.2.
Powers
74


11.3.
General Immunity
74


11.4.
No Responsibility for Loans, Recitals, etc.
74


11.5.
Action on Instructions of Lenders
75


11.6.
Employment of Agents and Counsel
75


11.7.
Reliance on Documents; Counsel
75


11.8.
Agents' Reimbursement and Indemnification
75


11.9.
Notice of Default
76


11.10.
Rights as a Lender
76


11.11.
Lender Credit Decision
76


11.12.
Successor Administrative Agent
76


11.13.
Agent and JPMS Fees
77


11.14.
Delegation to Affiliates
77


11.15.
Release of Guarantors
77


11.16.
Authority with Respect to Pledge Agreements
78


 
11.16.1    Authority to Enter into Pledge Agreements
78


 
11.16.2    Authority to Release Pledged Equity
78


 
11.16.3    Pledge of Capital Stock of Quebec Subsidiary
78


 
11.16.4    Pledge of Capital Stock of Dutch Subsidiary
79


 
11.16.5    Pledge of Capital Stock of German Subsidiary
79








iv


--------------------------------------------------------------------------------




ARTICLE 12
SETOFF; RATABLE PAYMENTS
79


12.1.
Setoff
79


12.2.
Ratable Payments
80


 
 
 
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
80


13.1.
Successors and Assigns
80


13.2.
Participations
80


 
13.2.1    Permitted Participants; Effect
80


 
13.2.2    Voting Rights
81


 
13.2.3    Benefit of Certain Provisions
81


13.3.
Assignments
81


 
13.3.1    Permitted Assignments
81


 
13.3.2    Consents
82


 
13.3.3    Effect; Effective Date
82


 
13.3.4    The Register
82


13.4.
Dissemination of Information
83


13.5.
Tax Treatment
83


 
 
 
ARTICLE XIV
NOTICES
83


14.1.
Notices
83


14.2.
Electronic Communications
83


14.3.
Change of Address
84


 
 
 
ARTICLE XV
COUNTERPARTS
84


 
 
 
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF VENUE,
FORUM AND JURY TRIAL
84


16.1.
CHOICE OF LAW
84


16.2.
CONSENT TO JURISDICTION
84


16.3.
SERVICE OF PROCESS
84


16.4.
WAIVER OF VENUE AND FORUM
85


16.5.
WAIVER OF JURY TRIAL
86








v


--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    -    Form of Opinion Letter
Exhibit B    -    Form of Compliance Certificate
Exhibit C    -    Form of Assignment Agreement
Exhibit D    -    [Intentionally Omitted]
Exhibit E    -    Form of Promissory Note (if requested)
Exhibit F    -    List of Closing Documents
Exhibit G    -    Form of Guaranty
Exhibit H    -    Form of Assumption Letter
Exhibit I    -    Form of Commitment and Acceptance
SCHEDULES
Pricing Schedule
Commitment Schedule
Schedule 2.2        Mandatory Cost
Schedule 2.21    -    Transitional Letters of Credit
Schedule 5.5    -    Certain Disclosures
Schedule 5.8    -    Subsidiaries
Schedule 5.16    -    Environmental Matters
Schedule 6.11    -    Existing Indebtedness
Schedule 6.13    -    Existing Liens







vi


--------------------------------------------------------------------------------




CREDIT AGREEMENT
This Credit Agreement, dated as of January 31, 2012, is among ACUITY BRANDS,
INC., a Delaware corporation, ACUITY BRANDS LIGHTING, INC., a Delaware
corporation, and one or more Subsidiary Borrowers from time to time parties
hereto (whether now existing or hereafter formed), the institutions from time to
time parties hereto as Lenders (whether by execution of this Agreement or an
assignment pursuant to Section 13.3), JPMORGAN CHASE BANK, N.A., as Swing Line
Lender, LC Issuer and Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent and Bank of America, N.A., Branch Banking &
Trust Company and KeyBank National Association, as Co-Documentation Agents. The
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
1.1.    Certain Defined Terms. As used in this Agreement:
“ABL” means Acuity Brands Lighting, Inc., a Delaware corporation, and its
permitted successors and assigns (including, without limitation, a
debtor-in-possession on its behalf).
“Accounting Changes” is defined in Section 10.8 hereof.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any Person, or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires from one or more
Persons (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership, limited liability company or any Person.
“Administrative Agent” means JPMorgan (including its branches and affiliates) in
its capacity as contractual representative of the Lenders pursuant to
Article XI, and not in its individual capacity as a Lender, and any successor
Administrative Agent appointed pursuant to Article XI.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent, completed by a Lender with a copy to ABL
(upon request).
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans (i) made by some or all of the Lenders on the same Borrowing Date,
or (ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurocurrency Loans, in the same
Agreed Currency and for the same Interest Period. The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.
“Affected Lender” is defined in Section 2.20.





1


--------------------------------------------------------------------------------




“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of twenty percent (20%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.
“Agent” means any of the Administrative Agent, the Syndication Agent or a
Co-Documentation Agent, as appropriate, and “Agents” means, collectively, the
Administrative Agent, the Syndication Agent and the Co-Documentation Agents.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
initial Aggregate Commitment is Two Hundred Fifty Million and 00/100 Dollars
($250,000,000).
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Canadian Dollars,
(iv) Pounds Sterling, and (v) any other currency that is (x) a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) available in the London interbank deposit market
and (z) agreed to by the Administrative Agent and each of the Lenders.
“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.4; provided, however, that except as provided in
Section 10.8, with respect to all terms of an accounting or financial nature
used herein, and all computations of amounts and ratios referred to herein,
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States as of the Closing Date, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.4 hereof.
“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of (a) the Federal
Funds Effective Rate for such day and (b) one-half of one percent (0.5%) per
annum and (iii) the Eurocurrency Rate for a one month Interest Period in Dollars
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum, provided that, for the avoidance of doubt, such
Eurocurrency Rate for any day shall be based on the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service or
any successor to or substitute for such service) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.
“Applicable Facility Fee Rate” means, at any time, the percentage rate per annum
at which Facility Fees are accruing on the Aggregate Commitment at such time as
set forth in the Pricing Schedule.
“Applicable Margin” means, with respect to Eurocurrency Advances and Floating
Rate Advances





2


--------------------------------------------------------------------------------




at any time, the percentage rate per annum which is applicable at such time with
respect to Eurocurrency Advances or Floating Rate Advances, as applicable, as
set forth in the Pricing Schedule.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means each of J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC in its capacity as a Joint Bookrunner and a Joint Lead Arranger for the loan
transaction evidenced by this Agreement.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment Agreement” is defined in Section 13.3.1.
“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Administrative Agent and the Lenders, and acknowledged by the Administrative
Agent, in substantially the form of Exhibit H hereto, pursuant to which such
Subsidiary agrees to become a “Subsidiary Borrower” and agrees to be bound by
the terms and conditions hereof.
“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, or treasurer of the Company, acting
singly.
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary with any Lender or any Lender's Affiliates in connection with
Banking Services.
“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary owed to any Lender or any Lender's Affiliates, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.





3


--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means, as applicable, any of ABL or any of the Subsidiary Borrowers,
together with their respective permitted successors and assigns, and “Borrowers”
means, collectively, ABL and the Subsidiary Borrowers.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.9.1.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Agreed Currencies in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Agreed Currency can be made (and, if the Advances or the payment under a
Facility LC which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in euro).
“Buying Lender” is defined in Section 2.23(ii).
“Canadian Dollars” means the lawful currency of Canada.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed





4


--------------------------------------------------------------------------------




to be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of thirty five percent (35%) or
more of the outstanding shares of voting stock of the Company; (ii) the majority
of the Board of Directors of the Company fails to consist of Continuing
Directors; or (iii) any Borrower shall cease to be a Wholly-Owned Subsidiary of
the Company.
“Closing Date” means January 31, 2012.
“Co-Documentation Agent” means each of Bank of America, N.A., Branch Banking &
Trust Company and KeyBank National Association in its capacity as a
co-documentation agent for the Lenders pursuant to Article XI, and not in its
individual capacity as a Lender, and any successor Co-Documentation Agent
appointed pursuant to Article XI.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
“Collateral Shortfall Amount” means, as of any date of determination, an amount
equal to the difference of (x) the amount of LC Obligations at such time, less
(y) the amount on deposit in the Facility LC Collateral Account at such time
which is free and clear of all rights and claims of third parties and has not
been applied against the Obligations in accordance with the terms and conditions
of this Agreement.
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, participate in Swing Line Loans to, and participate in
Facility LCs issued upon the application of, a Borrower in an aggregate amount
not exceeding the amount set forth on the Commitment Schedule or in an
Assignment Agreement executed pursuant to Section 13.3, as it may be modified as
a result of any assignment that has become effective pursuant to Section 13.3.2
or as otherwise modified from time to time pursuant to the terms hereof.
“Commitment Increase Notice” is defined in Section 2.23(i).
“Commitment Schedule” means the Schedule identifying each Lender's Commitment as
of the Closing Date attached hereto and identified as such.
“Company” means Acuity Brands, Inc., a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor-in-possession on
its behalf).
“Computation Date” is defined in Section 2.3.1.
“Consolidated Net Income” means, with reference to any period, the net after-tax
income (or loss) of the Company and its Subsidiaries calculated on a
consolidated basis for such period determined in accordance with Agreement
Accounting Principles, excluding minority interests and including only dividends
actually received by the Company from any entity which is not a Subsidiary.
“Consolidated Net Tangible Assets” means, as of any date on which the Company or
a Subsidiary effects a transaction requiring such Consolidated Net Tangible
Assets to be measured hereunder, the aggregate amount of assets (less applicable
reserves) after deducting therefrom: (i) all current liabilities, except for
current maturities of long-term debt and obligations under capital leases; and
(ii) intangible assets (including





5


--------------------------------------------------------------------------------




goodwill), to the extent included in said aggregate amount of assets, all as set
forth on the most recent consolidated balance sheet of the Company and its
Subsidiaries and computed in accordance with GAAP applied on a consistent basis.
“Consolidated Net Worth” means at any time the consolidated stockholders' equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.
“Consolidated Total Assets” means the total amount of all assets of the Company
and its consolidated Subsidiaries, and including amounts attributable to
minority interests in Affiliates of the Company to the extent deducted in
calculating the Consolidated Total Assets of the Company and its Subsidiaries
but only to the extent such Affiliate shall be a Guarantor hereunder, calculated
on a consolidated basis as of such time in accordance with Agreement Accounting
Principles.
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that any individual who is so elected
or nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
“Contractual Obligation” means, for any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion/Continuation Notice” is defined in Section 2.10.
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
“Credit Party” means the Administrative Agent, the LC Issuers, the Swing Line
Lender or any other Lender.
“Default” means an event described in Article VII.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Facility
LCs or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder when due, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender's good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless





6


--------------------------------------------------------------------------------




such writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Facility LCs
and Swing Line Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party's
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or whose Parent has, become the subject of a
Bankruptcy Event.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Facility Termination Date.
“DOL” means the United States Department of Labor and any successor department
or agency.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.
“Dollars” and “$” means the lawful currency of the United States of America.
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.
“EBIT” means, for any period for the Company and its consolidated Subsidiaries,
the sum of the amounts for such period, without duplication, calculated in each
case in accordance with Agreement Accounting Principles, of (i) Net Income, plus
(ii) Interest Expense to the extent deducted in computing Net Income, plus
(iii) charges against income for foreign, federal, state and local taxes to the
extent deducted in computing Net Income, plus (iv) any other non-recurring
non-cash charges to the extent deducted in computing Net Income, plus
(v) non-cash expenses associated with the Company's stock compensation programs,
plus (vi) any extraordinary non-recurring cash charges not to exceed $15,000,000
during the term of this Agreement to the extent deducted in computing Net
Income, and minus (vii) any non-recurring non-cash credits to the extent added
in computing Net Income.
“EBITDA” means, for any period for the Company and its consolidated
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) EBIT, plus (ii) depreciation expense to the extent deducted in computing Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets to the extent deducted in
computing Net Income.
“Effective Commitment Amount” is defined in Section 2.23(i).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases





7


--------------------------------------------------------------------------------




of pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.
“Equivalent Amount” of any currency at any date shall mean the equivalent in
Dollars of such currency, calculated on the basis of the Exchange Rate for such
other currency at or about 11:00 a.m. (Local Time) on or as of the most recent
Computation Date provided for in Section 2.3.1.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.
“EU” means the European Union.
“euro” and/or “EUR” means the single currency of the participating member states
of the EU.
“Eurocurrency” means any Agreed Currency.
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at a Eurocurrency Rate requested by a Borrower
pursuant to Sections 2.9 and 2.10.
“Eurocurrency Base Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Advances denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” with respect to such Eurocurrency Advance for such
Interest Period shall be the rate at which deposits in the relevant Agreed
Currency in an Equivalent Amount of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
(or, in the case of Advances denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period.
“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at a Eurocurrency Rate requested by a Borrower
pursuant to Sections 2.9 and 2.10.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period
(if any), plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes, plus (iii) in the case of Loans by a Lender from its
office or branch in the United Kingdom or any Participating





8


--------------------------------------------------------------------------------




Member State, the Mandatory Cost.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London interbank market at 11:00 a.m., Local Time, on
such date for the purchase of Dollars with such Foreign Currency, for delivery
two Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and each Agent, (i) taxes imposed on its net income, and franchise
or branch office taxes imposed on it, by (a) the jurisdiction under the laws of
which such Lender or Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (b) the jurisdiction
in which such Agent's or Lender's principal executive office or such Lender's
applicable Lending Installation is located or in which, other than as a result
of the transaction evidenced by this Agreement, such Agent or Lender otherwise
is, or at any time was, engaged in business (or any political combination or
subdivision or taxing authority thereof), and (ii) any U.S. federal withholding
taxes imposed by FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” means that certain 5-Year Revolving Credit Agreement
dated as of October 19, 2007 among the Company, the initial Borrowers, the
lenders parties thereto, and JPMorgan Chase Bank, N.A., as administrative agent,
as the same has been amended or otherwise modified from time to time prior to
the Closing Date.
“Facility Fee” is defined in Section 2.6.1.
“Facility LC” is defined in Section 2.21.1.
“Facility LC Application” is defined in Section 2.21.3.
“Facility LC Collateral Account” is defined in Section 2.21.11.
“Facility Termination Date” means January 31, 2017.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any regulations or official
interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a





9


--------------------------------------------------------------------------------




Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or controls more than 50% of such Foreign Subsidiary's issued and outstanding
Capital Stock.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day, changing when and as the Alternate Base Rate changes
plus (ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.
“Floating Rate Loan” means a Loan or portion thereof, which, except as otherwise
provided in Section 2.12, bears interest at the Floating Rate.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency Sublimit” means $25,000,000.
“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (ii) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (iii) under applicable local law, is
required to be funded through a trust or other funding vehicle.
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
“Foreign Subsidiary Borrower” means a Subsidiary Borrower which is a Foreign
Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantor” means the Company and each Material Subsidiary of the Company that
is a Domestic Subsidiary (other than an SPV) as of the Closing Date and each
other Subsidiary that has become a guarantor of the Obligations hereunder in
accordance with the terms of Section 6.10.
“Guaranty” means that certain Guaranty (and any and all supplements thereto)
executed from time to time by each Guarantor (other than the Company) in favor
of the Administrative Agent for the benefit of itself and the Lenders, in
substantially the form of Exhibit G attached hereto, as amended, restated,
supplemented or otherwise modified from time to time.





10


--------------------------------------------------------------------------------




“Holders of Obligations” means the holders of the Obligations from time to time
and shall include (i) each Lender, the Swing Line Lender and each LC Issuer in
respect of its Outstanding Credit Exposure, (ii) the Administrative Agent, the
Swing Line Lender, the LC Issuers and the Lenders in respect of all other
present and future obligations and liabilities of the Company and each
Subsidiary of every type and description arising under or in connection with the
Credit Agreement or any other Loan Document, (iii) each indemnified party under
Section 10.6 in respect of the obligations and liabilities of the Obligors to
such Person hereunder and under the other Loan Documents, (iv) each Lender (or
Affiliate thereof), in respect of all Swap Obligations owing to any Person in
such Person's capacity as exchange party or counterparty under any Swap
Agreement so long as such Person is a Lender or an Affiliate of a Lender,
(v) each Lender (or Affiliate thereof), in respect of all Banking Services
Obligations owing to any Person in such Person's capacity as provider of any
Banking Services so long as such Person is a Lender or an Affiliate of a Lender,
and (vi) their respective successors and (in the case of a Lender, permitted)
transferees and assigns.
“Indebtedness” of a Person means, without duplication, (a) Indebtedness For
Borrowed Money and (b) any other obligation or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person (other than current
accounts payable arising in the ordinary course of such Person's business
payable on terms customary in the trade).
“Indebtedness For Borrowed Money” of a Person means, without duplication,
(a) the obligations of such Person (i) for borrowed money or which has been
incurred in connection with the acquisition of property or assets (other than
current accounts payable arising in the ordinary course of such Person's
business payable on terms customary in the trade), (ii) under or with respect to
notes payable and drafts accepted which represent extensions of credit (whether
or not representing obligations for borrowed money) to such Person,
(iii) constituting reimbursement obligations with respect to letters of credit
issued for the account of such Person or (iv) for the deferred purchase price of
property or services (other than current accounts payable arising in the
ordinary course of such Person's business payable on terms customary in the
trade), (b) the Indebtedness For Borrowed Money of others, whether or not
assumed, secured by Liens on property of such Person or payable out of the
proceeds of, or production from, property or assets now or hereafter owned or
acquired by such Person, (c) the Capitalized Lease Obligations of such Person,
(d) the obligations of such Person under guaranties by such Person of any
Indebtedness For Borrowed Money (other than obligations for borrowed money
incurred to finance the purchase of property leased to such Person pursuant to a
Capitalized Lease of such Person) of any other Person, (e) all Receivable
Facility Attributed Indebtedness of such Person, (f) all Off-Balance Sheet
Liabilities of such Person, and (g) all Disqualified Stock.
“Interest Expense” means, for any period for any group of Persons, the total
gross interest expense of such group of Persons, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt discount and net payments (if any)
pursuant to Swap Agreements relating to interest rate protection, all as
determined on a consolidated basis in conformity with Agreement Accounting
Principles.
“Interest Expense Coverage Ratio” is defined in Section 6.18.2.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of
seven days or one, two, three or six months or such other period agreed to by
the Lenders and the Borrowers, commencing on a Business Day selected by the
applicable Borrower pursuant to this Agreement. Such Interest Period shall end
on but exclude the day which corresponds numerically to such date seven days or
one, two, three or six months or such other agreed upon period thereafter,
provided, however, that if there is no such numerically





11


--------------------------------------------------------------------------------




corresponding day in such seventh day or next, second, third or sixth succeeding
month or such other succeeding period, such Interest Period shall end on the
last Business Day of such seventh day or next, second, third or sixth succeeding
month or such other succeeding period. If an Interest Period would otherwise end
on a day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
“IRS” means the United States Internal Revenue Service and any successor agency.
“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
“JPMS” means J.P. Morgan Securities LLC in its capacity as an Arranger
hereunder.
“LC Exposure” means, at any time, the aggregate principal amount of all LC
Obligations at such time. The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.
“LC Fee” is defined in Section 2.21.4.
“LC Issuer” means JPMorgan (or any Affiliate of JPMorgan designated by JPMorgan)
or any of the other Lenders, as applicable, in its respective capacity as issuer
of Facility LCs hereunder.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount of all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations. The LC Obligations of any Lender at any time shall be its Pro Rata
Share of the total LC Obligations at such time.
“LC Payment Date” is defined in Section 2.21.5.
“Lenders” means the lending institutions listed on the Commitment Schedule and
any other Person that shall have become a Lender hereunder pursuant to
Section 2.20 or pursuant to an Assignment and Assumption and their respective
successors and assigns, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless otherwise specified, the
term “Lender” includes JPMorgan in its capacity as Swing Line Lender.
“Lender Increase Notice” is defined in Section 2.23(i).
“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed in
Article XIV hereof or on the Administrative Questionnaire provided to the
Administrative Agent by such Lender in connection herewith, or on a Schedule or
otherwise selected by such Lender or Agent pursuant to Section 2.18.
“Leverage Ratio” is defined in Section 6.18.1.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).





12


--------------------------------------------------------------------------------




“Loan” means a Revolving Loan or a Swing Line Loan, as applicable.
“Loan Documents” means this Agreement, the Facility LC Applications, each
Guaranty, each Pledge Agreement, each Assumption Letter executed hereunder, and
all other documents, instruments, notes (including any Notes issued pursuant to
Section 2.14 (if requested)) and agreements executed in connection herewith or
therewith or contemplated hereby or thereby, as the same may be amended,
restated or otherwise modified and in effect from time to time. It is understood
and agreed that neither Banking Services Agreements nor Swap Agreements shall be
“Loan Documents”.
“Loan Party” is defined in Section 4.1(i).
“Local Time” means (i) Chicago time in the case of a Loan, Advance or advance
drawn under or pursuant to a Facility LC denominated in Dollars and (ii) local
time in the case of a Loan, Advance or advance drawn under or pursuant to a
Facility LC denominated in a Foreign Currency (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).
“Mandatory Cost” is described in Schedule 2.2.
“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition, operations or properties of the Company and its
Subsidiaries taken as a whole, (ii) the ability of the Company or any of its
Subsidiaries to perform its respective obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Agents, the LC Issuers or the Lenders
thereunder.
“Material Indebtedness” is defined in Section 7.5.
“Material Subsidiary” means each Borrower and any other Subsidiary of the
Company that at any time has (i) assets with a total book value equal to or
greater than five percent (5%) of the aggregate book value of the Consolidated
Total Assets of the Company and its Subsidiaries or (ii) Consolidated Net Worth
that is equal to or greater than five percent (5%) of the Consolidated Net Worth
of the Company and its Subsidiaries, or (iii) assets that contributed five
percent (5%) or more of the Company's Consolidated Net Income, in each case as
reported in the most recent annual audited financial statements delivered to the
Lenders pursuant to Section 6.1(i) (or, prior to the delivery of the first of
such annual audited financial statements under Section 6.1(i), as reported in
the financial statements identified in Section 5.4).
“Modify” and “Modification” are defined in Section 2.21.1.
“Moody's” means Moody's Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of its
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Net Income” means, for any period for any group of Persons, the net earnings
(or loss) after taxes of such group of Persons on a consolidated basis for such
period taken as a single accounting period determined in conformity with
Agreement Accounting Principles.
“Non-U.S. Lender” is defined in Section 3.5(iv).
“Note” is defined in Section 2.14.





13


--------------------------------------------------------------------------------




“Obligations” means (i) all Loans, Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Obligors to any of
the Agents, any LC Issuer, any Lender, the Arrangers, any affiliate of the
Agents, any LC Issuer, or any Lender, the Arrangers, or any indemnitee under the
provisions of Section 10.6 or any other provisions of the Loan Documents, in
each case of any kind or nature, present or future, arising under this Agreement
or any other Loan Document, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired, (ii) all Swap Obligations,
and (iii) all Banking Services Obligations. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys' fees and
disbursements, paralegals' fees (in each case whether or not allowed), and any
other sum chargeable to the Company or any of its Subsidiaries under this
Agreement or any other Loan Document.
“Obligors” means the Company, ABL and each of the Subsidiary Borrowers that is a
Domestic Subsidiary.
“Off-Balance Sheet Liability” of a Person means (i) Receivables Facility
Attributed Indebtedness and any repurchase obligation or liability of such
Person or any of its Subsidiaries with respect to Receivables or notes
receivable sold by such Person or any of its Subsidiaries (calculated to include
the unrecovered investment of purchasers or transferees of Receivables or any
other obligation of the Company or such transferor to purchasers/transferees of
interests in Receivables or notes receivable or the agent for such
purchasers/transferees), (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, other than any such transactions
involving the sale of assets not in excess of $5,000,000 in the aggregate,
(iii) any liability under any financing lease or Synthetic Lease or “tax
ownership operating lease” transaction entered into by such Person, including
any Synthetic Lease Obligations, or (iv) any obligation arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Originator” means the Company and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.
“Other Taxes” is defined in Section 3.5(ii).
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the obligations to
purchase participations in Swing Line Loans, plus (iii) an amount equal to its
Pro Rata Share of the LC Obligations at such time.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participants” is defined in Section 13.2.1.





14


--------------------------------------------------------------------------------




“Participant Register” is defined in Section 13.2.3.
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Payment Date” means the last day of each March, June, September and December
and the Facility Termination Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Performance LC” means a Facility LC that is a documentary letter of credit
which is drawable upon presentation of documents evidencing the sale or shipment
of goods purchased by the Company or a Subsidiary in the ordinary course of
business.
“Permitted Acquisition” is defined in Section 6.12.2.
“Permitted Liens” means the Liens expressly permitted under clauses (i) through
(xv) of Section 6.13.
“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer (including the grant
of Liens) by a SPV to (a) purchasers of, lenders on or other investors in such
Receivables and Related Security (or interests therein) or (b) any other Person
(including a SPV) in a transaction in which purchasers or other investors
purchase or are otherwise transferred such Receivables and Related Security (or
interests therein including Liens), in each case pursuant to and in accordance
with the terms of the Receivables Purchase Documents.
“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced or extended, and (iii) does not rank at the time
of such replacement, renewal, refinancing or extension senior to the
Indebtedness being replaced, renewed, refinanced or extended.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee benefit plan which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code as to
which the Company or any member of its Controlled Group may have any liability.
“Pledge Agreements” means those pledge agreements executed by the relevant Loan
Parties with respect to the pledge of Capital Stock of a Material Subsidiary
which is a Foreign Subsidiary, any other pledge agreements, share mortgages,
charges and comparable instruments and documents from time to time executed
pursuant to the terms of Section 6.10 in favor of the Administrative Agent for
the benefit of the





15


--------------------------------------------------------------------------------




Holders of Obligations, in each case, as amended, restated, supplemented or
otherwise modified from time to time.
“Pledged Equity” means all pledged Capital Stock in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Holders of Obligations, under the Pledge Agreements.
“Pledged Subsidiary” means each First Tier Foreign Subsidiary with respect to
which 65% of the voting Capital Stock have been pledged to the Administrative
Agent for the benefit of the Holders of Obligations to secure the Obligations
under this Agreement, all pursuant to a legal, valid, binding and enforceable
Pledge Agreement entered into by the Company or any other Obligor or any
Guarantor as pledgor thereunder.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Facility Fee Rate attached hereto identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Proposed New Lender” is defined in Section 2.23(i).
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender's Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time; provided that, in the case of Section 2.27 when a Defaulting Lender shall
exist, the calculation of such denominator shall be made disregarding any
Defaulting Lender's Commitment. If the Aggregate Commitment has been terminated,
a fraction the numerator of which is such Lender's Outstanding Credit Exposure
at such time and the denominator of which is the sum of the Aggregate
Outstanding Credit Exposure at such time (giving effect to any Lender's status
as a Defaulting Lender at such time).
“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any Capital Stock or other equity interests of the
Company or any Subsidiary issued as consideration for such Acquisition.
“Purchasers” is defined in Section 13.3.1.
“Receivable(s)” means and includes all of applicable Originator's or SPV's
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV, as
applicable, to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether or not they have been
earned by performance, and all rights in any merchandise or goods which any of
the same may represent, and all rights, title, security, contracts, books





16


--------------------------------------------------------------------------------




and records, and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.
“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.
“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Company and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.
“Receivables Purchase Documents” means any series of receivables purchase or
sale, credit or servicing agreements generally consistent with terms contained
in comparable structured finance transactions pursuant to which an Originator or
Originators sell or transfer to SPVs all of their respective right, title and
interest in and to certain Receivables and Related Security for further sale or
transfer (or granting of Liens) to other purchasers of or investors in such
assets or interests therein (and the other documents, instruments and agreements
executed in connection therewith), as any such agreements may be amended,
restated, supplemented or otherwise modified from time to time, or any
replacement or substitution therefor.
“Receivables Purchase Financing” means any financing consisting of a
securitization facility made available to the Company or any of its consolidated
Subsidiaries, whereby the Receivables and Related Security (or interests
therein) of the Originators are transferred to one or more SPVs, and thereafter
to certain investors (or are used as collateral to enable one or more SPVs to
obtain loans from certain investors), pursuant to the terms and conditions of
the Receivables Purchase Documents.
“Redeemable Preferred Stock” means, for any Person, any preferred stock issued
by such Person which is at any time prior to the Facility Termination Date
either (i) mandatorily redeemable (by required sinking fund or similar payments
or otherwise) or (ii) redeemable at the option of the holder thereof.
“Register” is defined in Section 13.3.4.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of





17


--------------------------------------------------------------------------------




Governors relating to the extension of credit by banks, non-banks and non-broker
lenders for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Reimbursement Obligations” means with respect to any LC Issuer, at any time,
the aggregate of all obligations of the Borrowers then outstanding under
Section 2.21 to reimburse such LC Issuer for amounts paid by such LC Issuer in
respect of any one or more drawings under Facility LCs issued by such LC Issuer;
or, as the context may require, all such Reimbursement Obligations then
outstanding to reimburse all of the LC Issuers.
“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.
“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than fifty percent
(50%) of the Aggregate Outstanding Credit Exposure.
“Reserve Requirement” means, with respect to any currency, a fraction (expressed
as a decimal), the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve, liquid
asset, fees or similar requirements (including any marginal, special, emergency
or supplemental reserves or other requirements) established by any central bank,
monetary authority, the Board, the Financial Services Authority, the European
Central Bank or other Governmental Authority for any category of deposits or
liabilities customarily used to fund loans in such currency, expressed in the
case of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Reserve Requirement shall
be adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.
“Revolving Loan” means, with respect to a Lender, such Lender's loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).
“S&P” means Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business and any successor thereto.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically





18


--------------------------------------------------------------------------------




referenced.
“Selling Lender” is defined in Section 2.23(ii).
“Single Employer Plan” means a Plan maintained by the Company or any member of
its Controlled Group for employees of the Company or any member of its
Controlled Group.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(i)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
(ii)    it is then able and expects to be able to pay its debts as they mature;
and
(iii)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a Receivables Purchase Financing permitted under
the terms of this Agreement.
“Standby LC” means any Facility LC other than a Performance LC.
“Stockholders' Equity” means, at any time, the shareholders' equity of the
Company and its consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Company and its consolidated
Subsidiaries delivered pursuant to Section 6.1(i) and (ii), as applicable, but
excluding any Redeemable Preferred Stock of the Company or any of its
consolidated Subsidiaries.
“Subsidiary” of a Person means (i) any corporation more than fifty percent
(50%) of the outstanding securities having ordinary voting power of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization more than fifty percent (50%) of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Company.
“Subsidiary Borrower” means any Subsidiary of the Company (other than ABL) duly
designated by the Company pursuant to Section 2.22 to request Credit Extensions
hereunder, which Subsidiary shall have delivered to the Administrative Agent an
Assumption Letter in accordance with Section 2.22 and such other documents as
may be required pursuant to this Agreement, in each case, together with its
respective successors and assigns, including a debtor-in-possession on behalf of
such Subsidiary Borrower.
“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (i) represents more than twenty percent (20%) of
the consolidated assets of the Company and its Subsidiaries as reflected in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the fiscal quarter ending immediately prior to the date on which such
determination is made, or (ii) is responsible for providing more than twenty
percent (20%) of the Consolidated Net Income of the Company and its Subsidiaries
as reflected in the financial statements for the four fiscal quarter period
ending





19


--------------------------------------------------------------------------------




immediately prior to the date on which such determination is made.
“Supporting Subsidiary” means (i) ABL, (ii) any Subsidiary Borrower, (iii) any
Guarantor (other than the Company), (iv) any Pledged Subsidiary and (v) any
Subsidiary of a Pledged Subsidiary..
“Swap Agreement” of a Person means (i) any exchange-traded or over-the-counter
futures, forward, swap or option contract or other financial instrument with
similar characteristics or (ii) any agreements, devices or arrangements
providing for payments related to fluctuations of interest rates, exchange
rates, forward rates or commodity prices, including, but not limited to,
interest rate swap or exchange agreements, forward currency exchange agreements,
interest rate cap or collar protection agreements, forward rate currency,
interest rate options puts or warrants.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary owing to a Lender or an Affiliate of a Lender, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (a) any and all Swap Agreements permitted hereunder with a
Lender or an Affiliate of a Lender, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction.
“Swing Line Borrowing Notice” is defined in Section 2.2.2.
“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $25,000,000 at any one time
outstanding.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swing Line Exposure at such
time.
“Swing Line Lender” means JPMorgan or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Borrowers by the Swing Line
Lender pursuant to Section 2.2.
“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as a syndication agent for the Lenders pursuant to Article XI, and not in its
individual capacity as a Lender, and any successor Syndication Agent appointed
pursuant to Article XI.
“Synthetic Lease” means any so-called “synthetic”, off-balance sheet or tax
retention lease, or any other agreement for the use or possession of property
creating obligations that are not treated as a capital lease under Agreement
Accounting Principles, but that is treated as a financing under the Code.
“Synthetic Lease Obligations” means, collectively, the payment obligations of
the Company or any of its Subsidiaries pursuant to a Synthetic Lease.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.





20


--------------------------------------------------------------------------------




“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes.
“Transferee” is defined in Section 13.4.
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled; provided that in the case of clause (i) or (ii) above, there shall
be excluded (x) directors' qualifying shares, (y) nominal ownership interests in
Foreign Subsidiaries required to be held by third parties under the laws of the
foreign jurisdiction in which such Foreign Subsidiary is organized, or
(z) Disqualified Stock or Redeemable Preferred Stock.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.
1.2.    Reference. Any references to the Company's Subsidiaries shall not in any
way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.
1.3.    Supplemental Disclosure. At any time at the reasonable request of the
Administrative Agent (which shall not be done more frequently than on a
quarterly basis in the absence of a Default) and at such additional times as the
Company determines, the Company shall supplement each schedule or representation
herein or in the other Loan Documents with respect to any matter hereafter
arising which, if existing or occurring at the Closing Date, would have been
required to be set forth as an exception to such representation or which is
necessary to correct any information in such representation which has been
rendered materially





21


--------------------------------------------------------------------------------




inaccurate thereby. Notwithstanding that any such supplement to such
representation may disclose the existence or occurrence of events, facts or
circumstances which are either prohibited by the terms of this Agreement or any
other Loan Documents or which result in the material breach of any
representation or warranty, such supplement to such representation shall not be
deemed either an amendment thereof or a waiver of such breach unless expressly
consented to in writing by Administrative Agent and the requisite number of
Lenders under Section 8.2, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.
1.4.    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law), and all judgments, orders and decrees, of all Governmental
Authorities. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person's successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
ARTICLE II
THE CREDITS
2.1.    Commitment. From and including the Closing Date and prior to the
Facility Termination Date, upon the satisfaction of the conditions precedent set
forth in Section 4.1, 4.2 and 4.3, as applicable, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to
(i) make Revolving Loans to the Borrowers in Agreed Currencies and
(ii) participate in Facility LCs issued upon the request of the Borrowers in
Agreed Currencies, from time to time in amounts not to exceed in the aggregate
at any one time outstanding the Dollar Amount of its Pro Rata Share of the
Available Aggregate Commitment; provided that (i) at no time shall the Aggregate
Outstanding Credit Exposure hereunder exceed the Aggregate Commitment, (ii) at
no time shall the aggregate outstanding Dollar Amount of all Eurocurrency
Advances denominated in an Agreed Currency other than Dollars exceed the Foreign
Currency Sublimit,





22


--------------------------------------------------------------------------------




and (iii) all Floating Rate Loans shall be made in Dollars. Subject to the terms
of this Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans
at any time prior to the Facility Termination Date. The Commitments to lend
hereunder shall expire automatically on the Facility Termination Date. The LC
Issuers will issue Facility LCs hereunder on the terms and conditions set forth
in Section 2.21.
2.2.    Swing Line Loans.
2.2.1    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 and 4.3 as well, from and including the
Closing Date and prior to the Facility Termination Date, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make Swing
Line Loans, in Dollars, to the Borrowers from time to time in an aggregate
principal amount not to exceed the Swing Line Commitment, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Lender's share of the obligations to participate in the Swing Line Loans,
plus (ii) the outstanding Revolving Loans made by the Swing Line Lender pursuant
to Section 2.1, exceed the Swing Line Lender's Commitment at such time. Subject
to the terms of this Agreement, the Borrowers may borrow, repay and reborrow
Swing Line Loans at any time prior to the Facility Termination Date.
2.2.2    Borrowing Notice. The applicable Borrower shall deliver to the
Administrative Agent and the Swing Line Lender irrevocable notice (a “Swing Line
Borrowing Notice”) not later than 11:00 a.m. (Chicago time) on the Borrowing
Date of each Swing Line Loan, specifying (i) the applicable Borrowing Date
(which date shall be a Business Day), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $1,000,000 and
integral multiples of $500,000 in excess thereof. Each Swing Line Loan shall
bear interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Alternate Base Rate or such other rate as
shall be agreed to by the Swing Line Lender and the applicable Borrower.
2.2.3    Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Lender by fax, or
other similar form of transmission, of the requested Swing Line Loan. Not later
than 2:00 p.m. (Chicago time) on the applicable Borrowing Date, the Swing Line
Lender shall make available the Swing Line Loan, in funds immediately available
in Chicago, to the Administrative Agent at its address specified pursuant to
Article XIV. The Administrative Agent will promptly make the funds so received
from the Swing Line Lender available to the applicable Borrower on the Borrowing
Date at the Administrative Agent's aforesaid address.
2.2.4    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Borrowers on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan. In addition, the Swing Line Lender
(i) may at any time in its sole discretion with respect to any outstanding Swing
Line Loan, or (ii) shall on the fifth (5th) Business Day after the Borrowing
Date of any Swing Line Loan, require each Lender (including the Swing Line
Lender) to make a Revolving Loan in the amount of such Lender's Pro Rata Share
of such Swing Line Loan (including, without limitation, any interest accrued and
unpaid thereon), for the purpose of repaying such Swing Line Loan. Not later
than 12:00 noon (Chicago time) on the date of any notice received pursuant to
this Section 2.2.4, each Lender shall make available its required Revolving
Loan, in funds immediately available in Chicago to the Administrative Agent at
its address specified pursuant to Article XIV. Revolving Loans made pursuant to
this Section 2.2.4 shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into





23


--------------------------------------------------------------------------------




Eurocurrency Loans in the manner provided in Section 2.10 and subject to the
other conditions and limitations set forth in this Article II. Unless a Lender
shall have notified the Swing Line Lender, prior to its making any Swing Line
Loan, that any applicable condition precedent set forth in Sections 4.1, 4.2 or
4.3 had not then been satisfied, such Lender's obligation to make Revolving
Loans pursuant to this Section 2.2.4 to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against any Agent,
the Swing Line Lender or any other Person, (b) the occurrence or continuance of
a Default or Unmatured Default, (c) any adverse change in the condition
(financial or otherwise) of any Borrower, or (d) any other circumstances,
happening or event whatsoever. In the event that any Lender fails to make
payment to the Administrative Agent of any amount due under this Section 2.2.4,
the Administrative Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Lender
hereunder until the Administrative Agent receives such payment from such Lender
or such obligation is otherwise fully satisfied. In addition to the foregoing,
if for any reason any Lender fails to make payment to the Administrative Agent
of any amount due under this Section 2.2.4, such Lender shall be deemed, at the
option of the Administrative Agent, to have unconditionally and irrevocably
purchased from the Swing Line Lender, without recourse or warranty, an undivided
interest and participation in the applicable Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation may be recovered from
such Lender together with interest thereon at the Federal Funds Effective Rate
for each day during the period commencing on the date of demand and ending on
the date such amount is received. On the Facility Termination Date, the
Borrowers shall repay in full the outstanding principal balance of the Swing
Line Loans.
2.3.    Determination of Dollar Amounts; Required Payments; Termination.
2.3.1    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(i)    each Eurocurrency Advance as of the date two (2) Business Days prior to
the date of such Advance or, if applicable, date of conversion/continuation of
any Advance as a Eurocurrency Advance,
(ii)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Facility LC, and
(iii)    all outstanding Credit Extensions on and as of the last Business Day of
each quarter and on any other Business Day elected by the Administrative Agent
in its discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i), (ii) and (iii) is herein described as
a “Computation Date” with respect to each Credit Extensions for which a Dollar
Amount is determined on or as of such day. If at any time the Dollar Amount of
the sum of the aggregate principal amount of all outstanding Credit Extension
(calculated, with respect to those Credit Extensions denominated in Agreed
Currencies other than Dollars, as of the most recent Computation Date with
respect to each such Credit Extension) exceeds the Aggregate Commitment, the
Borrowers shall immediately repay Advances in an aggregate principal amount
sufficient to eliminate any such excess.
2.3.2    Required Payments. Unless previously terminated, this Agreement and the
Commitments shall be effective until the Facility Termination Date. Any
outstanding Advances and all other unpaid Obligations arising under the Loan
Documents (other than contingent indemnity obligations) shall be paid in full by
the Borrowers on the Facility Termination Date.





24


--------------------------------------------------------------------------------




2.3.3    Termination. This Agreement and the rights and remedies hereunder and
under the other Loan Documents shall survive and the Administrative Agent shall
be entitled to retain its security interest in and to all existing and future
collateral (if any) until all of the Obligations arising under the Loan
Documents (other than contingent indemnity obligations) shall have been fully
paid and satisfied and all financing arrangements among the Borrowers and the
Lenders hereunder and under the other Loan Documents shall have been terminated.
2.4.    Revolving Loans. Each Advance hereunder (other than any Swing Line Loan)
shall consist of Revolving Loans made from the several Lenders ratably in
proportion to the ratio that their respective Commitments bear to the Aggregate
Commitment.
2.5.    Types of Advances. The Advances may be Revolving Loans consisting of
Floating Rate Advances or Eurocurrency Advances, or a combination thereof,
selected by the applicable Borrower in accordance with Sections 2.9 and 2.10, or
Swing Line Loans selected by the applicable Borrower in accordance with
Section 2.2.
2.6.    Facility Fee; Reductions in Aggregate Commitment.
2.6.1    Facility Fee. The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a facility fee (the “Facility Fee”) at a per
annum rate equal to the Applicable Facility Fee Rate on the average daily amount
of such Lender's Commitment (regardless of usage) (or, from and after the
Facility Termination Date, such Lender's average daily Outstanding Credit
Exposure) from and including the Closing Date to and including the date on which
this Agreement is terminated in full and all Obligations arising under the Loan
Documents (other than contingent indemnity obligations) have been paid in full
pursuant to Section 2.3, payable quarterly in arrears on each Payment Date
hereafter and until all Obligations arising under the Loan Documents (other than
contingent indemnity obligations) have been paid in full.
2.6.2    Reductions in Aggregate Commitment. The Borrowers may permanently
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders
in a minimum amount of $5,000,000, upon at least three (3) Business Days' prior
written notice to the Administrative Agent of such reduction, which notice shall
specify the amount of any such reduction; provided, however, that the amount of
the Aggregate Commitment may not be reduced below the Dollar Amount of the
Aggregate Outstanding Credit Exposure. All accrued Facility Fees shall be
payable on the effective date of any termination of all or any part of the
obligations of the Lenders to make Credit Extensions hereunder.
2.7.    Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in
the minimum amount of $5,000,000 (or, if such Advance is denominated in a
Foreign Currency, 2,500,000 units of such currency) and in multiples of
$1,000,000 (or, if such Advance is denominated in a Foreign Currency, 500,000
units of such currency) in excess thereof, and each Floating Rate Advance shall
be in the minimum amount of $1,000,000 (and in multiples of $250,000 if in
excess thereof), provided, however, that any Floating Rate Advance may be in the
amount of the Available Aggregate Commitment.
2.8.    Principal Payments.
2.8.1    Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or any
portion of the outstanding Floating Rate Advances, in a minimum aggregate amount
(other than in respect of Swing Line Loans) of $1,000,000 or any integral
multiple of $250,000 in excess thereof, upon prior notice to the Administrative
Agent at or before 12:00 noon (Local Time) one (1) Business Day prior to the
date of such payment. The Borrowers may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4





25


--------------------------------------------------------------------------------




but without penalty or premium, all outstanding Eurocurrency Advances, or, in a
minimum aggregate amount of $5,000,000 (or, if such Advance is denominated in a
Foreign Currency, 2,500,000 units of such currency) and in multiples of
$1,000,000 (or, if such Advance is denominated in a Foreign Currency, 500,000
units of such currency) in excess thereof, any portion of the outstanding
Eurocurrency Advances upon five (5) Business Days' prior notice to the
Administrative Agent. The Borrowers may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or, in a minimum amount of $1,000,000
and increments of $500,000 in excess thereof, any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 12:00 noon (Chicago time) on the date of repayment. Prepayments
hereunder shall be accompanied by accrued and unpaid interest thereon.
2.8.2    Mandatory Prepayments. If at any time, (i) other than as a result of
fluctuations in currency exchange rates, (A) the sum of the aggregate principal
Dollar Amount of all of the Outstanding Credit Exposures (calculated, with
respect to those Credit Events denominated in Foreign Currencies, as of the most
recent Computation Date with respect to each such Credit Event) exceeds the
Aggregate Commitment or (B) the sum of the aggregate principal Dollar Amount of
all of the Outstanding Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (so calculated), as of the most recent Computation
Date with respect to each such Credit Event, exceeds the Foreign Currency
Sublimit or (ii) solely as a result of fluctuations in currency exchange rates,
(A) the sum of the aggregate principal Dollar Amount of all of the Outstanding
Credit Exposures (so calculated) exceeds 105% of the Aggregate Commitment or
(B) the Foreign Currency Exposure, as of the most recent Computation Date with
respect to each such Credit Event, exceeds 105% of the Foreign Currency
Sublimit, the Borrowers shall in each case immediately repay Advances or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.21.11, as applicable, in an aggregate principal amount sufficient
to cause (x) the aggregate Dollar Amount of all Outstanding Credit Exposures (so
calculated) to be less than or equal to the Aggregate Commitment and (y) the
Foreign Currency Exposure to be less than or equal to the Foreign Currency
Sublimit, as applicable. Any such payments in respect of Advances shall be
subject to the payment of any funding indemnification amounts required by
Section 3.4. Prepayments hereunder shall be accompanied by accrued and unpaid
interest thereon.
2.9.    Method of Selecting Types and Interest Periods for New Advances; Method
of Borrowing.
2.9.1    Method of Selecting Types and Interest Periods for New Advances. Other
than with respect to Swing Line Loans (which shall be governed by Section 2.2),
the applicable Borrower shall select the Type of Advance and, in the case of
each Eurocurrency Advance, the Interest Period and Agreed Currency applicable
thereto from time to time; provided that there shall be no more than ten
(10) Interest Periods in effect with respect to all of the Revolving Loans at
any time, unless such limit has been waived by the Administrative Agent in its
sole discretion. The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice” it being understood and agreed that
(i) any such notice in respect of an Advance denominated in Dollars may be
initially delivered via telephone (promptly confirmed by hand delivery or
telecopy to the Administrative Agent of a written notice in a form approved by
the Administrative Agent and signed by the applicable Borrower) and (ii) any
such notice respect of an Advance denominated in Foreign Currencies may only be
made via a written notice in a form approved by the Administrative Agent and
signed by such Borrower) not later than 10:00 a.m. (Local Time) on the Borrowing
Date of each Floating Rate Advance, three (3) Business Days before the Borrowing
Date for each Eurocurrency Advance denominated in Dollars, and four (4) Business
Days before the Borrowing Date for each Eurocurrency Advance denominated in
Foreign Currencies, specifying:
(i)
the Borrowing Date, which shall be a Business Day, of such Advance,






26


--------------------------------------------------------------------------------




(ii)
the aggregate amount of such Advance,

(iii)
the Type of Advance selected, and

(iv)
in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.

2.9.2    Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Loan or Loans, if any, (i) if such Loan is denominated in Dollars,
not later than noon (Local Time) in Federal or other funds immediately available
to the Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIV and (ii) if such Loan is denominated in a Foreign
Currency, not later than 12:00 noon (Local Time) in the city of the
Administrative Agent's Eurocurrency Payment Office for such currency, in such
funds as may then be customary for the settlement of international transactions
in such currency in the city of and at the address of the Administrative Agent's
Eurocurrency Payment Office for such currency. Unless the Administrative Agent
determines that any applicable condition specified in Article IV has not been
satisfied, the Administrative Agent will make the funds so received from the
Lenders available to the applicable Borrower at the Administrative Agent's
aforesaid address by not later than 2:30 p.m. (Local Time). Notwithstanding the
foregoing provisions of this Section 2.9.2, to the extent that a Loan made by a
Lender matures on the Borrowing Date of a requested Loan, such Lender shall
apply the proceeds of the Loan it is then making to the repayment of principal
of the maturing Loan.
2.10.    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurocurrency Advances pursuant to this
Section 2.10 or are repaid in accordance with Section 2.8. Each Eurocurrency
Advance shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time (i) each such Eurocurrency
Advance denominated in Dollars shall be automatically converted into a Floating
Rate Advance unless (x) such Eurocurrency Advance is or was repaid in accordance
with Section 2.8 or (y) the applicable Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period or be
converted into a Floating Rate Advance; and (ii) each such Eurocurrency Advance
denominated in a Foreign Currency shall automatically continue as a Eurocurrency
Advance in the same Agreed Currency with an Interest Period of one month unless
(x) such Eurocurrency Advance is or was repaid in accordance with Section 2.8,
or (y) the applicable Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period.
Subject to the terms of Section 2.7, the Borrowers may elect from time to time
to convert all or any part of an Advance of any Type into any other Type or
Types of Advances denominated in the same or any other Agreed Currency; provided
that any conversion of any Eurocurrency Advance shall be made on, and only on,
the last day of the Interest Period applicable thereto. The applicable Borrower
shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (Local Time) at
least one (1) Business Day, in the case of a conversion into a Floating Rate
Advance, three (3) Business Days, in the case of a conversion into or
continuation of a Eurocurrency Advance denominated in Dollars, or four
(4) Business Days, in the case of a conversion into or continuation of a
Eurocurrency Advance denominated in a Foreign Currency, prior to the date of the
requested conversion or continuation, specifying:
(i)
the Advance to which such Conversion/Continuation Notice applies and, if
different options






27


--------------------------------------------------------------------------------




are being elected with respect to different portions thereof, the portions
thereof to be allocated to each resulting Advance (in which case the information
to be specified pursuant to clauses (iii) and (iv) below shall be specified for
each resulting Advance),
(ii)
the requested date, which shall be a Business Day, of such conversion or
continuation,

(iii)
the Agreed Currency, the aggregate amount and Type of the Advance which is to be
converted or continued, and

(iv)
the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

Promptly after receipt of any Conversion/Continuation Notice, the Administrative
Agent shall provide the Lenders with notice thereof.
2.11.    Changes in Interest Rate, etc.    Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Advance into a Floating Rate Advance pursuant to and in accordance
with the terms of Section 2.10, to but excluding the date it is paid or is
converted into a Eurocurrency Advance pursuant to and in accordance with the
terms of Section 2.10 hereof, at a rate per annum equal to the Floating Rate for
such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined by the Administrative Agent
as applicable to such Eurocurrency Advance based upon the applicable Borrower's
selections under Sections 2.9 and 2.10 and otherwise in accordance with the
terms hereof. No Interest Period may end after the Facility Termination Date.
2.12.    No Conversion or Continuation of Eurocurrency Advances After Default;
Dates Applicable After Default. Notwithstanding any contrary provision hereof,
if a Default or Unmatured Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as a Default or Unmatured Default has occurred and is
continuing or the Required Lenders otherwise agree (i) no outstanding Advance
denominated in Dollars may be converted to or continued as a Eurocurrency
Advance, (ii) unless repaid, each Eurocurrency Advance denominated in Dollars
shall be converted to a Floating Rate Advance at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Advance
denominated in a Foreign Currency shall automatically be continued as a
Eurocurrency Advance with an Interest Period of one month. During the
continuance of a Default (including the Borrowers' failure to pay any Loan at
maturity) the Required Lenders may, at their option, by notice to the Borrowers
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) the Advances, all fees
or any other Obligations arising under the Loan Documents shall bear interest at
the Floating Rate plus 2% per annum and (ii) the LC Fee shall be increased by 2%
per annum, provided that, during the continuance of a Default under Section 7.6
or 7.7, such interest rate and such increase in the LC Fee set forth above shall
be applicable to all Credit Extensions, Advances, fees and other Obligations
arising under the Loan Documents without any election or action on the part of
the Administrative Agent, any LC Issuer or any Lender.
2.13    Method of Payment.
(i)Each Advance shall be repaid and each payment of interest thereon shall be
paid in the





28


--------------------------------------------------------------------------------




currency in which such Advance was made. All payments of the Obligations arising
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at (except as set forth
in the next sentence) the Administrative Agent's address specified pursuant to
Article XIV, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Company, by 12:00 noon
(Local Time) on the date when due and shall (except (i) in the case of
Reimbursement Obligations for which the applicable LC Issuer has not been fully
indemnified by the Lenders or (ii) with respect to repayments of Swing Line
Loans) be applied ratably by the Administrative Agent among the Lenders. All
payments to be made by the Borrowers hereunder in any currency other than
Dollars shall be made in such currency on the date due in such funds as may then
be customary for the settlement of international transactions in such currency
for the account of the Administrative Agent, at its Eurocurrency Payment Office
for such currency and shall be applied ratably by the Administrative Agent among
the Lenders. Each payment delivered to the Administrative Agent for the account
of any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at,
(a) with respect to Floating Rate Loans and Eurocurrency Loans denominated in
Dollars, such Lender's address specified pursuant to Article XIV or at any
Lending Installation specified in a notice received by the Administrative Agent
from such Lender and (b) with respect to Eurocurrency Loans denominated in an
Agreed Currency other than Dollars, in the funds received from the Borrowers at
the address of the Administrative Agent's Eurocurrency Payment Office for such
currency. Each reference to the Administrative Agent in this Section 2.13 shall
also be deemed to refer, and shall apply equally, to the applicable LC Issuer,
in the case of payments required to be made by the applicable Borrower to such
LC Issuer pursuant to Section 2.21.6. The Administrative Agent is hereby
authorized to charge the account of the Borrowers maintained with JPMorgan or
any of its Affiliates for each payment of principal, interest and fees in
respect of Credit Extensions denominated in Dollars as it becomes due hereunder.
(ii)Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by any Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
2.14.    Noteless Agreement; Evidence of Indebtedness.
(i)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(ii)The Administrative Agent shall also maintain accounts in which it will
record (a) the date and the amount of each Revolving Loan made hereunder, the
Agreed Currency and Type thereof and the Interest Period, if any, applicable
thereto, (b) the amount of any principal or interest due and payable or to
become due and payable from any Borrower to each Lender hereunder, (c) the
effective date and amount of each Assignment Agreement delivered to and accepted
by it and the parties thereto pursuant to Section 13.3, (d) the original stated
amount of each Facility LC and the amount of LC Obligations outstanding at any
time, (e) the amount of any sum received by the Administrative Agent hereunder
from the Borrowers and each Lender's share thereof, and (f) all other
appropriate debits and credits as provided in this Agreement,





29


--------------------------------------------------------------------------------




including, without limitation, all fees, charges, expenses and interest.
(iii)The entries maintained in the accounts maintained pursuant to clauses (i)
and (ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded in the absence of manifest error; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Obligations arising under the Loan Documents in
accordance with their terms.
(iv)Any Lender may request that its Loans be evidenced by a promissory note or,
in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit E, with appropriate changes for notes evidencing Swing Line Loans (each,
a “Note”). In such event, the Borrowers shall prepare, execute and deliver to
such Lender such Note or Notes payable to such Lender. Thereafter, the Loans
evidenced by each such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 13.3) be represented by one or more
Notes payable to the order of the payee named therein or any assignee pursuant
to Section 13.3, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (i) and (ii) above.
2.15.    Telephonic Notices. Solely in respect of Advances and/or Loans
denominated in Dollars, and subject at all times to the requirements of
Section 2.9, the Borrowers hereby authorize the Lenders and the Administrative
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and transfer funds based on telephonic notices made by any person or
persons the Administrative Agent or any Lender in good faith believes to be
acting on behalf of a Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrowers agree
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer of each telephonic notice. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.
2.16.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance and Swing Line Loan shall be payable in arrears on
each Payment Date, commencing with the first such date to occur after the
Closing Date, on any date on which the Floating Rate Advance or Swing Line Loan
is prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on that portion of the outstanding principal amount of any Floating Rate
Advance converted into a Eurocurrency Advance on a day other than a Payment Date
shall be payable on the date of conversion. Interest accrued on each
Eurocurrency Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurocurrency Advance is prepaid, whether by
acceleration or otherwise, and at maturity; provided, that interest accrued on
each Eurocurrency Advance having an Interest Period longer than three (3) months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on Eurocurrency Advances and Swing Line Loans and LC
Fees and Facility Fees shall be calculated for actual days elapsed on the basis
of a 360-day year (except that interest for Advances denominated in Pounds
Sterling shall be computed on the basis of a year of 365 days); interest on
Floating Rate Advances in respect of which the Alternate Base Rate is based on
the Prime Rate shall be calculated for actual days elapsed on the basis of a
365/366-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to 12:00 noon (Local Time) at the place of payment. If any payment of principal
of or interest on an Advance, any fees or any other amounts payable to any Agent
or any Lender hereunder shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.





30


--------------------------------------------------------------------------------




2.17.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the
applicable LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurocurrency Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
2.18.    Lending Installations. Subject to the provisions of Section 3.6, each
Lender may book its Loans and its participation in any LC Obligations and the LC
Issuers may book the Facility LCs at any Lending Installation selected by such
Lender or the applicable LC Issuer, as the case may be, and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation and the Loans, Facility LCs, participations in
LC Obligations and any Notes issued hereunder shall be deemed held by each
Lender or the applicable LC Issuer, as the case may be, for the benefit of any
such Lending Installation. Subject to the provisions of Section 3.6, each Lender
and each LC Issuer may, by written notice to the Administrative Agent and the
Company in accordance with Article XIV, designate replacement or additional
Lending Installations through which Loans will be made by it or Facility LCs
will be issued by it and for whose account Loan payments or payments with
respect to Facility LCs are to be made. In addition, each such Lender that books
its Loans and its participation in any LC Obligations at any Lending
Installation and each LC Issuer that books the Facility LCs issued by it at any
Lending Installation as provided in this Section 2.18, (i) shall keep a register
for the registration relating to each such Loan, LC Obligation and Facility LC,
as applicable, specifying such Lending Installation's name, address and
entitlement to payments of principal and interest or any other payments with
respect to such Loan, LC Obligation and Facility LC, as applicable, and each
transfer thereof and the name and address of each transferee and (ii) shall
collect, prior to the time such Lending Installation receives payment with
respect to such Loans, LC Obligations and Facility LCs, as applicable as the
case may be, from each such Lending Installation, the appropriate forms,
certificates, and statements described in Section 3.5 (and updated as required
by Section 3.5) as if Lending Installation were a Lender under Section 3.5.
2.19.    Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
time on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
greater of (i) the Federal Funds Effective Rate for such day for the first three
days and, thereafter, the interest rate applicable to the relevant Loan and (ii)
a rate determined by the Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in an Agreed Currency other than
Dollars) or (y) in the case of payment by any Borrower, the interest rate
applicable to the relevant Loan, including the interest rate applicable pursuant
to Section 2.12.
2.20.    Replacement of Lender. The Borrowers shall have the right, in their
sole discretion, at any





31


--------------------------------------------------------------------------------




time and from time to time to replace the Commitment of any Lender (an “Affected
Lender”), in whole, upon at least thirty (30) days' prior notice to the
Administrative Agent and such Lender, (a) if such Lender has failed or refused
to make available the full amount of any Revolving Loans as required by its
Commitment hereunder, (b) if such Lender has been merged or consolidated with,
or transferred all or substantially all of its assets to, or otherwise been
acquired by any other Person, (c) if such Lender has demanded that the Borrowers
make any additional payment to any Lender pursuant to Section 3.1, 3.2 or 3.5,
or if such Lender's obligation to make or continue, or convert Floating Rate
Advances into, Eurocurrency Advances has been suspended pursuant to Section 3.3
or (d) if such Lender has become a Defaulting Lender; provided, however that no
Default or Unmatured Default shall have occurred and be continuing at the time
of such replacement, and that, concurrently with such replacement, (i) another
bank or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
Assignment Agreement substantially in the form of Exhibit C and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be replaced as of such date and to comply with the
requirements of Section 13.3 applicable to assignments (provided, that no
consent of the Affected Lender shall be required for such assignment) and
(ii) the Borrowers shall pay to such Affected Lender in immediately available
funds on the day of such replacement (A) all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrowers hereunder to
and including the date of replacement, including without limitation payments due
to such Affected Lender under Sections 3.1, 3.2 and 3.5, to the extent
applicable, and (B) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender, in each case to the extent not paid by the replacement
Lender.
2.21.    Facility LCs.
2.21.1    Issuance; Transitional Facility LCs.
(i)Issuance. The LC Issuers hereby agree, on the terms and conditions set forth
in this Agreement, to issue standby and performance letters of credit in Dollars
(each, together with the letters of credit deemed issued by the LC Issuers
hereunder pursuant to Section 2.21.1(ii), a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the Closing Date
and prior to the Facility Termination Date upon the request of any Borrower;
provided that immediately after each such Facility LC is issued or Modified,
(i) the aggregate amount of the outstanding LC Obligations shall not exceed
$75,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment. No Facility LC shall have an expiry date later than
the earlier of (x) the fifth (5th) Business Day prior to the Facility
Termination Date and (y) one year after its issuance; provided, that any
Facility LC (x) may contain customary “evergreen” provisions pursuant to which
the expiry date is automatically extended for a specific time period unless the
LC Issuer gives notice to the beneficiary of such Facility LC at least a
specified time prior to the expiry date then in effect and/or (y) may have an
expiration date more than one year from the date of issuance if required under
related industrial revenue bond documents and agreed to by the LC Issuer and the
Administrative Agent.
(ii)Transitional Provision. Schedule 2.21 contains a schedule of certain letters
of credit issued for the account of the Company and/or the Borrowers prior to
the Closing Date. Subject to the satisfaction of the conditions contained in
Sections 4.1, 4.2 and 4.3, from and after the Closing Date such letters of
credit shall be deemed to be Facility LCs issued pursuant to this Section 2.21.
It is understood and agreed that any such Facility LCs issued for the account of
the Company shall also be deemed to be issued for the account of ABL for all
purposes of this Section 2.21, and that, following the Closing Date, no such
Facility LC shall





32


--------------------------------------------------------------------------------




be extended or re-issued for the account of the Company and instead shall be
issued for the account of ABL or another Borrower.
2.21.2    Participations. On the Closing Date, with respect to the Facility LCs
identified on Schedule 2.21, and upon the issuance or Modification by the
applicable LC Issuer of a Facility LC in accordance with this Section 2.21, such
LC Issuer shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.
2.21.3    Notice. Subject to Section 2.21.1, the applicable Borrower shall give
the applicable LC Issuer notice prior to 10:00 a.m. (Local Time) at least five
(5) Business Days prior to the proposed date of issuance or Modification of each
Facility LC (or such shorter period as shall be agreed to by the Borrowers, the
Administrative Agent and the applicable LC Issuer), specifying the beneficiary,
the proposed date of issuance (or Modification) and the expiry date of such
Facility LC, and describing the proposed terms of such Facility LC and the
nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the applicable LC Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender's participation in such
proposed Facility LC. The issuance or Modification by any LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such LC Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to such LC Issuer and that the applicable Borrower shall have
executed and delivered such application agreement and/or such other instruments
and agreements relating to such Facility LC as the applicable LC Issuer shall
have reasonably requested (each, a “Facility LC Application”). In the event of
any conflict between the terms of this Agreement and the terms of any Facility
LC Application, the terms of this Agreement shall control.
2.21.4    LC Fees. With respect to each Standby LC, the Borrowers shall pay to
the Administrative Agent, for the account of the Lenders ratably in accordance
with their respective Pro Rata Shares, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurocurrency Loans in effect from time
to time on the average daily undrawn stated amount under such Standby LC, such
fees to be payable in arrears on each Payment Date (each such fee described in
this sentence being an “LC Fee”). The Borrowers shall also pay to each LC Issuer
for its own account (x) at the time of such LC Issuer's issuance of any Standby
LC, a fronting fee equal to 0.125% per annum on the initial stated amount
available for drawing under each such Facility LC issued by such LC Issuer, and
(y) other customary, documentary and processing charges in connection with the
issuance or Modification of and draws under Facility LCs in accordance with the
applicable LC Issuer's standard schedule for such charges as in effect from time
to time. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Participation fees and
fronting fees in respect of Facility LCs denominated in Dollars shall be paid in
Dollars, and participation fees and fronting fees in respect of Facility LCs
denominated in a Foreign Currency shall be paid in such Foreign Currency.
2.21.5    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Company and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”); provided, however, that the
failure of such LC Issuer to so notify such Borrower





33


--------------------------------------------------------------------------------




shall not in any manner affect the obligations of any Borrower to reimburse such
LC Issuer pursuant to Section 2.21.6. The responsibility of each LC Issuer to
the Borrowers and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC issued by
such LC Issuer in connection with such presentment shall be in conformity in all
material respects with such Facility LC. Each LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs
issued by such LC Issuer as it does with respect to letters of credit in which
no participations are granted, it being understood that in the absence of any
gross negligence or willful misconduct by the applicable LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default, the Facility Termination Date or any condition precedent
whatsoever, to reimburse such LC Issuer on demand for (i) such Lender's Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC issued by such LC Issuer to the extent such amount is not reimbursed by the
Borrowers pursuant to Section 2.21.6 below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of the
applicable LC Issuer's demand for such reimbursement (or, if such demand is made
after 11:00 a.m. (Local Time) on such date, from the next succeeding Business
Day) to the date on which such Lender pays the amount to be reimbursed by it, at
a rate of interest per annum equal to the Federal Funds Effective Rate for the
first three days and, thereafter, at a rate of interest equal to the rate
applicable to Floating Rate Advances.
2.21.6    Reimbursement by the Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the LC Issuers on or before the
applicable LC Payment Date for any amounts to be paid by any LC Issuer upon any
drawing under any Facility LC issued by such LC Issuer, without presentment,
demand, protest or other formalities of any kind; provided that neither any
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by such Borrower or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of the applicable LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC or (ii) the applicable LC Issuer's unlawful failure to pay under any
Facility LC issued by it after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Commencing on the
date that the Administrative Agent gives notice to the Company by 11:00 a.m.
(Local Time) as required under Section 2.21.5 of the applicable LC Payment Date,
all such amounts paid by any LC Issuer and remaining unpaid by the Borrowers
shall bear interest, payable on demand, for each day from and including such LC
Payment Date until paid at a rate per annum equal to (x) the rate applicable to
Floating Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. Each LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from the Borrowers for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by such LC Issuer, but only to the extent such Lender has
made payment to such LC Issuer in respect of such Facility LC pursuant to
Section 2.21.5. Subject to the terms and conditions of this Agreement (including
without limitation the submission of a Borrowing Notice in compliance with
Section 2.9 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the applicable Borrower may request an Advance hereunder
for the purpose of satisfying any Reimbursement Obligation.
2.21.7    Obligations Absolute. The Borrowers' obligations under this
Section 2.21 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and no Borrower's Reimbursement Obligation in respect of any Facility LC
shall be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid,





34


--------------------------------------------------------------------------------




fraudulent or forged, or any dispute between or among any Borrower, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of any Borrower or of any of its Affiliates against the beneficiary
of any Facility LC or any such transferee. No LC Issuer shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Facility LC.
The Borrowers agree that any action taken or omitted by any LC Issuer or any
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrowers and shall not put any LC Issuer or any Lender under
any liability to the Borrowers. Nothing in this Section 2.21.7 is intended to
limit the right of the Borrowers to make a claim against any LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.21.6.
2.21.8    Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.21, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
2.21.9    Indemnification. The Obligors hereby agree to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, such LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, such LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which any LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to such LC Issuer hereunder (but
nothing herein contained shall affect any rights the Obligors may have against
any Defaulting Lender) or (ii) by reason of or on account of such LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to such
LC Issuer, evidencing the appointment of such successor Beneficiary; provided
that the Obligors shall not be required to indemnify any Lender, any LC Issuer
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the applicable LC Issuer in determining
whether a request presented under any Facility LC issued by such LC Issuer
complied with the terms of such Facility LC or (y) any LC Issuer's unlawful
failure to pay under any Facility LC issued by such LC Issuer after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.21.9 is intended to limit the
obligations of the Obligors under any other provision of this Agreement.
2.21.10    Lenders' Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share,





35


--------------------------------------------------------------------------------




indemnify each LC Issuer, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Borrowers)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees' gross negligence or willful misconduct or the applicable LC
Issuer's failure to pay under any Facility LC issued by such LC Issuer after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC) that such indemnitees may suffer or incur in connection
with this Section 2.21 or any action taken or omitted by such indemnitees
hereunder.
2.21.11    Facility LC Collateral Account.
(i)Each Borrower agrees that it will, as required by Section 8.1 and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuers or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent's office at the address specified pursuant to Article XIV,
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in this Section 2.21.11. Each
Borrower hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuers, a
security interest in all of such Borrower's right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
JPMorgan having a maturity not exceeding 30 days. Nothing in this
Section 2.21.11 shall either obligate the Administrative Agent to require the
Borrowers to deposit any funds in the Facility LC Collateral Account or limit
the right of the Administrative Agent to release any funds held in the Facility
LC Collateral Account in each case other than as required by clause (iv) below.
(ii)If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.
(iii)The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations as shall from time to time have become due and
payable by any Borrower to the Lenders or the LC Issuers under the Loan
Documents.
(iv)If any Default is continuing, neither the Borrowers nor any Person claiming
on behalf of or through the Borrowers shall have any right to withdraw any of
the funds held in the Facility LC Collateral Account. After all of the
Obligations arising under the Loan Documents (other than contingent indemnity
obligations) have been indefeasibly paid in full (other than contingent
indemnity obligations) and the Aggregate Commitment has been terminated, any
funds remaining in the Facility LC Collateral Account shall be returned by the
Administrative Agent to the Borrowers or paid to whomever may be legally
entitled thereto at such time.
2.21.12    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
2.22.    Subsidiary Borrowers. So long as no Default or Unmatured Default has
occurred and is





36


--------------------------------------------------------------------------------




continuing, the Company may at any time or from time to time, add as a party to
this Agreement any Wholly-Owned Subsidiary of the Company to be a Subsidiary
Borrower hereunder by the execution and delivery to the Administrative Agent and
the Lenders of (a) a duly completed Assumption Letter by such Subsidiary, with
the written consent of the Borrowers at the foot thereof, (b) such guaranty and
subordinated intercompany indebtedness documents and, if applicable, security
documents as may be reasonably required by the Administrative Agent and such
other opinions, agreements, documents, certificates or other items as may be
required by Section 4.3, and (c) in the case of a Foreign Subsidiary which is a
Wholly-Owned Subsidiary, receipt of evidence satisfactory to the Administrative
Agent that such Subsidiary would not, in its capacity as a Subsidiary Borrower
hereunder, be required by law to withhold or deduct any Taxes from or in respect
of any sum payable hereunder by such Subsidiary to the Administrative Agent or
any Lender and that no other adverse tax, regulatory or other consequences would
affect the Administrative Agent or any Lender as a result of such Subsidiary's
status as a Subsidiary Borrower, such documents with respect to any additional
Subsidiaries to be substantially similar in form and substance to the Loan
Documents executed on or about the date hereof by the Subsidiaries parties
hereto as of the Closing Date. No Foreign Subsidiary may be a Subsidiary
Borrower without the consent of the Administrative Agent and each of the
Lenders. Upon such execution, delivery and consent such Subsidiary shall for all
purposes be a party hereto as a Subsidiary Borrower as fully as if it had
executed and delivered this Agreement. So long as the principal of and interest
on any Credit Extensions made to any Subsidiary Borrower under this Agreement
shall have been repaid or paid in full, all Facility LCs issued for the account
of such Subsidiary Borrower have expired or been returned and terminated and all
other Obligations (other than contingent indemnity obligations) of such
Subsidiary Borrower under this Agreement shall have been fully performed, the
Company may, by not less than five (5) Business Days' prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Subsidiary Borrower's status as a “Subsidiary Borrower” or
“Borrower,” and such Subsidiary Borrower shall be released from any future
liability (other than contingent indemnity obligations) as a “Subsidiary
Borrower” or “Borrower” hereunder or under the other Loan Documents. The
Administrative Agent shall give the Lenders written of the addition of any
Subsidiary Borrowers to this Agreement.
2.23.    Increase of Commitments.
(i)At any time prior to the Facility Termination Date, the Company may request
that the Aggregate Commitment be increased; provided that (a) the Aggregate
Commitment shall at no time exceed $450,000,000 minus the aggregate amount of
all reductions in the Aggregate Commitment previously made pursuant to
Section 2.6.2; and (b) each such request shall be in a minimum amount of at
least $10,000,000 and increments of $5,000,000 in excess thereof. Such request
shall be made in a written notice given to the Administrative Agent and the
Lenders by the Company not less than twenty (20) Business Days prior to the
proposed effective date of such increase, which notice (a “Commitment Increase
Notice”) shall specify the amount of the proposed increase in the Aggregate
Commitment and the proposed effective date of such increase. No Lender shall
have any obligation to increase its Commitment pursuant to a Commitment Increase
Notice. On or prior to the date that is fifteen (15) Business Days after receipt
of the Commitment Increase Notice, each Lender and Proposed New Lender (as
defined below) shall submit to the Administrative Agent a notice indicating the
maximum amount by which it is willing to increase its existing Commitment or
provide a new Commitment in connection with such Commitment Increase Notice (any
such notice to the Administrative Agent being herein a “Lender Increase
Notice”). Any Lender which does not submit a Lender Increase Notice to the
Administrative Agent prior to the expiration of such fifteen (15) Business Day
period shall be deemed to have denied any increase in its Commitment. The
Administrative Agent shall have the right, in consultation with the Company, to
allocate the amount of increases necessary to meet the Company's Commitment
Increase Notice. In addition, not later than the date the Commitment Increase
Notice is delivered by the Company, the Company may notify the Administrative
Agent of any financial institution that shall have agreed to become a “Lender”
party hereto (a “Proposed New Lender”) in





37


--------------------------------------------------------------------------------




connection with the Commitment Increase Notice and the portion of the proposed
increase to be allocated to such financial institution. Any Proposed New Lender
shall be consented to by the Administrative Agent and each LC Issuer (which
consent shall not be unreasonably withheld). Based upon the Lender Increase
Notices, any allocations made in connection therewith and any notice regarding
any Proposed New Lender, if applicable, the Administrative Agent shall notify
the Company and the Lenders on or before the Business Day immediately prior to
the proposed effective date of the amount of each Lender's and Proposed New
Lenders' Commitment (the “Effective Commitment Amount”) and the amount of the
Aggregate Commitment, which amounts shall be effective on the following Business
Day. Any increase in the Aggregate Commitment shall be subject to the following
conditions precedent: (A) the Company shall have obtained the consent thereto of
each Guarantor and its reaffirmation of the Loan Document(s) executed by it,
which consent and reaffirmation shall be in writing and in form and substance
reasonably satisfactory to the Administrative Agent, (B) as of the date of the
Commitment Increase Notice and as of the proposed effective date of the increase
in the Aggregate Commitment all representations and warranties shall be true and
correct in all material respects as though made on such date and no event shall
have occurred and then be continuing which constitutes a Default or Unmatured
Default, (C) the Borrowers, the Administrative Agent and each Proposed New
Lender or Lender that shall have agreed to provide a “Commitment” in support of
such increase in the Aggregate Commitment shall have executed and delivered a
“Commitment and Acceptance” substantially in the form of Exhibit I hereto,
(D) counsel for the Company and the Borrowers and for the Guarantors shall have
provided to the Administrative Agent supplemental opinions in form and substance
reasonably satisfactory to the Administrative Agent and (E) the Company, the
Borrowers and the Proposed New Lender shall otherwise have executed and
delivered such other instruments and documents as may be required under
Article IV or that the Administrative Agent shall have reasonably requested in
connection with such increase. If any fee shall be charged by the Lenders in
connection with any such increase, such fee shall be in accordance with then
prevailing market conditions, which market conditions shall have been reasonably
documented by the Administrative Agent to the Company. Upon satisfaction of the
conditions precedent to any increase in the Aggregate Commitment, the
Administrative Agent shall promptly advise the Company and each Lender of the
effective date of such increase. Upon the effective date of any increase in the
Aggregate Commitment that is supported by a Proposed New Lender, such Proposed
New Lender shall be a party to this Agreement as a Lender and shall have the
rights and obligations of a Lender hereunder. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.
(ii)For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall mean
(1) each Lender the Effective Commitment Amount of which is greater than its
Commitment prior to the effective date of any increase in the Aggregate
Commitment, and (2) each Proposed New Lender that is allocated an Effective
Commitment Amount in connection with any Commitment Increase Notice and (B) the
term “Selling Lender(s)” shall mean each Lender whose Commitment is not being
increased from that in effect prior to such increase in the Aggregate
Commitment. Effective on the effective date of any increase in the Aggregate
Commitment pursuant to clause (i) above, each Selling Lender hereby sells,
grants, assigns and conveys to each Buying Lender, without recourse, warranty,
or representation of any kind, except as specifically provided herein, an
undivided percentage in such Selling Lender's right, title and interest in and
to its outstanding Credit Extensions in the respective Dollar Amounts and
percentages necessary so that, from and after such sale, each such Selling
Lender's outstanding Credit Extensions shall equal such Selling Lender's Pro
Rata Share (calculated based upon the Effective Commitment Amounts) of the
outstanding Credit Extensions. Effective on the effective date of the increase
in the Aggregate Commitment pursuant to clause (i) above, each Buying Lender
hereby purchases and accepts such grant, assignment and conveyance from the
Selling Lenders. Each Buying Lender hereby agrees that its respective purchase
price for the portion of the outstanding Credit Extensions purchased hereby
shall equal the respective Dollar Amount necessary so that, from and after such
payments, each Buying Lender's outstanding Credit Extensions shall equal such
Buying





38


--------------------------------------------------------------------------------




Lender's Pro Rata Share (calculated based upon the Effective Commitment Amounts)
of the outstanding Credit Extensions. Such amount shall be payable on the
effective date of the increase in the Aggregate Commitment by wire transfer of
immediately available funds to the Administrative Agent. The Administrative
Agent, in turn, shall wire transfer any such funds received to the Selling
Lenders, in same day funds, for the sole account of the Selling Lenders. Each
Selling Lender hereby represents and warrants to each Buying Lender that such
Selling Lender owns the Credit Extensions being sold and assigned hereby for its
own account and has not sold, transferred or encumbered any or all of its
interest in such Credit Extensions, except for participations which will be
extinguished upon payment to Selling Lender of an amount equal to the portion of
the outstanding Credit Extensions being sold by such Selling Lender. Each Buying
Lender hereby acknowledges and agrees that, except for each Selling Lender's
representations and warranties contained in the foregoing sentence, each such
Buying Lender has entered into its Commitment and Acceptance with respect to
such increase on the basis of its own independent investigation and has not
relied upon, and will not rely upon, any explicit or implicit written or oral
representation, warranty or other statement of the Lenders or the Administrative
Agent concerning the authorization, execution, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the other Loan Documents. The Borrowers hereby agree to compensate each Selling
Lender for all losses, expenses and liabilities incurred by each Lender in
connection with the sale and assignment of any Loan hereunder on the terms and
in the manner as set forth in Section 3.4.
2.24.    Interest. In no event shall the amount of interest, and all charges,
amounts or fees contracted for, charged or collected pursuant to this Agreement,
the Notes or the other Loan Documents and deemed to be interest under applicable
law (collectively, “Interest”) exceed the highest rate of interest allowed by
applicable law (the “Maximum Rate”), and in the event any such payment is
inadvertently received by the Administrative Agent or any Lender then the excess
sum (the “Excess”) shall be credited as a payment of principal, unless the
relevant Borrower shall notify the Administrative Agent in writing that it
elects to have the Excess returned forthwith. It is the express intent hereof
that no Borrower pay, and the Administrative Agent and the Lenders not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by such Borrower under applicable law. The right to
accelerate maturity of any of the Obligations arising under the Loan Documents
does not include the right to accelerate any interest that has not otherwise
accrued on the date of such acceleration, and the Administrative Agent and the
Lenders do not intend to collect any unearned interest in the event of any such
acceleration. All monies paid to the Administrative Agent or the Lenders
hereunder or under any of the Notes or the other Loan Documents, whether at
maturity or by prepayment, shall be subject to rebate of unearned interest as
and to the extent required by applicable law. By the execution of this
Agreement, each Borrower covenants, to the fullest extent permitted by law that
(i) the credit or return of any Excess shall constitute the acceptance by such
Borrower of such Excess, and (ii) such Borrower shall not seek or pursue any
other remedy, legal or equitable, against the Administrative Agent or any
Lender, based in whole or in part upon contracting for charging or receiving any
Interest in excess of the Maximum Rate. For the purpose of determining whether
or not any Excess has been contracted for, charged or received by the
Administrative Agent or any Lender, all interest at any time contracted for,
charged or received from such Borrower in connection with this Agreement, the
Notes or any of the other Loan Documents shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of the Commitments. Each Borrower, the Administrative
Agent and each Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment as an expense, fee or premium
rather than as Interest and (ii) exclude voluntary prepayments and the effects
thereof. The provisions of this Section shall be deemed to be incorporated into
each Note and each of the other Loan Documents (whether or not any provision of
this Section is referred to therein). All such Loan Documents and communications
relating to any Interest owed by any Borrower and all figures set forth therein
shall, for the sole purpose of computing the extent of obligations hereunder and
under the Notes and the other Loan Documents be automatically recomputed





39


--------------------------------------------------------------------------------




by such Borrower, and by any court considering the same, to give effect to the
adjustments or credits required by this Section.
2.25.    Judgment Currency. If for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent's main office in Chicago, Illinois on the Business Day preceding that on
which the final, non-appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the applicable Borrower
2.26.    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Credit Extension to
be effected in any Foreign Currency, if (i) there shall occur on or prior to the
date of such Credit Extension any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent, the
applicable LC Issuer (if such Credit Extension is a Facility LC) or the Required
Lenders make it impracticable for the Eurocurrency Advances or Facility LCs
comprising such Credit Extension to be denominated in the Agreed Currency
specified by the applicable Borrower or (ii) an Equivalent Amount of such
currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Extension is a Facility LC, the applicable LC Issuer, and such Credit Extensions
shall not be denominated in such Agreed Currency but shall, except as otherwise
set forth in Section 2.9.2, be made on the date of such Credit Extension in
Dollars, (a) if such Credit Extension is an Advance, in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related request for a Credit Extension or Conversion/Continuation Notice, as
the case may be, as Floating Rate Loans, unless such Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
request for a Credit Extension or Conversion/Continuation Notice, as the case
may be or (b) if such Credit Extension is a Facility LC, in a face amount equal
to the Dollar Amount of the face amount specified in the related request or
application for such Facility LC, unless such Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to request the issuance of such Facility LC on such date or (ii) it
elects to have such Facility LC issued on such date in a different Agreed
Currency, as the case may be, in which the denomination of such Facility LC
would in the reasonable opinion of the applicable LC Issuer, the Administrative
Agent and the Required





40


--------------------------------------------------------------------------------




Lenders be practicable and in face amount equal to the Dollar Amount of the face
amount specified in the related request or application for such Facility LC, as
the case may be.
2.27.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.6.1;
(b)the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.2); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c)if any Swing Line Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then;
(i)all or any part of such Swing Line Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all non-Defaulting Lenders' Outstanding Credit Exposures plus such
Defaulting Lender's Swing Line Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders' Commitments and (y) the conditions set
forth in Section 4.2 are satisfied at such time; provided that no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender's increased exposure following such reallocation;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to them hereunder or under law, within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, cash collateralize for the benefit of the applicable LC
Issuer only the Borrowers' obligations corresponding to such Defaulting Lender's
LC Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.21.11
for so long as such LC Exposure is outstanding;
(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender's
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.21.4 with
respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.27(c), then the fees payable to the Lenders pursuant to Section 2.21.4
shall be adjusted in accordance with such non-Defaulting Lenders' Pro Rata
Shares; and





41


--------------------------------------------------------------------------------




(v)if all or any portion of such Defaulting Lender's LC Exposure is neither cash
collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the LC Issuers or any other
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender's Commitment that was utilized by such LC Exposure) and LC Fees payable
under Section 2.21.4 with respect to such Defaulting Lender's LC Exposure shall
be payable to the applicable LC Issuer until and to the extent that such LC
Exposure is cash collateralized and/or reallocated; and
(d)so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and no LC Issuer shall be required
to issue, amend or increase any Facility LC unless it is reasonably satisfied
that the related exposure and the Defaulting Lender's then outstanding LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Company in accordance with
Section 2.27(c), and participating interests in any such newly issued or
increased Facility LC or newly made Swing Line Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.27(c)(i) (and such
Defaulting Lender shall not participate therein).
If the Swing Line Lender or any LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and such LC Issuer shall not
be required to issue, amend or increase any Facility LC, unless the Swing Line
Lender or such LC Issuer, as the case may be, shall have entered into
arrangements with the Company and the Borrowers or such Lender, satisfactory to
the Swing Line Lender or such LC Issuer, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the LC Issuers and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then (i) the
Swing Line Exposure and LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender's Commitment, (ii) on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share
and (iii) all cash collateral posted to secure Swing Line Exposure and LC
Exposure related to such Defaulting Lender shall be promptly returned to ABL.
ARTICLE III
YIELD PROTECTION; TAXES
3.1.    Yield Protection. If any Change in Law:
(i)
subjects the Administrative Agent, any Lender or any applicable Lending
Installation or any LC Issuer to any taxes, duties, levies, imposts, deductions,
fees, assessments, charges or withholdings, and any and all liabilities with
respect to the foregoing, on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Taxes, (B) Excluded Taxes or
(C) Other Taxes), or






42


--------------------------------------------------------------------------------




(ii)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or any LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurocurrency
Advances), or

(iii)
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurocurrency Loans or Commitment (including, without
limitation, any conversion of any Loan denominated in an Agreed Currency other
than euro into a Loan denominated in euro), or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or any LC Issuer in connection with its Eurocurrency Loans
or Commitment, Facility LCs or participations therein, or requires any Lender or
any applicable Lending Installation or any LC Issuer to make any payment
calculated by reference to the amount of Eurocurrency Loans or Commitment,
Facility LCs or participants therein held or interest or LC Fees received by it,
by an amount deemed material by such Lender or such LC Issuer as the case may
be,

and the result of any of the foregoing is to increase the cost to the
Administrative Agent, such Lender or applicable Lending Installation or such LC
Issuer, as the case may be, of making or maintaining its Loans or Commitment
(including, without limitation, any conversion of any Loan denominated in an
Agreed Currency other than euro into a Loan denominated in euro) or of issuing
or participating in Facility LCs or to reduce the return received by the
Administrative Agent, such Lender or applicable Lending Installation or such LC
Issuer, as the case may be, in connection with such Loans or Commitment,
Facility LCs or participations therein, then, within fifteen (15) days of demand
by the Administrative Agent, such Lender, or LC Issuer the Borrowers shall pay,
the Administrative Agent, such Lender or LC Issuer such additional amount or
amounts as will compensate the Administrative Agent, such Lender or such LC
Issuer, as the case may be, for such increased cost or reduction in amount
received; provided, that the Borrowers shall not be required to compensate a
Lender or LC Issuer under this Section for any increased costs or reductions
incurred more than 90 days prior to the date that such Lender or LC Issuer
notifies the Company in writing of such increased costs or reductions and of
such Lender's or LC Issuer's intention to claim compensation therefor; provided,
further, that if such adoption or such change giving rise to such increased
costs or reduction is retroactive such 90-day period shall be extended to
include the period of retroactive effect.
3.2.    Changes in Capital Adequacy Regulations. If a Lender or any LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender, such LC Issuer, any Lending Installation of such
Lender or such LC Issuer, or any Person controlling such Lender or such LC
Issuer, is increased as a result of a Change in Law, then, within fifteen
(15) days of demand by such Lender, or such LC Issuer, the Borrowers shall pay
such Lender or such LC Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or such LC Issuer determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender's or such LC Issuer's policies as to capital adequacy and
liquidity); provided, that the Borrowers shall not be required to pay to such
Lender or LC Issuer such additional amounts under this Section for any amount
incurred as a result of such Change in Law more than 90 days prior to the date
that such Lender or LC Issuer notifies the Company in writing of such Change in
Law and of such Lender's or LC Issuer's intention to claim compensation
therefor; provided, further, that if such Change in Law giving rise to such
amounts is retroactive such 90-day period shall be extended to include the
period of retroactive effect.





43


--------------------------------------------------------------------------------




3.3.    Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation or directive, whether or not having
the force of law, or (y) the Required Lenders determine that (i) deposits of a
type, currency and maturity appropriate to match fund Eurocurrency Advances are
not available or (ii) the interest rate applicable to Eurocurrency Advances does
not accurately reflect the cost of making or maintaining Eurocurrency Advances,
or (iii) no reasonable basis exists for determining the Eurocurrency Base Rate,
then the Administrative Agent shall suspend the availability of Eurocurrency
Advances and require any affected Eurocurrency Advances to be immediately repaid
or converted to Floating Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.
3.4.    Funding Indemnification. If any payment of a Eurocurrency Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or continued, or a Floating Rate Advance is not converted into a
Eurocurrency Advance, on the date specified by any Borrower for any reason other
than default by the Lenders, or a Eurocurrency Advance is not prepaid on the
date specified by the applicable Borrower for any reason, the Borrowers will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurocurrency Advance.
3.5.    Taxes.
(i)All payments by the Borrowers to or for the account of any Lender, any LC
Issuer or Agent hereunder or under any Note or Facility LC Application shall be
made free and clear of and without deduction for any and all Taxes. If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, any LC Issuer or Agent, (a) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.5) such Lender, such LC Issuer or Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (b) such Borrower shall make such deductions, (c) such Borrower shall pay
the full amount deducted to the relevant authority in accordance with applicable
law and (d) such Borrower shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.
(ii)In addition, the Borrowers hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).
(iii)The Borrowers hereby agree to indemnify the Agents, the LC Issuers and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agents, the LC Issuers or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within thirty
(30) days of the date the Agents, the LC Issuers or such Lender makes demand
therefor pursuant to Section 3.6.
(iv)Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date on which it becomes a party to
this Agreement, deliver to each of the Company and the Administrative Agent two
(2) duly completed copies of United States Internal Revenue Service Form W‑8BEN,
W-8ECI or W-8IMY, in each case together with any required statements or
attachments, and certifying in each case





44


--------------------------------------------------------------------------------




that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes. Each Lender
agrees that it will, not more than ten (10) Business Days after the date on
which it becomes a party to this Agreement, deliver to each of the Company and
the Administrative Agent a United States Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Non-U.S. Lender further undertakes to
deliver to each of the Company and the Administrative Agent (x) renewals or
additional copies of each such form (or any successor form) on or before the
date that such form expires or becomes obsolete, and (y) after the occurrence of
any event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Company or the Administrative Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Company and the Administrative Agent in writing that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.
(v)For any period during which a Lender has failed to provide the Company with
an appropriate form pursuant to clause (iv), above (unless such failure is due
to a change in treaty, law or regulation, or any change in the interpretation or
administration thereof by any governmental authority, occurring subsequent to
the date on which a form originally was required to be provided), such Lender
shall not be entitled to indemnification under this Section 3.5 with respect to
Taxes imposed by the United States, and each Borrower, if required by law to do
so, shall be permitted to withhold such Taxes and pay the same to the
appropriate United States taxing authority; provided that, should a Lender which
is otherwise exempt from or subject to a reduced rate of withholding tax become
subject to Taxes because of its failure to deliver a form required under
clause (iv), above, the Borrowers shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.
(vi)Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Company
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
(vii)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.5(vii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(viii)Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that the Borrowers have





45


--------------------------------------------------------------------------------




not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any taxes attributable
to such Lender's failure to comply with the provisions of Section 13.2.3
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 3.5(viii).
(ix)Within 60 days after receipt of the written request of the Company, each
Lender, LC Issuer and Agent shall execute and deliver such certificates, forms
or other documents, which in each such case can be reasonably furnished by such
Lender, LC Issuer or Agent consistent with the facts and which are reasonably
necessary to assist any Borrower in applying for refunds of Taxes remitted by
such Borrower hereunder.
(x)Each Lender, LC Issuer and Agent shall also use commercially reasonable
efforts to avoid and minimize any amounts which might otherwise be payable by
any Borrower pursuant to this Section 3.5, except to the extent that such
Lender, LC Issuer or Agent, determines that such efforts would be
disadvantageous to such Lender, LC Issuer or Agent, as determined by such
Lender, LC Issuer or Agent and which determination, if made in good faith, shall
be binding and conclusive on all parties hereto.
(xi)To the extent that the payment of any Lender's, LC Issuer's or Agent's Taxes
by any Borrower hereunder gives rise from time to time to a Tax Benefit to such
Lender, LC Issuer or Agent in any jurisdiction other than the jurisdiction which
imposed such Taxes, such Lender, LC Issuer or Agent shall pay to such Borrower
the amount of each such Tax Benefit so recognized or received. The amount of
each Tax Benefit and, therefore, payment to such Borrower will be determined
from time to time by the relevant Lender, LC Issuer or Agent in its sole
discretion, which determination shall be binding and conclusive on all parties
hereto. Each such payment will be due and payable by such Lender, LC Issuer or
Agent to such Borrower within a reasonable time after the filing of the tax
return in which such Tax Benefit is recognized or, in the case of any tax
refund, after the refund is received; provided, however, if at any time
thereafter such Lender, LC Issuer or Agent, is required to rescind such Tax
Benefit or such Tax Benefit is otherwise disallowed or nullified, the relevant
Borrower shall promptly, after notice thereof from such Lender, LC Issuer or
Agent, repay to such Lender, LC Issuer or Agent the amount of such Tax Benefit
previously paid to such Lender, LC Issuer or Agent and which has been rescinded,
disallowed or nullified. For purposes hereof, the term “Tax Benefit” shall mean
the amount by which any Lender's, LC Issuer's or Agent's income tax liability
for the taxable period in question is reduced below what would have been payable
had the relevant Borrower not been required to pay such Lender's LC Issuer's or
Agent's Taxes hereunder.
3.6.    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrowers to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Company (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrowers in the absence of manifest error.





46


--------------------------------------------------------------------------------




Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Company
of such written statement. The obligations of the Borrowers under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.
3.7.    Mitigation of Obligations. If any Lender requests compensation under
Section 3.2 or if any Borrower is required to pay any additional amount to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 3.1, then such Lender shall use commercially reasonable efforts to
designate a different Lending Installation for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole discretion of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 3.1 or Section 3.2, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all costs
and expenses incurred by any Lender in connection with such designation or
assignment.
ARTICLE IV
CONDITIONS PRECEDENT
4.1.    Effectiveness of Agreement. This Agreement shall not be effective, and
the Lenders shall not be required to make the initial Credit Extension hereunder
unless (a) the representations and warranties contained in Article V are true
and correct in all material respects as of such date and (b) the Company has
furnished to the Agents with sufficient copies for the Lenders:
(i)
Copies of the articles or certificates of incorporation (or similar Constitutive
Documents) of the Company, each Borrower and each Guarantor (each a “Loan
Party”), together with all amendments thereto, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation, as well as any other information required by
Section 326 of the USA PATRIOT ACT.

(ii)
Copies, certified by the Secretary or Assistant Secretary of each Loan Party of
its by-laws (or similar Constitutive Documents) and of its Board of Directors'
resolutions and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which it is a party.

(iii)
An incumbency certificate, executed by the Secretary or Assistant Secretary of
each Loan Party, which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrowers, to request Loans hereunder, upon which certificate the Agents and the
Lenders shall be entitled to rely until informed of any change in writing by the
applicable Loan Party.

(iv)
An opening compliance certificate in substantially the form of Exhibit B, signed
by the chief financial officer or treasurer of the Company, showing the
calculations necessary to






47


--------------------------------------------------------------------------------




determine compliance with this Agreement on the initial Credit Extension Date
and stating that on the initial Credit Extension Date (a) no Default or
Unmatured Default has occurred and is continuing, (b) all of the representations
and warranties in Article V shall be true and correct in all material respects
as of such date and (c) no material adverse change in the business, financial
condition or operations of the Company or any of its Subsidiaries has occurred
since August 31, 2011.
(v)
A certificate in form and substance satisfactory to the Administrative Agent
stating that there exists no injunction or temporary restraining order which
would prohibit the making of the initial Credit Extensions or any litigation
seeking such an injunction or restraining order.

(vi)
A certificate of value, solvency and other appropriate factual information in
form and substance reasonably satisfactory to the Administrative Agent from the
chief financial officer of the Company (on behalf of the Company and the
Borrowers) in his or her representative capacity supporting the conclusions that
as of the initial funding date the Company and its Subsidiaries on a
consolidated basis are Solvent and will be Solvent subsequent to incurring the
Indebtedness contemplated under the Loan Documents, will be able to pay its
debts and liabilities as they become due and will not be left with unreasonably
small working capital for general corporate purposes.

(vii)
Written opinions of King & Spalding LLP, special counsel to the Company, the
Borrowers and each Guarantor, in form and substance satisfactory to the Agents
and addressed to the Lenders in substantially the form of Exhibit A.

(viii)
Any Notes requested by a Lender pursuant to Section 2.14 payable to the order of
each such requesting Lender.

(ix)
If the initial Credit Extension shall be the issuance of a Facility LC, a
properly completed Facility LC Application.

(x)
Evidence satisfactory to the Agents that the Existing Credit Agreement shall
have been or shall simultaneously on the Closing Date be terminated (except for
those provisions that expressly survive the termination thereof) and all loans
outstanding and other amounts owed to the lenders or agents thereunder shall
have been, or shall simultaneously with the initial Advance hereunder be, paid
in full.

(xi)
Such other documents as any Lender or its counsel may have reasonably requested
including, without limitation, each document identified on the List of Closing
Documents attached hereto as Exhibit F.

4.2.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.2.4 with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:
(i)
There exists no Default or Unmatured Default.

(ii)
The representations and warranties contained in Article V are true and correct
in all material respects as of such Credit Extension Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects on and as of such earlier






48


--------------------------------------------------------------------------------




date.
(iii)
No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or the applicable LC Issuer or any Lender from
issuing, renewing, extending or increasing the face amount of or participating
in the Facility LC requested to be issued, renewed, extended or increased.

Each Borrowing Notice or request for issuance of a Facility LC, or Swing Line
Borrowing Notice, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Obligors that the
conditions contained in Section 4.2(i) and (ii) have been satisfied.
4.3.    Initial Advance to Each New Subsidiary Borrower. The Lenders shall not
be required to make a Credit Extension hereunder to a new Subsidiary Borrower
added after the Closing Date unless the Company has furnished or caused to be
furnished to the Administrative Agent with sufficient copies for the Lenders:
(i)
The Assumption Letter executed and delivered by such Subsidiary Borrower and
containing the written consent of the Borrowers, as contemplated by
Section 2.22.

(ii)
Copies of the articles or certificate of incorporation (or the equivalent
thereof) of such Subsidiary Borrower, in each case, together with all amendments
thereto, and a certificate of good standing (to the extent such concept is
applicable in the relevant jurisdiction), each certified by the appropriate
governmental officer in its jurisdiction of organization and accompanied by a
certification by the Secretary, Assistant Secretary, Director or Authorized
Officer of such Subsidiary Borrower that there have been no changes in the
matters certified by such governmental officer since the date of such
governmental officer's certification.

(iii)
Copies, certified by the Secretary, Assistant Secretary, Director or Authorized
Officer of such Subsidiary Borrower, of its Board of Directors' resolutions
(and/or resolutions of other bodies, if any are deemed necessary by the
Administrative Agent) approving the Assumption Letter.

(iv)
An incumbency certificate, executed by the Secretary, Assistant Secretary,
Director or Authorized Officer of the Subsidiary Borrower, which shall identify
by name and title and bear the signature of the officers of such Subsidiary
Borrower authorized to sign the Assumption Letter and the other documents to be
executed and delivered by such Subsidiary Borrower hereunder, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company.

(v)
An opinion of counsel to such Subsidiary Borrower, substantially in the form of
Exhibit E hereto.

(vi)
Guaranty documentation from such Subsidiary Borrower in form and substance
acceptable to the Administrative Agent as required pursuant to Section 6.10.

(vii)
With respect to the initial Credit Extension made to any Foreign Subsidiary
Borrower, the Administrative Agent shall have received originals and/or copies,
as applicable, of all filings required to be made and such other evidence as the
Administrative Agent may reasonably require establishing that each Lender, Swing
Line Lender and each LC Issuer is entitled to






49


--------------------------------------------------------------------------------




receive payments under the Loan Documents without deduction or withholding of
any taxes or with such deductions and withholding of taxes as may be reasonably
acceptable to the Administrative Agent.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants as follows to each Lender and the Agents as
of each of (i) the Closing Date, (ii) the date of the initial Credit Extension
hereunder (if different from the Closing Date) and (iii) other than with respect
to Section 5.5 below, each date as required by Section 4.2:
5.1.    Existence and Standing. The Company and each of its Subsidiaries is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such standing or
authority could not reasonably be expected to have a Material Adverse Effect.
5.2.    Authorization and Validity. The Company and each of its Subsidiaries (to
the extent applicable) has the power and authority and legal right to execute
and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder, and to file the Loan Documents which have been filed by
it as required by this Agreement. The execution and delivery by the Company and
any such Subsidiary of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which such entity is a party constitute
legal, valid and binding obligations of such entity enforceable against such
entity in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally or by general equitable principles.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Company or any of its Subsidiaries of the Loan Documents, nor compliance
with the provisions thereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on the Company or any of its
Subsidiaries or (ii) the Company's or any Subsidiary's articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict
with, or constitute a default under, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Company or a Subsidiary
pursuant to the terms of, any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Company or any of its Subsidiaries,
is required to be obtained by the Company or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by any Borrower of the
Obligations arising under the Loan Documents or the legality, validity, binding
effect or enforceability of any of the Loan Documents.
5.4.    Financial Statements. The August 31, 2011 audited consolidated financial
statements of the





50


--------------------------------------------------------------------------------




Company and its Subsidiaries heretofore delivered to the Arrangers and the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present in all material respects, the consolidated financial condition and
operations of the Company and its Subsidiaries at such date and the consolidated
results of their operations and cash flows for the fiscal year then ended.
5.5.    Material Adverse Change. Since August 31, 2011, and except as disclosed
on Schedule 5.5, there has been no change in the business, property, financial
condition or operations of the Company and its Subsidiaries taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.
5.6.    Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Company or any of its Subsidiaries, except (i) such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles or (ii) where
the failure to file such return or pay such taxes could not reasonably be
expected to have a Material Adverse Effect. No tax liens have been filed and no
claims are being asserted with respect to any such taxes. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of any
taxes or other governmental charges are adequate in all material respects.
5.7.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Company or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions or otherwise question the validity of any Loan Document.
Other than any liability which could not reasonably be expected to have a
Material Adverse Effect, neither the Company nor any of its Subsidiaries have
any contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.
5.8.    Subsidiaries. Schedule 5.8 (as supplemented from time to time by the
Company promptly after the formation or acquisition of any new Subsidiary as
permitted under this Agreement) contains an accurate list of all Subsidiaries of
the Company as of the Closing Date, setting forth their respective jurisdictions
of organization and the percentage of their respective capital stock or other
ownership interests owned by the Company or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.
5.9.    Accuracy of Information. No information, schedule, exhibit or report
furnished by the Company or any of its Subsidiaries to the Arrangers, any Agent
or Lender (including, without limitation, the Company's Confidential Information
Memorandum dated January 2012) in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.
5.10.    Regulation U. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate of
buying or carrying margin stock (within the meaning of Regulations U or X); and
after applying the proceeds of each Advance, margin stock (as defined in
Regulation U) constitutes less than twenty-five (25%) of the value of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale or pledge, or any other restriction hereunder.
5.11.    Material Agreements. Neither the Company nor any Subsidiary is a party
to any agreement





51


--------------------------------------------------------------------------------




or instrument or subject to any charter or other corporate restriction which
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party, which default could reasonably
be expected to have a Material Adverse Effect.
5.12.    Compliance With Laws. The Company and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except to the extent that the failure to comply could
not reasonably be expected to have a Material Adverse Effect.
5.13.    Ownership of Properties. On the Closing Date, the Company and its
Subsidiaries will have good title, free of all Liens other than Permitted Liens,
to all of the Property and assets reflected in the Company's most recent
consolidated financial statements provided to the Arrangers and the Lenders as
owned by the Company and its Subsidiaries, other than Property and assets
disposed of in the ordinary course of business.
5.14.    ERISA; Foreign Pension Matters. The sum of (a) the Unfunded Liabilities
of all Plans and (b) the present value of the aggregate unfunded liabilities to
provide the accrued benefits under all Foreign Pension Plans do not in the
aggregate exceed $100,000,000. Each Plan and each Foreign Pension Plan complies
in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Company nor any other member of its Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
terminate any Plan, except to the extent that such non-compliance, Reportable
Event, withdrawal or termination could not reasonably be expected to result in
liability of the Company or any of its Subsidiaries individually or in the
aggregate in an amount greater than $100,000,000.
5.15.    Plan Assets; Prohibited Transactions. No Borrower is an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code, except to the extent that such event or
prohibited transaction could not reasonably be expected to result in liability
of the Company or any of its Subsidiaries individually or in the aggregate in an
amount greater than $100,000,000.
5.16.    Environmental Matters.
(a)    In the ordinary course of its business, the officers of the Company
consider the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company and its Subsidiaries due to
Environmental Laws. On the basis of this consideration, the Company has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect, except as set forth on Schedule 5.16. Except as set
forth on Schedule 5.16, neither the Company nor any Subsidiary has received any
notice to the effect that its operations are not in compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
(b)    The Company and each of its Subsidiaries have obtained all necessary
governmental permits,





52


--------------------------------------------------------------------------------




licenses and approvals which are material to the operations conducted on their
respective properties, including without limitation, all required permits,
licenses and approvals for (i) the emission of air pollutants or contaminates,
(ii) the treatment or pretreatment and discharge of waste water or storm water,
(iii) the treatment, storage, disposal or generation of hazardous wastes,
(iv) the withdrawal and usage of ground water or surface water, and (v) the
disposal of solid wastes, except where a failure to obtain such permits,
licenses and approvals would not result in a Material Adverse Effect.
5.17.    Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.18.    Insurance. The Property of the Company and its Subsidiaries is insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such properties and risks as is required under
Section 6.6.
5.19.    Solvency. After giving effect to (i) the Credit Extensions to be made
on the Closing Date or such other date as Credit Extensions requested hereunder
are made, (ii) the other transactions contemplated by this Agreement and the
other Loan Documents, and (iii) the payment and accrual of all transaction costs
with respect to the foregoing, the Company and its Subsidiaries taken as a whole
are Solvent.
5.20.    Patriot Act. Neither the Company nor any Subsidiary or Affiliate of any
of the foregoing is a country, individual or entity named on the Specifically
Designated National and Blocked Persons (SDN) List issued by the Office of
Foreign Asset Control of the Department of the Treasury of the United States of
America.
ARTICLE VI
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Reporting. The Company will maintain, for itself and each Subsidiary, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Lenders:
(i)
Within ninety (90) days (or such later date as may be permitted by the
Securities and Exchange Commission) after the close of each of its fiscal years,
an audit report certified by independent certified public accountants acceptable
to the Required lenders and with such certifications to be free of exceptions
and qualifications not acceptable to the Required Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including a balance sheet as of the end of such
period, related statements of income, shareholders' equity and cash flows.

(ii)
Within forty-five (45) days (or such later date as may be permitted by the
Securities and Exchange Commission) after the close of the first three
(3) quarterly periods of each of its fiscal years, for itself and its
Subsidiaries, a consolidated unaudited balance sheet as at the close of each
such period and consolidated statements of income and cash flows for the






53


--------------------------------------------------------------------------------




period from the beginning of such fiscal year to the end of such quarter, all
certified as to fairness of presentation, compliance with Agreement Accounting
Principles and consistency by its chief financial officer, chief accounting
officer or treasurer.
(iii)
Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit B signed by its
chief financial officer, chief accounting officer or treasurer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof.

(iv)
As soon as possible and in any event within ten (10) days after the Company
knows that any Reportable Event has occurred with respect to any Plan, or any
material unfunded liability has arisen with respect to any Foreign Pension Plan,
a statement, signed by the chief financial officer or treasurer of the Company,
describing said Reportable Event or material unfunded liability and the action
which the Company proposes to take with respect thereto, which, in any case,
could reasonably be expected to give rise to liability of more than $50,000,000
on the part of the Company or any of its Subsidiaries.

(v)
As soon as possible and in any event within ten (10) days after receipt by the
Company, a copy of (a) any notice or claim to the effect that the Company or any
of its Subsidiaries is or may be liable to any Person as a result of the release
by the Company, any of its Subsidiaries, or any other Person of any toxic or
hazardous waste or substance into the environment, and (b) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by the Company or any of its Subsidiaries, which, in either case,
could reasonably be expected to have a Material Adverse Effect.

(vi)
Promptly upon the furnishing thereof to the shareholders of the Company, copies
of all financial statements, reports and proxy statements so furnished.

(vii)
Promptly upon the filing thereof, copies of all registration statements (other
than exhibits thereto and any registration statements on Form S-8 or its
equivalent) or other regular reports not otherwise provided pursuant to this
Section 6.1 which the Company or any of its Subsidiaries files with the
Securities and Exchange Commission.

(viii)
Upon the request of any Agent, prior to the execution thereof, draft copies of
the Receivables Purchase Documents and, promptly after execution thereof, copies
of such Receivables Purchase Documents and all material amendments thereto.

(ix)
Promptly upon any officer of the Company obtaining knowledge of the institution
of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries, which
action, suit, proceeding, investigation or arbitration exposes, or in the case
of multiple actions, suits, proceedings, investigations or arbitrations arising
out of the same general allegations or circumstances which expose, in the
Company's reasonable judgment, the Company or any of its Subsidiaries to
liability in an amount aggregating $25,000,000 or more, give written notice
thereof to the Administrative Agent and the Lenders and provide such other
information as may be reasonably available to the Company (without jeopardizing
any attorney-client privilege by disclosure thereof) to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters.






54


--------------------------------------------------------------------------------




(x)
Such other information (including non-financial information) as any Agent or
Lender may from time to time reasonably request (except such plans and forecasts
which have not been made available by the Company to its creditors).

6.2.    Use of Proceeds. The Company will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for general corporate purposes,
including for working capital, refinancing the Indebtedness under the Existing
Credit Agreement, commercial paper liquidity support and Permitted Acquisitions,
and to pay fees and expenses incurred in connection with this Agreement. The
Borrowers shall use the proceeds of Credit Extensions in compliance with all
applicable legal and regulatory requirements and any such use shall not result
in a violation of any such requirements, including, without limitation,
Regulations T, U and X, the Securities Act of 1933 and the Securities Exchange
Act of 1934 and the regulations promulgated thereunder.
6.3.    Notice of Default. Within five (5) Business Days after an Authorized
Officer becomes aware thereof, the Company will, and will cause each Subsidiary
to, give notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.
6.4.    Conduct of Business. The Company will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as conducted by the Company or its
Subsidiaries as of the Closing Date or any fields of enterprise reasonably
related, complementary or ancillary thereto, and, except as otherwise permitted
by Section 6.12, do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to
maintain such good standing or authority could not reasonably be expected to
have a Material Adverse Effect; provided that nothing in this Section shall
prevent the Company and its Subsidiaries from discontinuing any line of business
or liquidating, dissolving or disposing of any Subsidiary if (i) no Default or
Unmatured Default is in existence or would be caused thereby and (ii) the Board
of Directors of the Company determines in good faith that such termination,
liquidation, dissolution or disposition is in the best interest of the Company
and its Subsidiaries taken as a whole.
6.5.    Taxes. The Company will, and will cause each Subsidiary to, file on a
timely basis complete and correct United States federal and material foreign,
state and local tax returns required by law and pay when due all material taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.
6.6.    Insurance. The Company will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Company will furnish to any Lender upon request full
information as to the insurance carried.
6.7.    Compliance with Laws; Maintenance of Plans. The Company will, and will
cause each Subsidiary to, (i) comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, and (ii) establish,
maintain and operate all Plans to comply in all material respects with the
provisions of ERISA and the Code, and the regulations and interpretations
thereunder, where in the case of either (i) or (ii) above the failure to





55


--------------------------------------------------------------------------------




so comply could reasonably be expected to have a Material Adverse Effect.
6.8.    Maintenance of Properties. The Company will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property material to the conduct of its business in good repair, working
order and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.
6.9.    Inspection; Keeping of Books and Records.
(i)The Company will, and will cause each Subsidiary to, permit the Agents and
the Lenders, by their respective representatives and agents, to inspect any of
the Property, books and financial records of the Company and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Company and each Subsidiary, and to discuss the affairs, finances and
accounts of the Company and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as any
Agent or Lender may designate. If a Default has occurred and is continuing, the
Company, upon the Administrative Agent's request, shall turn over copies of any
such records to the Administrative Agent or its representatives. Unless a
Default has occurred and is then continuing, each Lender shall give the Company
not less than three (3) Business Days' prior written notice of its intent to
conduct such visit or inspection. To the extent that any Lender, in the course
of such visit or inspection, obtains possession of any proprietary information
pertaining to the Company or any Subsidiary, such Lender shall handle such
information in accordance with the requirements of Section 10.11.
(ii)The Company shall keep and maintain, and cause each of its Subsidiaries to
keep and maintain, in all material respects, proper books of record and account
in which entries in conformity with Agreement Accounting Principles shall be
made of all dealings and transactions in relation to their respective businesses
and activities (except that any Foreign Subsidiary may comply with local
accounting principles).
6.10.    Addition of Guarantors; Pledge of Capital Stock.
6.10.1    Addition of Guarantors. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent in its discretion) after any Subsidiary (other than any SPV
or a Foreign Subsidiary) becomes a Material Subsidiary of the Company, the
Company shall cause each such Material Subsidiary to deliver to the
Administrative Agent a duly executed Guaranty or supplement to an existing
Guaranty pursuant to which such Material Subsidiary agrees to be bound by the
terms and provisions of such Guaranty; provided, that if at any time (i) the
aggregate amount of the book value of assets of all Subsidiaries that are not
Supporting Subsidiaries (measured on a consolidated basis) exceeds fifteen
percent (15%) of the aggregate book value of the Consolidated Total Assets of
the Company and its Subsidiaries, or (ii) the Consolidated Net Worth of all
Subsidiaries that are not Supporting Subsidiaries exceeds fifteen percent
(15%) of the Consolidated Net Worth of the Company and its Subsidiaries, or
(iii) the assets of all Subsidiaries that are not Supporting Subsidiaries
contributed more than fifteen percent (15%) of the Company's Consolidated Net
Income, in each case as reported in the most recent annual audited financial
statements delivered to the Lenders pursuant to Section 6.1(i) (or, prior to the
delivery of the first of such annual audited financial statements under
Section 6.1(i), as reported in the financial statements identified in
Section 5.4), the Company shall cause additional Subsidiaries (other than any
SPV) to become parties to a Guaranty as Guarantors thereunder, or to have their
Capital Stock pledged pursuant to Section 6.10.2 to eliminate such excess;
provided that no such pledge of the Capital Stock of a Foreign Subsidiary shall
be required hereunder to the extent such pledge is prohibited by applicable law
or the Administrative Agent and its counsel reasonably determine that, in light
of the cost and expense associated therewith, such pledge would not provide
material credit support for the benefit of the Holders of Obligations pursuant
to legally





56


--------------------------------------------------------------------------------




binding, valid and enforceable Pledge Agreements. For the avoidance of doubt, it
is hereby understood and agreed that all determinations and calculations in
respect of the Consolidated Total Assets of the Company and its Subsidiaries,
the Consolidated Net Worth of the Company and its Subsidiaries and the Company's
Consolidated Net Income for purposes of this Section 6.10 shall exclude any
assets, any Consolidated Net Worth and/or any Consolidated Net Income of any
SPV.
6.10.2    Pledge of Capital Stock. The Company shall execute or cause to be
executed, by no later than sixty (60) days (or such later date as may be agreed
upon by the Administrative Agent in its discretion) after the date on which any
First Tier Foreign Subsidiary would qualify as a Material Subsidiary (or, if
required pursuant to Section 6.10.1, any First Tier Foreign Subsidiary), a
Pledge Agreement in favor of the Administrative Agent for the benefit of the
Holders of Obligations with respect to 65% of all of the outstanding Capital
Stock of such Foreign Subsidiary; provided that no such pledge of the Capital
Stock of a Foreign Subsidiary shall be required hereunder to the extent such
pledge is prohibited by applicable law or the Administrative Agent and its
counsel reasonably determine that, in light of the cost and expense associated
therewith, such pledge would not provide material credit support for the benefit
of the Holders of Obligations pursuant to legally binding, valid and enforceable
Pledge Agreements. The Company further agrees to deliver to the Administrative
Agent all such Pledge Agreements, together with appropriate corporate
resolutions and other documentation (including legal opinions, the stock
certificates representing the Capital Stock subject to such pledge, stock powers
with respect thereto executed in blank, and such other documents as shall be
reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and in a
manner that the Administrative Agent shall be reasonably satisfied that it has a
first priority perfected pledge of or charge over the Capital Stock related
thereto.
6.11.    Subsidiary Indebtedness. The Company will not permit any Subsidiary (it
being understood and agreed that this Section 6.11 shall not limit the ability
of ABL to incur Indebtedness) to create, incur or suffer to exist any
Indebtedness, except:
(i)
The obligations arising under the Loan Documents.

(ii)
Indebtedness existing on the Closing Date and described on Schedule 6.11, and
Permitted Refinancing Indebtedness in respect thereof.

(iii)
Indebtedness owed (a) to the Company or any Guarantor by any Guarantor, (b) to
any Subsidiary that is not a Guarantor by any other Subsidiary that is not a
Guarantor, and (c) to the Company or any Guarantor by any Subsidiary that is not
a Guarantor in an aggregate amount under this clause (c) not to exceed ten
percent (10%) of the Company's Consolidated Net Worth as reported in the most
recent annual audited financial statements delivered to the Lenders pursuant to
Section 6.1(i) (or, prior to the delivery of the first of such annual audited
financial statements under Section 6.1(i), as reported in the financial
statements identified in Section 5.4).

(iv)
Receivables Facility Attributed Indebtedness in an aggregate amount not to
exceed $250,000,000.

(v)
Indebtedness in an aggregate amount not to exceed $50,000,000 incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing any specific fixed asset of such Subsidiary
(including without limitation Capital Leases); provided, that such Indebtedness
(a) is incurred (1) at a time when no Default or Unmatured Default has occurred
and is continuing or would result from such incurrence and (2) within eighteen
(18) months after the acquisition or construction of such fixed asset, and
(b) does






57


--------------------------------------------------------------------------------




not exceed 100% of the total cost of such acquisition or construction (plus
interest, fees and closing costs related thereto).
(vi)
Additional Indebtedness (including, without limitation, Indebtedness secured by
Liens permitted under Section 6.13(xv)) in an aggregate amount not to exceed
$150,000,000.

(vii)
Additional unsecured Indebtedness represented by the guaranty by any Subsidiary
of any Indebtedness of the Company or ABL, so long as such Subsidiary is also a
Guarantor hereunder.

6.12.    Consolidations and Mergers; Permitted Acquisitions.
6.12.1    Consolidations and Mergers. The Company will not, nor will it permit
any Subsidiary to, consolidate or merge with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of any Borrower or such
Borrower and its Subsidiaries take as a whole (whether now owned or hereafter
acquired) to, any other Person, provided that if, after giving effect to any of
the following, no Default will be in existence: (i) any Subsidiary may merge or
consolidate with, or dispose of assets to, the Company if the Company, as the
case may be, is the corporation surviving such merger, (ii) any Borrower may
merge or consolidate with, or dispose of assets to, any other Borrower,
(iii) any Subsidiary which is a Guarantor may merge or consolidate with, or
dispose of assets to any other Subsidiary which is a Guarantor, (iv) any
Subsidiary which is not a Borrower or Guarantor may merge or consolidate with,
or dispose of assets to, any other Subsidiary which is not a Borrower or
Guarantor, (v) any Subsidiary which is not a Borrower or a Guarantor may merge
or consolidate with, or dispose of assets to, any other Subsidiary which is a
Borrower or a Guarantor, if such Borrower or Guarantor, as the case may be, is
the corporation surviving such merger, (vi) any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to a Loan Party and (vii) any Borrower
or Subsidiary may merge or consolidate with any other Person if (a) such Person
was organized under the laws of the United States of America or one of its
States, (b) either (1) such Borrower or Subsidiary is the corporation surviving
such merger or (2) such Person becomes a Subsidiary as a result of such merger
or consolidation and expressly assumes in writing (in form and substance
reasonably acceptable to the Administrative Agent) all obligations of such
Borrower or Subsidiary, as the case may be, under the Loan Documents executed by
such Borrower or Subsidiary, provided, in any merger or consolidation involving
a Domestic Subsidiary, the survivor shall be a Domestic Subsidiary, and in any
merger or consolidation involving a Foreign Subsidiary, the survivor shall be a
Foreign Subsidiary, and (c) immediately after giving effect to such merger, no
Default shall have occurred and be continuing.
6.12.2    Permitted Acquisitions. The Company will not, nor will it permit any
Subsidiary to, make any Acquisitions other than Acquisitions meeting the
following requirements or otherwise approved by the Required Lenders (which
approval shall not be unreasonably withheld or delayed) (each such Acquisition
constituting a “Permitted Acquisition”):
(i)
as of the date of the consummation of such Acquisition, no Default or Unmatured
Default shall have occurred and be continuing or would result from such
Acquisition, and the representation and warranty contained in Section 5.10 shall
be true both before and after giving effect to such Acquisition;

(ii)
such Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Acquisition (excluding the exercise of appraisal rights) shall be
pending or threatened by any shareholder or director






58


--------------------------------------------------------------------------------




of the seller or entity to be acquired;
(iii)
after giving effect to such Acquisition, the Company and its Subsidiaries will
continue to be engaged in substantially the same lines of business carried on by
the Company and its Subsidiaries as of the Closing Date or any business
reasonably related, complementary or ancillary thereto;

(iv)
as of the date of the consummation of such Acquisition, (x) all material
governmental and corporate approvals required in connection therewith shall have
been obtained and (y) the Company shall be in compliance with Section 6.10; and

(v)
not less than ten (10) days prior to each such Acquisition the Purchase Price of
which shall be the greater of (x) $100,000,000 and (y) 7.5% of aggregate book
value of the Company's Consolidated Total Assets (after giving pro forma effect
to such Acquisition) or more, the Company shall have delivered to the
Administrative Agent a pro forma consolidated balance sheet, income statement
and cash flow statement of the Company and its Subsidiaries (the “Acquisition
Pro Forma”), prepared in good faith based upon reasonable assumptions made by
one or more Authorized Officers, based on the Company's most recent financial
statements delivered pursuant to Section 6.1(i) and using historical financial
statements for the acquired entity provided by the seller(s) or which shall be
complete and shall fairly present, in all material respects, the financial
condition and results of operations and cash flows of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles, but taking into
account such acquisition and the funding of all Credit Extensions in connection
therewith.

6.13.    Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:
(i)
Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(ii)
Liens imposed by law, such as landlords', wage earners', carriers',
warehousemen's and mechanics' liens and other similar liens, arising in the
ordinary course of business which secure payment of obligations not more than
sixty (60) days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.

(iii)
Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or to secure the performance of tenders,
statutory obligations, surety or appeal bonds, bids, leases, government
contracts and other similar obligations (provided that such Liens do not secure
any Indebtedness).

(iv)
Utility easements, building restrictions, zoning ordinances and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Company or its Subsidiaries.






59


--------------------------------------------------------------------------------




(v)
Liens existing on the Closing Date and described on Schedule 6.13.

(vi)
Liens, if any, securing the Loans and other Obligations.

(vii)
Liens arising under the Receivables Purchase Documents.

(viii)
Liens existing on any specific fixed asset of any Subsidiary of the Company at
the time such Subsidiary becomes a Subsidiary and not created in contemplation
of such event.

(ix)
Liens on any specific fixed asset securing Indebtedness incurred or assumed for
the purpose of financing or refinancing all or any part of the cost of acquiring
or constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof.

(x)
Liens existing on any specific fixed asset of any Subsidiary of the Company at
the time such Subsidiary is merged or consolidated with or into the Company or
any Subsidiary and not created in contemplation of such event.

(xi)
Liens existing on any specific fixed asset prior to the acquisition thereof by
the Company or any Subsidiary and not created in contemplation thereof.

(xii)
Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clause (v) or
clauses (vii) through (xi); provided that (a) such Indebtedness is not secured
by any additional assets, and (b) the amount of such Indebtedness secured by any
such Lien is not increased.

(xiii)
Inchoate Liens arising under ERISA to secure current service pension liabilities
as they are incurred under the provisions of Plans from time to time in effect.

(xiv)
Liens securing intercompany Indebtedness owing by (a) any Guarantor to the
Company or any other Guarantor and (b) any Subsidiary that is not a Guarantor to
the Company or any Wholly-Owned Subsidiary of the Company.

(xv)
Liens not otherwise permitted under this Section 6.13 securing Indebtedness in
an aggregate principal amount at any time outstanding, together with the amount
of Indebtedness permitted under Section 6.11(vi) (but without duplication), does
not exceed 15% of Consolidated Net Tangible Assets measured at the date of the
incurrence of the Lien.

6.14.    Transactions with Affiliates. The Company will not, and will not permit
any Subsidiary to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than the Company or any Subsidiary of the
Company) except in the ordinary course of business and pursuant to the
reasonable requirements of the Company's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than the Company or such Subsidiary would obtain in a comparable arm's-length
transaction, other than Permitted Receivables Transfers.
6.15.    Swap Agreements. The Company shall not and shall not permit any of its
consolidated Subsidiaries to enter into any Swap Agreement, other than Swap
Agreements pursuant to which the Company or such Subsidiary hedged its actual or
anticipated interest rate, foreign currency or commodity exposure existing or
anticipated at the time thereof.





60


--------------------------------------------------------------------------------




6.16.    ERISA. Except to the extent that such act, or failure to act would not
result singly, or in the aggregate, after taking into account all other such
acts or failures to act, in a liability of the Company or any of its
Subsidiaries which could reasonably be expected to exceed $75,000,000, the
Company shall not (i) engage, or permit any Controlled Group member to engage,
in any prohibited transaction described in Sections 406 of ERISA or 4975 of the
Code for which a statutory or class exemption is not available or a private
exemption has not been previously obtained from the DOL; (ii) permit to exist
any accumulated funding deficiency (as defined in Sections 302 of ERISA and 412
of the Code); (iii) fail, or permit any member of its Controlled Group to fail,
to pay timely required contributions or annual installments due with respect to
any waived funding deficiency of any Plan; (iv) terminate, or permit any member
of its Controlled Group to terminate, any Plan which would result in any
liability of the Company or any member of its Controlled Group under Title IV of
ERISA; (v) fail to make any contribution or payment to any Multiemployer Plan
which the Company or any member of its Controlled Group may be required to make
under any agreement relating to such Multiemployer Plan, or any law pertaining
thereto; (vi) fail, or permit any member of its Controlled Group to fail, to pay
any required installment or any other payment required under Section 412 of the
Code on or before the due date for such installment or other payment;
(vii) amend, or permit any member of its Controlled Group to amend, a Plan
resulting in an increase in current liability for the plan year such that the
Company or any member of its Controlled Group is required to provide security to
such Plan under Section 401(a)(29) of the Code.
6.17.    Environmental Compliance. The Company will not become, or permit any
Subsidiary to become, subject to any liabilities or costs which could reasonably
be expected to have a Material Adverse Effect arising out of or related to
(i) the release or threatened release at any location of any contaminant into
the environment, or any remedial action in response thereto, or (ii) any
violation of any environmental, health or safety requirements of law (including,
without limitation, any Environmental Laws).
6.18.    Financial Covenants.
6.18.1    Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) as of the end of each fiscal quarter ending on or after
February 29, 2012 of (i) Indebtedness For Borrowed Money of the Company and its
consolidated Subsidiaries (excluding any undrawn amounts in respect of Facility
LCs) to (ii) EBITDA to be greater than 3.50 to 1.00. The Leverage Ratio shall be
calculated as of the last day of each fiscal quarter based upon (1) for
Indebtedness For Borrowed Money, as of the last day of each such fiscal quarter;
and (2) for EBITDA, the actual amount for the four-quarter period ending on such
day, and shall be calculated, with respect to Permitted Acquisitions, on a
pro forma basis using historical audited and reviewed unaudited financial
statements obtained from the seller(s) in such Permitted Acquisition, broken
down by fiscal quarter in the Company's reasonable judgment and satisfactory to
the Administrative Agent and as reported to the Administrative Agent.
6.18.2    Minimum Interest Expense Coverage Ratio. The Company shall maintain a
ratio (the “Interest Expense Coverage Ratio”) of (i) EBIT to (ii) Interest
Expense for the applicable period of at least 2.50 to 1.00 as of the end of each
fiscal quarter ending on or after February 29, 2012. The Interest Expense
Coverage Ratio shall be calculated as of the last day of each fiscal quarter for
the actual amount of EBIT and Interest Expense for the four-quarter period
ending on such day, and shall be calculated, with respect to Permitted
Acquisitions, on a pro forma basis using historical audited and reviewed
unaudited financial statements obtained from the seller(s) in such Permitted
Acquisition, broken down by fiscal quarter in the Company's reasonable judgment
and satisfactory to the Administrative Agent.
ARTICLE VII





61


--------------------------------------------------------------------------------




DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1.    Breach of Representations or Warranties. Any representation or warranty
made or deemed made by or on behalf of the Company or any of its Subsidiaries to
the Lenders or the Agents under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made.
7.2.    Failure to Make Payments When Due. Nonpayment of (i) principal of any
Loan when due, (ii) any Reimbursement Obligation within one (1) Business Day
after the same becomes due, or (iii) interest upon any Loan or any Facility Fee,
LC Fee or other Obligations arising under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.
7.3.    Breach of Covenants. The breach by any Obligor or any Foreign Subsidiary
Borrower of any of the terms or provisions of Section 6.1(iii), Sections 6.2
through 6.4, (with respect to the Company's or any of its Subsidiaries'
existence), Section 6.9(i), Sections 6.11 through 6.13 or Section 6.18.
7.4.    Other Breaches. The breach by any Obligor or any Foreign Subsidiary
Borrower (other than a breach which constitutes a Default under another Section
of this Article VII) of any of the terms or provisions of this Agreement or any
other Loan Document which is not remedied within thirty (30) days after the
earlier to occur of (i) written notice thereof has been given to the Company by
the Administrative Agent at the request of any Lender or (ii) an Authorized
Officer otherwise becomes aware of any such breach; provided, however, that such
cure period for such breach (other than a breach of the terms or provisions of
Section 6.10) shall be extended for a period of time, not to exceed an
additional thirty (30) days, reasonably sufficient to permit such Obligor or
Foreign Subsidiary Borrower to cure such failure if such failure cannot be cured
within the initial 30-day period but reasonably could be expected to be capable
of cure within such additional thirty (30) days, such Obligor or Foreign
Subsidiary Borrower has commenced efforts to cure such failure during the
initial 30-day period and such Obligor or Foreign Subsidiary Borrower is
diligently pursuing such cure.
7.5.    Default as to Other Indebtedness.
(i)Failure of the Company or any of its Subsidiaries to pay when due (whether at
stated maturity, by acceleration or otherwise) any Indebtedness which,
individually or in the aggregate exceeds $50,000,000 (or the Equivalent Amount
in currencies other than Dollars) (such Indebtedness being referred to as
“Material Indebtedness”); or
(ii)Any Material Indebtedness of the Company or any of its Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
(iii)The Company or any of its Material Subsidiaries shall fail to pay, or shall
admit in writing its inability to pay, its debts generally as they become due;
or
(iv)The default by the Company or any of its Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall





62


--------------------------------------------------------------------------------




occur or condition exist, the effect of which default or event is to cause, or
to permit the holder or holders of such Material Indebtedness to cause such
Material Indebtedness to become due prior to its stated maturity.
7.6.    Voluntary Bankruptcy; Appointment of Receiver; Etc. The Company or any
of its Material Subsidiaries shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief with
respect to it under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6, or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.
7.7.    Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of the Company or any of its Material
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Company or any of its Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(iv) shall be
instituted against the Company or any of its Material Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) consecutive days.
7.8.    Judgments. The Company or any of its Subsidiaries shall fail within
thirty (30) days after the final entry thereof to pay, bond or otherwise
discharge one or more (i) judgments or orders for the payment of money (except
to the extent covered by independent third-party insurance as to which the
insurer has not disclaimed coverage) in the aggregate in excess of $75,000,000
(or the Equivalent Amount thereof in currencies other than Dollars), or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.
7.9.    Unfunded Liabilities. The sum of (a) the Unfunded Liabilities of all
Plans and (b) the present value of the aggregate unfunded liabilities to provide
the accrued benefits under all Foreign Pension Plans exceeds in the aggregate an
amount equal to $100,000,000, or any Reportable Event shall occur in connection
with any Plan if the liability of the Company or any of its Subsidiaries
resulting from such Reportable Event exceeds in the aggregate an amount equal to
$100,000,000.
7.10.    Other ERISA Liabilities. The Company or any other member of its
Controlled Group has incurred withdrawal liability or become obligated to make
contributions to a Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Company or
any other member of its Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds in the aggregate an amount equal to
$100,000,000.
7.11.    Environmental Matters. The Company or any of its Subsidiaries shall
(i) be the subject of any proceeding or investigation pertaining to the release
by the Company, any of its Subsidiaries or any other Person of any toxic or
hazardous waste or substance into the environment, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii), could reasonably be expected to have a Material Adverse Effect.
7.12.    Change in Control. Any Change in Control shall occur.





63


--------------------------------------------------------------------------------




7.13.    Receivables Purchase Document Events. Other than at the request of an
Affiliate of the Company party thereto (as permitted thereunder), an event shall
occur which (i) permits the investors in a Receivables Purchase Facility to
require amortization or liquidation of the facility or (ii) results in the
termination of reinvestment or re-advancing of collections or proceeds of
Receivables and Related Security shall occur under the Receivables Purchase
Documents, and, in the case of an event described in clause (i) or clause (ii),
the Company or any Subsidiary thereof (other than any SPV) has liability in
excess of $75,000,000.
7.14.    Guarantor Revocation; Failure of Loan Documents. Any guarantor of the
Obligations shall deny, disaffirm, terminate or revoke any of its obligations
under the applicable Guaranty (except in accordance with Section 11.15 hereof)
or breach any of the material terms of such Guaranty, or any material provision
of any Loan Document for any reason ceases to be valid, binding and enforceable
in accordance with its terms (or the Company or any Subsidiary shall challenge
the enforceability of any Loan Document or shall assert in writing, or engage in
any action or inaction based on any such assertion, that any provision of any of
the Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms).
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration.
(i)If any Default described in Section 7.6 or 7.7 occurs with respect to any
Obligor, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations arising under the Loan Documents shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, any LC Issuer or any Lender, and the Borrowers will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the Facility LC Collateral Account, equal to
the Collateral Shortfall Amount. If any other Default occurs, the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
may (a) terminate or suspend the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs,
or declare the Obligations arising under the Loan Documents to be due and
payable, or both, whereupon such Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Borrowers
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrowers to pay, and the Borrowers
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account. Upon the occurrence and during
the continuance of a Default, the Administrative Agent may, and at the request
of the Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity.
(ii)If, within thirty (30) days after acceleration of the maturity of the
Obligations arising under the Loan Documents or termination of the obligations
of the Lenders to make Loans and the obligation and power of the LC Issuers to
issue Facility LCs hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to any Obligor) and before any
judgment or decree for the





64


--------------------------------------------------------------------------------




payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrowers, rescind and annul such acceleration and/or
termination.
(iii)Any proceeds of Pledged Equity received by the Administrative Agent after a
Default has occurred and is continuing and the Administrative Agent so elects or
the Required Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent and the LC Issuers from any Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from any Borrower,
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed Reimbursement Obligations and any
other amounts owing with respect to Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred three percent (103%) of the aggregate undrawn face amount of all
outstanding Facility LCs and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Obligation due to the Administrative Agent or any
Lender by any Borrower.
8.2.    Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Obligors may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Obligors hereunder or thereunder
or waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender directly
affected thereby:
(i)
Extend the final maturity of any Loan, or extend the expiry date of any Facility
LC, in each case applicable to such Lender to a date after the Facility
Termination Date or forgive all or any portion of the principal amount thereof
or any Reimbursement Obligation related thereto of such Lender, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto (other than a waiver of the application of the
default rate of interest or LC Fees pursuant to Section 2.12 hereof).

(ii)
Change the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or otherwise amend the definitions of
“Required Lenders” or “Pro Rata Share”.

(iii)
Extend the Facility Termination Date, or increase the amount or otherwise extend
the term of the Commitment of such Lender (i.e., without the consent of such
Lender) hereunder or the commitment to issue Facility LCs.

(iv)
Permit any Borrower to assign its rights or obligations under this Agreement.

(v)
Other than pursuant to a transaction permitted by the terms of this Agreement,
(i) release the Company or all or substantially all of the other Guarantors from
their obligations hereunder or under any other Loan Document or (ii) release all
or substantially all of the Pledged Equity, if any, securing the Obligations.

(vi)
Amend this Section 8.2.

No amendment of any provision of this Agreement relating to any Agent shall be
effective without the written consent of such Agent. No amendment of any
provision of this Agreement relating to any LC Issuer shall





65


--------------------------------------------------------------------------------




be effective without the written consent of such LC Issuer. No amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may waive payment of the fee required under
Section 13.3.2 without obtaining the consent of any other party to this
Agreement.
Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the Borrowers to each
relevant Loan Document (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders. Furthermore, notwithstanding
anything to the contrary herein the Administrative Agent may, with the consent
of the Company and the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
8.3.    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers or Agents to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or Unmatured Default or the inability of the Borrowers to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Administrative Agent with the consent of, the requisite
number of Lenders required pursuant to Section 8.2, and then only to the extent
in such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Agents, the LC Issuers and the Lenders until all of the Obligations arising
under the Loan Documents (other than contingent indemnity obligations) have been
paid in full.
ARTICLE IX
JOINT AND SEVERAL OBLIGATIONS
9.1.    Joint and Several Liability. Each Obligor agrees that it is jointly and
severally, directly and primarily liable to the Administrative Agent, the
Lenders and the LC Issuers for payment, performance and satisfaction in full of
the Obligations and that such liability is independent of the duties,
obligations, and liabilities of the other Obligors. The Administrative Agent,
the Lenders and the LC Issuers may jointly bring a separate action or actions on
each, any, or all of the Obligations against any Obligor, whether action is
brought against the other Obligors or whether the other Obligors are joined in
such action. In the event that any Obligor fails to make any payment of any
Obligations on or before the due date thereof, the other Obligors immediately
shall cause such payment to be made or each of such Obligations to be performed,
kept, observed, or fulfilled.
9.2.    Primary Obligation; Waiver of Marshalling. This Agreement and the Loan
Documents to which Obligors are a party are a primary and original obligation of
each Obligor, are not the creation of a surety relationship, and are an
absolute, unconditional, and continuing promise of payment and performance which
shall remain in full force and effect without respect to future changes in
conditions, including any





66


--------------------------------------------------------------------------------




change of law or any invalidity or irregularity with respect to this Agreement
or the Loan Documents to which Obligors are a party. Each Obligor agrees that
its liability under this Agreement and the Loan Documents to which it is a party
shall be immediate and shall not be contingent upon the exercise or enforcement
by the Administrative Agent, the Lenders and the LC Issuers of whatever remedies
they may have against the other Obligors. Each Obligor consents and agrees that
the Administrative Agent, the Lenders and the LC Issuers shall be under no
obligation to marshal any assets of any Obligor against or in payment of any or
all of the Obligations.
9.3.    Financial Condition of Obligors. Each Obligor acknowledges that it is
presently informed as to the financial condition of the other Obligors and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Obligor hereby covenants
that it will continue to keep informed as to the financial condition of the
other Obligors, the status of the other Obligors and of all circumstances which
bear upon the risk of nonpayment. Absent a written request from any Obligor to
the Administrative Agent, the Lenders and the LC Issuers for information, each
Obligor hereby waives any and all rights it may have to require the
Administrative Agent, the Lenders and the LC Issuers to disclose to such Obligor
any information which the Administrative Agent, the Lenders and the LC Issuers
may now or hereafter acquire concerning the condition or circumstances of the
other Obligors.
9.4.    Continuing Liability. Subject to the provisions of Section 2.22, the
liability of each Obligor under this Agreement and the Loan Documents to which
such Obligor is a party includes Obligations arising under successive
transactions continuing, compromising, extending, increasing, modifying,
releasing, or renewing the Obligations, changing the interest rate, payment
terms, or other terms and conditions thereof, or creating new or additional
Obligations after prior Obligations have been satisfied in whole or in part. To
the maximum extent permitted by law, each Obligor hereby waives any right to
revoke its liability under this Agreement and Loan Documents as to future
indebtedness.
9.5.    Additional Waivers. Each Obligor absolutely, unconditionally, knowingly,
and expressly waives (a) notice of acceptance hereof; (b) notice of any Loans or
other financial accommodations made or extended under this Agreement and the
Loan Documents to which Obligors are a party or the creation or existence of any
Obligations; (c) notice of the amount of the Obligations, subject, however, to
each Obligor's right to make inquiry of the Administrative Agent, the Lenders
and the LC Issuers to ascertain the amount of the Obligations at any reasonable
time; (d) notice of any adverse change in the financial condition of the other
Obligors or of any other fact that might increase such Obligor's risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents to which Obligors are a party;
(f) notice of any Default or Unmatured Default; (g) all other notices (except,
in each case, if such notice is specifically required to be given to any Obligor
hereunder or under the Loan Documents to which Obligors are a party and demands
to which such Obligor might otherwise be entitled); (h) any right of subrogation
such Obligor has or may have as against the other Obligors with respect to the
Obligations; (i) any right to proceed against the other Obligors or any other
Person, now or hereafter, for contribution, indemnity, reimbursement, or any
other suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which such Obligor may now have or hereafter have as against the other
Obligors with respect to the Obligations; and (j) any right to proceed or seek
recourse against or with respect to any property or asset of the other Obligors.
9.6.    Settlements or Releases. Each Obligor consents and agrees that, without
notice to or by such Obligor, and without affecting or impairing the liability
of such Obligor hereunder, the Administrative Agent, the Lenders and the LC
Issuers may, by action or inaction (i) compromise, settle, extend the duration
or the time for the payment of, or discharge the performance of, or may refuse
to or otherwise not enforce this Agreement and the Loan Documents, or any part
thereof, with respect to the other Obligors or any





67


--------------------------------------------------------------------------------




Guarantor; (ii) release the other Obligors or any Guarantor or grant other
indulgences to the other Obligors or any Guarantor in respect thereof; or
(iii) release or substitute any Guarantor, if any, of the Obligations, or
enforce, exchange, release, or waive any security, if any, for the Obligations
or any other guaranty of the Obligations, or any portion thereof.
9.7.    No Election. The Administrative Agent, the Lenders and the LC Issuers
shall have the right to seek recourse against each Obligor to the fullest extent
provided for herein, and no election by the Administrative Agent, the Lenders
and the LC Issuers to proceed in one form of action or proceeding, or against
any party, or on any obligation, shall constitute a waiver of the Administrative
Agent's, any Lenders' or any LC Issuers' right to proceed in any other form of
action or proceeding or against other parties unless the Administrative Agent,
the Lenders and the LC Issuers have expressly waived such right in writing.
9.8.    Joint Loan Account. At the request of Obligors to facilitate and
expedite the administration and accounting processes and procedures of the Loans
and the Facility LCs, the Administrative Agent, the Lenders and the LC Issuers
have agreed, in lieu of maintaining separate loan accounts on the Administrative
Agent's, the Lenders' and the LC Issuers' books in the name of each of the
Obligors, that the Administrative Agent, the Lenders and the LC Issuers may
maintain a single loan account under the name of all of the Obligors (the “Joint
Loan Account”). All Loans shall be charged to the Joint Loan Account, together
with all interest and other charges as permitted under and pursuant to this
Agreement. The Joint Loan Account shall be credited with all repayments of
Obligations received by the Administrative Agent, the Lenders and the LC
Issuers, on behalf of Obligors, from any Obligor pursuant to the terms of this
Agreement.
9.9.    Apportionment of Proceeds of Loans. Each Obligor expressly agrees and
acknowledges that the Administrative Agent, the Lenders and the LC Issuers shall
have no responsibility to inquire into the correctness of the apportionment or
allocation of or any disposition by any of Obligors of (a) the Loans, the
Reimbursement Obligations or any other Obligation, or (b) any of the expenses
and other items charged to the Joint Loan Account pursuant to this Agreement.
The Loans, the Reimbursement Obligations and the other Obligations and such
expenses and other items shall be made for the collective, joint, and several
account of Obligors and shall be charged to the Joint Loan Account.
9.10.    The Administrative Agent, Lenders and LC Issuers Held Harmless. Each
Obligor agrees and acknowledges that the administration of this Agreement on a
combined basis, as set forth herein, is being done as an accommodation to the
Obligors and at their request, and that the Administrative Agent, the Lenders
and the LC Issuers shall incur no liability to any Obligor as a result thereof.
To induce the Administrative Agent, the Lenders and the LC Issuers to do so, and
in consideration thereof, each Obligor hereby agrees to indemnify and hold the
Administrative Agent, the Lenders and the LC Issuers harmless from and against
any and all liability, expense, loss, damage, claim of damage, or injury, made
against the Administrative Agent, the Lenders and the LC Issuers by Obligors or
by any other Person, arising from or incurred by reason of such administration
of the Agreement on a combined basis, except to the extent such liability,
expense, loss, damage, claim of damage, or injury solely arises from the gross
negligence or willful misconduct or breach of the obligations under the Loan
Documents of the Administrative Agent, the Lenders and the LC Issuers, as
applicable.
9.11.    Obligors' Integrated Operations. Each Obligor represents and warrants
to the Administrative Agent, the Lenders and the LC Issuers that the collective
administration of the Loans is being undertaken by the Administrative Agent, the
Lenders and the LC Issuers pursuant to this Agreement because Obligors are
integrated in their operation and administration and require financing on a
basis permitting the availability of credit from time to time to the Obligors.
Each Obligor will derive benefit, directly and indirectly, from such collective
administration and credit availability because the successful operation of each
Obligor is





68


--------------------------------------------------------------------------------




enhanced by the continued successful performance of the integrated group.
9.12.    Foreign Subsidiary Borrowers. Notwithstanding anything contained in
this Article IX to the contrary, no Foreign Subsidiary Borrower shall be liable
hereunder for any of the Loans made to, or any other Obligations incurred solely
by or on behalf of, any Obligor which is a Domestic Subsidiary.
ARTICLE X
GENERAL PROVISIONS
10.1.    Survival of Representations. All representations and warranties of the
Obligors contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
10.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any limitation or
prohibition provided by any applicable statute or regulation.
10.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Obligors, the Agents, the LC Issuers and the Lenders and
supersede all prior agreements and understandings among the Obligors, the
Agents, the LC Issuers and the Lenders relating to the subject matter thereof
other than the fee letter described in Section 11.13.
10.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agents are authorized to act as such). The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 10.6 (provided that, with respect to the Arrangers, only
J.P. Morgan Securities LLC shall enjoy the benefits of Section 10.6(i)), 10.10,
11.11, and 11.13 to the extent specifically set forth therein and shall have the
right to enforce such provisions on its own behalf and in its own name to the
same extent as if it were a party to this Agreement.
10.6.    Expenses; Indemnification.
(i)The Obligors shall reimburse the Administrative Agent and JPMS for any
reasonable out-of-pocket costs and expenses (including reasonable attorneys' and
paralegals' fees, time charges and expenses of attorneys and paralegals for the
Administrative Agent and JPMS, which attorneys and paralegals may not be
employees of the Administrative Agent or JPMS, and expenses of and fees for
other advisors and professionals engaged by the Administrative Agent or JPMS)
paid or incurred by the Administrative Agent or JPMS in connection with the
investigation, preparation, negotiation, documentation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification, administration and collection of the Loan
Documents. The Obligors also agree to reimburse the Agents, Arrangers, the LC
Issuers and the Lenders for any reasonable out-of-pocket costs and expenses
(including





69


--------------------------------------------------------------------------------




reasonable attorneys' and paralegals' fees, time charges and expenses of
attorneys and paralegals for the Agents, the Arrangers, the LC Issuers and the
Lenders, which attorneys and paralegals may not be employees of the Agents, the
Arrangers, the LC Issuers or the Lenders) paid or incurred by the Agents, the
Arrangers, any LC Issuers or any Lender in connection with the collection and
enforcement of the Loan Documents. Notwithstanding anything herein or in any
other Loan Document to the contrary, any and all provisions in this Agreement or
in any other Loan Document that obligates the Company or any of its Subsidiaries
to pay the attorney's fees or expenses of another Person shall be deemed to
obligate the Company or such Subsidiary (as the case may be) to pay the actual
and reasonable attorney's fees and expenses of such Person and such fees and
expenses shall be calculated without giving effect to any statutory presumptions
as to the reasonableness or the amount thereof that may apply under applicable
law.
(ii)The Obligors hereby further agree to indemnify the Agents, the Arrangers,
the LC Issuers, each Lender, their respective affiliates, and each of their
directors, officers and employees (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable expenses of litigation or
preparation therefor whether or not the Agents, the Arrangers, the LC Issuers,
any Lender or any affiliate is a party thereto, and all reasonable attorneys'
and paralegals' fees, time charges and expenses of attorneys and paralegals of
the party seeking indemnification, which attorneys and paralegals may or may not
be employees of such party seeking indemnification) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents or
any other transactions contemplated hereby or the direct or indirect application
or proposed application of the proceeds of any Credit Extension hereunder,
except to the extent that they are determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from (A) the
gross negligence or willful misconduct of such Indemnitee, (B) the material
breach by such Indemnitee of its express obligations under the Loan Documents
pursuant to a claim initiated by the Company or any of its Subsidiaries or
(C) any dispute solely among Indemnitees (not arising as a result of any act or
omission by the Company or any of its Subsidiaries or Affiliates) other than
claims against any of the Administrative Agent, the Arrangers or the Lenders in
its capacity or in fulfilling its role as the Administrative Agent, an Arranger,
a LC Issuer or the Swing Line Lender or any similar role under or in connection
with this Agreement). The obligations of the Obligors under this Section 10.6
shall survive the termination of this Agreement.
10.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders, to the extent that the Administrative Agent deems necessary.
10.8.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles. If
any changes in generally accepted accounting principles are hereafter required
or permitted and are adopted by the Company or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company's request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Company's
and its Subsidiaries' financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably mutually satisfactory to the Company, the
Administrative Agent and the Required Lenders, no Accounting Change shall be
given effect in such calculations and all financial statements and reports
required to be delivered hereunder shall be prepared in accordance with
Agreement Accounting Principles without taking into account such Accounting
Changes. In the event such





70


--------------------------------------------------------------------------------




amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating lease as of the Closing
Date and any similar lease entered into after the Effective Date by such Person
shall be accounted for as obligations relating to an operating lease and not as
a Capitalized Lease.
10.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
10.10.    Nonliability of Lenders. The relationship between the Obligors on the
one hand and the Lenders, the LC Issuers and the Agents on the other hand shall
be solely that of borrower (and/or guarantor, as applicable) and lender. None of
the Agents, the Arrangers, the LC Issuers or any Lender shall have any fiduciary
responsibilities to the Obligors. None of the Agents, the Arrangers, the LC
Issuers or any Lender undertakes any responsibility to the Obligors to review or
inform the Obligors of any matter in connection with any phase of any Obligor's
business or operations. The Obligors agree that none of the Agents, the
Arrangers, the LC Issuers or any Lender shall have liability to the Obligors
(whether sounding in tort, contract or otherwise) for losses suffered by the
Obligors in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final, non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct or breach of the obligations under the Loan Documents of the
party from which recovery is sought. None of the Agents, the Arrangers, the LC
Issuers or any Lender shall have any liability with respect to, and the Obligors
hereby waive, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Obligors in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.
10.11.    Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from any Obligor pursuant to this Agreement in
confidence, except for disclosure to the following Persons for the following
purposes (and under the terms of confidence that are substantially the same as
this Section in the case of any disclosure covered by clause (i), (ii), (vi) or
(vii) below): (i) to other Lenders and their respective Affiliates in connection
with the transactions contemplated by this Agreement, (ii) to legal counsel,
accountants, and other professional advisors to such Lender in connection with
the transactions contemplated by this Agreement or to a Transferee or
prospective Transferee in connection with the transactions contemplated by this
Agreement, (iii) to regulatory officials as required by applicable law as
determined by such Lender (which determination shall be conclusive and binding
on all parties hereto), (iv) to any Person as required by law, regulation, or
legal process as determined by such Lender (which determination shall be
conclusive and binding on all parties hereto), (v) to any Person to the extent
required





71


--------------------------------------------------------------------------------




in any legal proceeding to which such Lender is a party as determined by such
Lender (which determination shall be conclusive and binding on all parties
hereto), (vi) to such Lender's direct or indirect contractual counterparties in
swap agreements relating to the Loans or to legal counsel, accountants and other
professional advisors to such counterparties, and (vii) permitted by
Section 13.4.
10.12.    Lenders Not Utilizing Plan Assets. None of the consideration used by
any of the Lenders, any LC Issuer or Designated Lenders to make its Credit
Extensions constitutes for any purpose of ERISA or Section 4975 of the Code
assets of any “plan” as defined in Section 3(3) of ERISA or Section 4975 of the
Code and the rights and interests of each of the Lenders, the LC Issuers and
Designated Lenders in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.
10.13.    Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.
10.14.    Disclosure. The Obligors and each Lender hereby acknowledge and agree
that JPMorgan and/or its respective Affiliates and certain of the other Lenders
and/or their respective Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Obligors and its
Affiliates.
10.15.    Subordination of Intercompany Indebtedness. The Obligors agree that
any and all claims of any Obligor against any Guarantor with respect to any
“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Obligations, or against any of its
properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations; provided that, and not in
contravention of the foregoing, so long as no Default is continuing the Obligors
may make loans to and receive payments in the ordinary course with respect to
such Intercompany Indebtedness to the extent otherwise permitted under this
Agreement. Notwithstanding any right of any Obligor to ask, demand, sue for,
take or receive any payment from any Guarantor, all rights, liens and security
interests of the Obligors, whether now or hereafter arising and howsoever
existing, in any assets of any Guarantor (whether constituting part of any
collateral given to any Agent or any Lender to secure payment of all or any part
of the Obligations or otherwise) shall be and are subordinated to the rights of
the Agents, the LC Issuers and the Lenders in those assets. No Obligor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Obligations arising under the Loan Documents (other than contingent indemnity
obligations) shall have been fully paid and satisfied (in cash) and all
financing arrangements pursuant to all of the Loan Documents have been
terminated. If all or any part of the assets of any Guarantor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of any Guarantor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any Guarantor is dissolved or if substantially
all of the assets of any Guarantor are sold (other than in an transaction
permitted under this Agreement), then, and in any such event (such events being
herein referred to as an “Insolvency Event”), any payment or distribution of any
kind or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Guarantor
to any Obligor (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Administrative Agent for application on any of the Obligations, due or to
become due, until such Obligations arising under the Loan Documents (other than
contingent indemnity obligations) shall have first been fully paid and satisfied
(in cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by any Obligor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Obligations arising under the Loan Documents (other than





72


--------------------------------------------------------------------------------




contingent indemnity obligations) and the termination of all financing
arrangements pursuant to all of the Loan Documents, such Obligor shall receive
and hold the same in trust, as trustee, for the benefit of the Agents, the LC
Issuers and the Lenders and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Agents, the LC Issuers and the
Lenders, in precisely the form received (except for the endorsement or
assignment of such Obligor where necessary), for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by such Obligor as the property of the Agents, the LC Issuers and the
Lenders. If any Obligor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Obligor agrees that
until the Obligations arising under the Loan Documents (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Obligors
and the Agents, the LC Issuers and the Lenders have been terminated, no Obligor
will assign or transfer to any Person (other than the Administrative Agent or
any other transferee that agrees to be bound by the terms of this Agreement in
writing (in form and substance acceptable to the Administrative Agent)) any
claim any Obligor has or may have against any Guarantor.
10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Obligor acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm's-length
commercial transactions between such Obligor and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Obligor
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Obligor is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Obligor
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to such Obligor or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
such Obligor and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to such Obligor or its Affiliates.
To the fullest extent permitted by law, each Obligor hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.17.    USA PATRIOT ACT NOTIFICATION. The following notification is provided
to the Obligors pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
each Obligor: When any Obligor opens an account, if such Obligor is an
individual, the Administrative Agent and the Lenders will ask for such Obligor's
name, residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
such Obligor, and, if such Obligor is not an individual, the Administrative
Agent and the Lenders will ask for such Obligor's name, tax identification
number, business address, and other information that will allow the
Administrative Agent and the Lenders to identify such





73


--------------------------------------------------------------------------------




Obligor. The Administrative Agent and the Lenders may also ask, if any Obligor
is an individual, to see such Obligor's driver's license or other identifying
documents, and, if such Obligor is not an individual, to see such Obligor's
legal organizational documents or other identifying documents.
ARTICLE XI
THE AGENTS
11.1.    Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A. is
hereby appointed by each of the Lenders as the Administrative Agent hereunder
and under each other Loan Document, and each of the Lenders irrevocably
authorizes the Administrative Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. Wells Fargo Bank, National Association is hereby appointed
by each of the Lenders as the Syndication Agent hereunder and under each other
Loan Document, and each of the Lenders irrevocably authorizes the Syndication
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. Each of
Bank of America, N.A., Branch Banking & Trust Company and KeyBank National
Association is hereby appointed by the Lenders as a Co-Documentation Agent
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Co-Documentation Agents to act as the contractual
representatives of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. Each Agent agrees to act as such
contractual representative upon the express conditions contained in this
Article XI. Notwithstanding the use of the defined term “Administrative Agent”,
“Syndication Agent” or “Co-Documentation Agent”, it is expressly understood and
agreed that no Agent shall have any fiduciary responsibilities to any Lender by
reason of this Agreement or any other Loan Document and that each Agent is
merely acting as the contractual representative of the Lenders with only those
duties as are expressly set forth in this Agreement and the other Loan
Documents. In their capacities as the Lenders' contractual representative, the
Agents (i) do not hereby assume any fiduciary duties to any of the Lenders,
(ii) are “representatives” of the Lenders within the meaning of Section 9-102 of
the Uniform Commercial Code and (iii) are acting as independent contractors, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against any Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.
11.2.    Powers. Each Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to such Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agents shall have no implied duties or fiduciary duties to the Lenders or any
obligation to the Lenders to take any action thereunder, except any action
specifically provided by the Loan Documents to be taken by the applicable
Agents.
11.3.    General Immunity. No Agent or any of its respective directors,
officers, agents or employees shall be liable to the Obligors, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final, non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
11.4.    No Responsibility for Loans, Recitals, etc. No Agent or any of its
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing





74


--------------------------------------------------------------------------------




hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agents or any of them;
(d) the existence or possible existence of any Default or Unmatured Default;
(e) the validity, enforceability, effectiveness, sufficiency or genuineness of
any Loan Document or any other instrument or writing furnished in connection
therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any Pledged Equity or other collateral security; or (g) the financial
condition of the Obligors or any other guarantor of any of the Obligations or of
any of the Company's or any such guarantor's respective Subsidiaries. The Agents
shall have no duty to disclose to the Lenders information that is not required
to be furnished by any Obligor to any Agent at such time, but is voluntarily
furnished by any Obligor to such Agent (either in its capacity as an Agent or in
its individual capacity).
11.5.    Action on Instructions of Lenders. Each Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or all of the Lenders in the event that and to the extent that
this Agreement expressly requires such), and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.
The Lenders hereby acknowledge that the Agents shall be under no duty to take
any discretionary action permitted to be taken by any of them pursuant to the
provisions of this Agreement or any other Loan Document unless they shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such).
Each Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.
11.6.    Employment of Agents and Counsel. Any Agent may execute any of its
respective duties as an Agent hereunder and under any other Loan Document by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. Each Agent shall be entitled to advice of
counsel concerning the contractual arrangement between such Agent and the
Lenders and all matters pertaining to such Agent's duties hereunder and under
any other Loan Document.
11.7.    Reliance on Documents; Counsel. Each Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by such Agent, which counsel
may be employees of such Agent.
11.8.    Agents' Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify each Agent ratably in proportion to the Lenders' Pro
Rata Shares of Aggregate Commitment (or, after the Facility Termination Date, of
the Aggregate Outstanding Credit Exposure) (i) for any amounts not reimbursed by
the Obligors for which such Agent is entitled to reimbursement by the Obligors
under the Loan Documents, (ii) for any other expenses incurred by such Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, but not limited
to, for any expenses incurred by such Agent in connection with any dispute
between such Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in any way relating to or





75


--------------------------------------------------------------------------------




arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against such Agent in
connection with any dispute between such Agent and any Lender or between two or
more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final, non-appealable judgment in a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Agent and
(ii) any indemnification required pursuant to Section 3.5(viii) shall,
notwithstanding the provisions of this Section 11.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 11.8 shall survive payment of the Obligations and termination
of this Agreement.
11.9.    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Unmatured Default hereunder unless such
Agent has received written notice from a Lender or the Obligors referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that any Agent receives such
a notice, such Agent shall give prompt notice thereof to the Lenders.
11.10.    Rights as a Lender. In the event any Agent is a Lender, such Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not an Agent, and the term “Lender”
or “Lenders” shall, at any time when any Agent is a Lender, unless the context
otherwise indicates, include such Agent in its individual capacity. Each Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Company or
any of its Subsidiaries in which the Company or such Subsidiary is not
restricted hereby from engaging with any other Person.
11.11.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Company and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the Person
serving as Agent for any of its Affiliates in any capacity.
11.12.    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. Upon any such resignation, the Required Lenders shall have the right
to appoint, in consultation with the Company, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders within thirty (30) days
after the resigning Administrative Agent's giving notice of its intention to
resign, then the resigning Administrative Agent may appoint, on behalf of the
Borrowers and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, the Administrative Agent may at any time, without the consent
of any Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent





76


--------------------------------------------------------------------------------




hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrowers shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. Upon the
effectiveness of the resignation of the Administrative Agent, the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Administrative Agent, the provisions of this Article XI shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 11.12, then (a) the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent and (b) the references to “JPMorgan” in the definitions of
“Prime Rate” and in Section 2.21.11(i), in Section 10.14 and in the last
sentence of Section 2.13(i) shall be deemed to be a reference to such successor
Administrative Agent in its individual capacity.
11.13.    Agent and JPMS Fees. The Company agrees to pay to the Administrative
Agent and JPMS, for their respective accounts, the fees agreed to by the
Company, the Administrative Agent and JPMS pursuant to that certain letter
agreement dated on or about December 27, 2011 or as otherwise agreed from time
to time.
11.14.    Delegation to Affiliates. The Borrowers and the Lenders agree that any
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate's directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the applicable Agent is entitled under
Articles IX and X.
11.15.    Release of Guarantors. Upon (i) the liquidation or dissolution of any
Guarantor (provided that, for purposes of this Section 11.15, “Guarantor” shall
not include the Company), or the sale of all of the Capital Stock of any
Guarantor owned by the Company and its Subsidiaries, in each case so long as
such transaction does not violate the terms of any Loan Document or is consented
to in writing by the Required Lenders or all of the Lenders, as applicable or
(ii) the termination of all the Commitments, and the payment and satisfaction in
full in cash of all Obligations arising under the Loan Documents (other than
contingent indemnity obligations), such Guarantor shall be automatically
released from all obligations under the applicable Guaranty and any other Loan
Documents to which it is a party (other than contingent indemnity obligations),
and upon at least five (5) Business Days' prior written request by the Company
(or such shorter period of time as is reasonably determined by the
Administrative Agent to be acceptable), the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the applicable Guarantor from its
obligations under the applicable Guaranty and such other Loan Documents;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent's
reasonable opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such
Guarantor without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations of the Obligors, or any other
Guarantor's obligations under the





77


--------------------------------------------------------------------------------




applicable Guaranty, or, if applicable, any obligations of the Company or any
Subsidiary in respect of the proceeds of any such sale retained by the Company
or any Subsidiary.
11.16.    Authority with Respect to Pledge Agreements.
11.16.1    Authority to Enter into Pledge Agreements. In its capacity, the
Administrative Agent is a “representative” of the Holders of Obligations within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code. Each Lender authorizes the Administrative Agent to enter into
each of the Pledge Agreements to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Holder of Obligations
(other than the Administrative Agent) shall have the right individually to seek
to realize upon the security granted by any Pledge Agreement, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Holders of Obligations upon the
terms of the Pledge Agreements. In the event that any Pledged Equity is
hereafter pledged by any Person as collateral security for the Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Holders of Obligations any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Pledged Equity in favor of the Administrative Agent on behalf of the Holders of
Obligations.
11.16.2    Authority to Release Pledged Equity. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Pledged Equity (i) upon
the termination of all the Commitments, payment and satisfaction in full in cash
of all Obligations arising hereunder (other than contingent indemnity
obligations); (ii) as permitted by, but only in accordance with, the terms of
the applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent's authority
to release particular types or items of Pledged Equity pursuant hereto. Upon any
sale or transfer of assets constituting Pledged Equity which is permitted
pursuant to the terms of any Loan Document, or consented to in writing by the
Required Lenders or all of the Lenders, as applicable, and upon at least five
(5) Business Days' prior written request by the Company to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Holders of Obligations herein or pursuant hereto upon the Pledged Equity that
was sold or transferred; provided, however, that (i) the Administrative Agent
shall not be required to execute any such document on terms which, in the
Administrative Agent's reasonable opinion, would expose the Administrative Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of the Company or any Subsidiary in respect of) all interests
retained by the Company or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Pledged Equity.
11.16.3    Pledge of Capital Stock of Quebec Subsidiary. Each Obligor, on its
behalf and on behalf of its Subsidiaries, and each Lender, on its behalf and on
the behalf of its affiliated Holders of Obligations, hereby irrevocably
constitute the Administrative Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir within the meaning of Article 2692 of the Civil Code
of Québec) in order to hold hypothecs and security granted by each Obligor or
any Subsidiary on property pursuant to the laws of the Province of Quebec to
secure obligations of any Obligor or any Subsidiary under any bond, debenture or
similar title of indebtedness issued by any Obligor or any Subsidiary in
connection with this Agreement, and agree that the Administrative Agent may act
as the bondholder and mandatary with respect to any bond, debenture or similar
title of indebtedness that may be issued by any Obligor or any Subsidiary and
pledged in favor of





78


--------------------------------------------------------------------------------




the Holders of Obligations in connection with this Agreement. Notwithstanding
the provisions of Section 32 of the An Act respecting the special powers of
legal persons (Québec), JPMorgan Chase Bank, N.A. as Administrative Agent may
acquire and be the holder of any bond issued by any Obligor or any Subsidiary in
connection with this Agreement (i.e., the fondé de pouvoir may acquire and hold
the first bond issued under any deed of hypothec by any Obligor or any
Subsidiary).
11.16.4    Pledge of Capital Stock of Dutch Subsidiary. The Administrative Agent
is hereby authorized to execute and deliver any documents necessary or
appropriate to create and perfect the rights of pledge for the benefit of the
Holders of Obligations including a right of pledge with respect to the
entitlements to profits, the balance left after winding up and the voting rights
of the Company as ultimate parent of any subsidiary of the Company which is
organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Holders of
Obligations in satisfaction of the Obligations shall - conditionally upon such
payment not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application - be deemed as satisfaction of the
corresponding amount of the Parallel Debt. The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.
11.16.5    Pledge of Capital Stock of German Subsidiary. The parties hereto
acknowledge and agree for the purposes of taking and ensuring the continuing
validity of German law governed pledges (Pfandrechte) with the creation of
parallel debt obligations of the Company and its Subsidiaries as will be further
described in a separate German law governed parallel debt undertaking. The
Administrative Agent shall (i) hold such parallel debt undertaking as fiduciary
agent (Treuhänder) and (ii) administer and hold as fiduciary agent (Treuhänder)
any pledge created under a German law governed Pledge Agreement which is created
in favor of any Holder of Obligations or transferred to any Holder of
Obligations due to its accessory nature (Akzessorietät), in each case in its own
name and for the account of the Holders of Obligations. Each Lender (on behalf
of itself and its affiliated Holders of Obligations) hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Pledge Agreement, accept as its agent in its name and on
its behalf any pledge or other creation of any accessory security right in
relation to this Agreement and to agree to and execute on its behalf as its
representative in its name and on its behalf any amendments, supplements and
other alterations to any such Pledge Agreement and to release on behalf of any
such Lender or Holder of Obligations any such Pledge Agreement and any pledge
created under any such Pledge Agreement in accordance with the provisions herein
and/or the provisions in any such Pledge Agreement.
ARTICLE XII
SETOFF; RATABLE PAYMENTS
12.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable





79


--------------------------------------------------------------------------------




law, if any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
(to the extent permitted by applicable law) any Affiliate of any Lender to or
for the credit or account of any Obligor may be offset and applied toward the
payment of the Obligations owing to such Lender, whether or not the Obligations,
or any part thereof, shall then be due.
12.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a participation in the Aggregate Outstanding Credit Exposure held by
the other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Obligors and the Lenders
and their respective successors and assigns permitted hereby, except that (i) no
Obligor shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (ii) any assignment
by any Lender must be made in compliance with Section 13.3, and (iii) any
transfer by participation must be made in compliance with Section 13.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 13.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 13.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 13.1
relates only to absolute assignments and this Section 13.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 13.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 13.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.





80


--------------------------------------------------------------------------------




13.2.    Participations.
13.2.1    Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender's obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under the Loan
Documents.
13.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Outstanding Credit Exposure or Commitment in which
such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.
13.2.3    Benefit of Certain Provisions. The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 12.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 12.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 12.2 as if each Participant were a Lender.
The Borrowers further agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 10.6 and 10.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 13.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Company, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 3.5 to the
same extent as if it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Notes or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
Commitments, Notes or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Notes or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.





81


--------------------------------------------------------------------------------




13.3.    Assignments.
13.3.1    Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Commitment and Outstanding Credit Exposure
of the assigning Lender or (unless each of ABL and the Administrative Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment shall be based on the Commitment or Outstanding Credit
Exposure (if the Commitment has been terminated) subject to the Assignment
Agreement, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the Assignment Agreement.
13.3.2    Consents. The consent of ABL shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender or
an Approved Fund; provided that ABL shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided, further, that the consent of ABL shall not be required if a
Default has occurred and is continuing or if such assignment is in connection
with the physical settlement of credit derivative transactions, which credit
derivative transactions shall have been entered into by the applicable Lender in
connection with such Lender's management of its credit portfolio in the ordinary
course of business. The consent of the Administrative Agent and each LC Issuer
shall be required prior to an assignment becoming effective. Any consent
required under this Section 13.3.2 shall not be unreasonably withheld or
delayed.
13.3.3    Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of an Assignment Agreement, together with any consents required by
Sections 13.3.1 and 13.3.2, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent or unless such assignment is made to such assigning
Lender's Affiliate), such assignment shall become effective on the effective
date specified in such Assignment Agreement. The Assignment Agreement shall
contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and Outstanding Credit
Exposure under such Assignment Agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by any Obligor, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3.3, the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender





82


--------------------------------------------------------------------------------




and new Notes or, as appropriate, replacement Notes, are issued to such
Purchaser, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment.
13.3.4    The Register. The Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in Chicago, Illinois a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender, and participations of each Lender in
Facility LCs, pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers at any reasonable
time and from time to time upon reasonable prior notice.
13.4.    Dissemination of Information. The Obligors authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Company and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by any Borrower pursuant to Section 6.1; provided that each Transferee
and prospective Transferee agrees to be bound by Section 10.11 of this
Agreement.
13.5.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).
ARTICLE XIV
NOTICES
14.1.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to Section 14.2
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)    if to the Company or any Borrower, to it c/o Acuity Brands, Inc., 1170
Peachtree Street, N.E., Suite 2400, Atlanta, Georgia, Attention of Dan Smith,
Senior Vice President, Treasurer and Secretary (Telecopy No. (404) 853-1430;
Telephone No. (404) 853-1423);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn Street,
Chicago, Illinois 60603, Attention of Joyce King(Telecopy No. (888) 292-9533)
and (B) in the case of Borrowings denominated in Foreign Currencies, to
J.P. Morgan Europe Limited, 125 London Wall, London EC2Y 5AJ, Attention of The
Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360), and in each case
with a copy to JPMorgan Chase Bank, N.A., 3475 Piedmont Road NE, 18th Floor,
Atlanta, Georgia 30305, Attention of John Horst (Telecopy No. (404) 926-2579);





83


--------------------------------------------------------------------------------




(iii)    if to the LC Issuer, to it at JPMorgan Chase Bank, N.A., 10 S. Dearborn
Street, Chicago, Illinois 60603, Attention of Joyce King(Telecopy No. (888)
292-9533);
(iv)    if to the Swing Line Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, Chicago, Illinois 60603, Attention of Joyce King(Telecopy
No. (888) 292-9533); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
14.2.    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or any Obligor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
14.3.    Change of Address. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
ARTICLE XV
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Company, the initial Borrowers, the
Agents, the LC Issuers and the Lenders and each party has notified the Agents by
facsimile transmission or telephone that it has taken such action.
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF VENUE,
FORUM AND JURY TRIAL
16.1.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
16.2.    CONSENT TO JURISDICTION. EACH OBLIGOR hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern





84


--------------------------------------------------------------------------------




District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, ANY LC ISSUER or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
16.3.    SERVICE OF PROCESS. Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in SECTION 14.1. Each
Foreign Subsidiary Borrower irrevocably designates and appoints the Company, as
its authorized agent, to accept and acknowledge on its behalf, service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in Section 16.2 in any federal or New York State court
sitting in New York City. The Company hereby represents, warrants and confirms
that the Company has agreed to accept such appointment (and any similar
appointment by a Guarantor which is a Foreign Subsidiary). Said designation and
appointment shall be irrevocable by each such Foreign Subsidiary Borrower until
all Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Foreign Subsidiary Borrower hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.22. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 16.2 in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 16.3; provided that, to the extent lawful and possible, notice of
said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
ASSUMPTION LETTER to which it is a party or to any other address of which such
Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
16.4.    WAIVER OF VENUE AND FORUM. EACH OBLIGOR hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in SECTION 16.2. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
16.5.    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY





85


--------------------------------------------------------------------------------




APPLICABLE LAW, THE BORROWERS, THE AGENTS, EACH LC ISSUER AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
[Signature Pages Follow]







86


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company, the initial Borrowers, the Lenders, the LC
Issuers and the Agents have executed this Agreement as of the date first above
written.
 
 
 
ACUITY BRANDS, INC., as the Company
 
 
By:
 
/s/ C. DAN SMITH
Name:
 
C. Dan Smith
Title:
 
Senior Vice President, Treasury and Secretary

 
 
 
ACUITY BRANDS LIGHTING, INC., as a Borrower
 
 
By:
 
/s/ C. DAN SMITH
Name:
 
C. Dan Smith
Title:
 
Senior Vice President, Treasury and Secretary


Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------




 
 
 
JPMORGAN CHASE BANK, N.A., as the Administrative Agent, as the Swing Line
Lender, as a LC Issuer and as a Lender
 
 
By:
 
/s/ B. MICHAEL MARINO
Name:
 
B. Michael Marino
Title:
 
Managing Director


Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------






 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender
 
 
By:
 
/s/ KAREN H. MCCLAIN
Name:
 
Karen H. McClain
Title:
 
Managing Director


Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------




 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:
 
/s/ JEANNETTE LU
Name:
 
Jeannette Lu
Title:
 
Vice President


Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------




 
 
 
BRANCH BANKING & TRUST COMPANY, as a Lender
 
 
By:
 
/s/ BRANTLEY ECHOLS
Name:
 
Brantley Echols
Title:
 
Senior Vice President


Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------




 
 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
 
/s/ THOMAS J. PURCELL
Name:
 
Thomas J. Purcell
Title:
 
Senior Vice President


Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------




 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
 
/s/ STEVEN L. SAWYER
Name:
 
Steven L. Sawyer
Title:
 
Vice President


Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------




 
 
 
RBC BANK (USA), as a Lender
 
 
By:
 
/s/ HEATHER H. ALLEN
Name:
 
Heather H. Allen
Title:
 
Senior Vice President




Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF OPINION


OF


KING & SPALDING LLP,


SPECIAL COUNSEL OF THE BORROWERS AND EACH GUARANTOR
[Attached]







--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent
and each of the Lenders party to the
Credit Agreement referenced below
January 31, 2012
Page 1




[g20969kings.jpg]
January 31, 2012


JPMorgan Chase Bank, N.A., as Administrative Agent
and each of the Lenders party to the
Credit Agreement referenced below
10 S. Dearborn Street
Chicago, Illinois 60603


Re:    Acuity Brands, Inc.
Ladies and Gentlemen:
We have acted as special New York counsel for Acuity Brands, Inc., a Delaware
corporation (“Acuity Brands”), Acuity Brands Lighting, Inc., a Delaware
corporation (“Acuity Lighting” and together with Acuity Brands, each a “Delaware
Party” and collectively, the “Delaware Parties”), and ABL IP Holding LLC, a
Georgia limited liability company (“ABL IP” and together with the Delaware
Parties, each an “Opinion Party” and collectively, the “Opinion Parties”), in
connection with the negotiation, execution and delivery of the Credit Agreement,
dated as of the date hereof (the “Credit Agreement”), among the Delaware
Parties, the lenders identified on the signature pages thereto (the “Lenders”)
and JPMorgan Chase Bank, N.A. as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), as a Lender, as Swing Line Lender, and as
an LC Issuer. This opinion letter is delivered to you pursuant to Section
4.1(vii) of the Credit Agreement. Unless otherwise defined herein, terms defined
in the Credit Agreement are used herein as therein defined.
For purposes of the opinions expressed herein, we have reviewed each of the
following documents:
(1)
the Credit Agreement; and

(2)
the Guaranty, dated as of the date hereof, by ABL IP (the “Guaranty”).

The Credit Agreement and the Guaranty are collectively referred to herein as the
“Opinion Documents”.
We have also reviewed such other documents and given consideration to such
matters of law and fact as we have deemed appropriate to render the opinions
expressed herein. The documents so reviewed have included the originals or
copies, certified or otherwise identified to our satisfaction, of certain
organizational records and documents of the Opinion Parties, and the certificate
delivered on behalf of the Opinion Parties to us on this date in connection with
this letter. We have relied on the accuracy and completeness of all factual
matters set forth in such organizational records, documents, and certificates,
as well as the representations and warranties as to factual matters set forth in
each Opinion Document.
In rendering the opinion set forth in paragraph 1 below with respect to the
current status of each Delaware Party in the State of Delaware and ABL IP in the
State of Georgia, we have relied solely on



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent
and each of the Lenders party to the
Credit Agreement referenced below
January 31, 2012
Page 2


certificates issued with respect to each Delaware Party by the Secretary of
State of the State of Delaware and ABL IP by the Secretary of State of the State
of Georgia, and we have assumed that each such certificate was properly issued
and remains accurate as of the date of this letter. Our opinion set forth in
paragraph 1 below is limited to the meanings ascribed to such certificates.
For purposes of the opinions expressed herein, we have assumed (i) the
genuineness of all signatures on all documents submitted to us as originals,
(ii) the authenticity of all documents submitted to us as originals, (iii) the
conformity to authentic original documents of all documents submitted to us as
copies, (iv) the absence of duress, fraud, or mutual mistake of material facts
on the part of the parties to the Opinion Documents, and (v) the legal capacity
and competency of natural Persons who have executed the documents that we have
reviewed.
We have further assumed that (i) each party (other than the Opinion Parties) to
each Opinion Document (the “Lender Parties”) has all requisite power and
authority to enter into and perform its obligations under each Opinion Document
to which it is a party and has complied with all applicable banking, insurance
and other laws and regulations to which it may be subject, including, without
limitation, any requirement that any Lender Party be authorized to transact
business as a foreign entity in any jurisdiction in which enforcement of such
Opinion Document is sought by such Lender Party, (ii) each Opinion Document has
been duly authorized, executed and delivered by each Lender Party party thereto
and constitutes the legal, valid and binding obligation of each Lender Party
party thereto, (iii) each Opinion Document accurately reflects the complete
understanding of the parties with respect to the transactions contemplated
thereby and the rights and obligations of the parties thereunder; (iv) as of the
date hereof, no Opinion Document has been amended, supplemented, waived or
otherwise modified, directly or indirectly, orally or in writing, by any other
agreement or understanding of the parties; and (v) to the extent applicable law
requires that any Lender Party act in accordance with applicable duties of good
faith or fair dealing, in a commercially reasonable manner, or otherwise in
compliance with applicable legal requirements in exercising its rights and
remedies under each such Opinion Document, such Lender Party will fully comply
with such legal requirements, notwithstanding any provision of any Opinion
Document that purports to grant such Lender Party the right to act or fail to
act in a manner contrary to such legal requirements, or based on its sole
judgment or in its sole discretion or provisions of similar import.
Based on the foregoing, and subject to the other assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that:
1.Each Delaware Party is a corporation validly existing under the DGCL. ABL IP
is a limited liability company validly existing under the GLLC Act.
2.Each Opinion Party (i) has the corporate or limited liability company power,
as applicable, to execute and deliver and to perform its obligations under each
Opinion Document to which it is a party and (ii) has taken all corporate or
limited liability company action, as applicable, necessary to authorize the
execution and delivery by such Opinion Party of each Opinion Document to which
it is a party and the performance by such Opinion Party of its obligations
thereunder.
3.Each Opinion Document has been duly executed and delivered by each Opinion
Party party thereto.
4.The execution and delivery by each Opinion Party of each Opinion Document to
which it is a party does not and the performance by each Opinion Party of its
obligations thereunder will not (i) result in a violation of the certificate of
incorporation or certificate of formation of such Opinion Party, (ii) result in
the violation of the by-laws or limited liability company agreement of such
Opinion Party, (iii) result in a violation of any statute or regulation of the
United States or the State of New York, (iv) constitute a breach or default
under, or result in the creation of any lien or security interest on the assets
or properties of any



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent
and each of the Lenders party to the
Credit Agreement referenced below
January 31, 2012
Page 3


Opinion Party pursuant to the terms of any agreement or instrument listed on
Schedule I hereto to which such Opinion Party is a party or subject, or by which
any of its assets or properties are bound.
5.No consent or approval from nor any filing with any governmental authority
under any law of the United States or the State of New York is required to be
obtained or made by any Opinion Party to authorize, or is required in connection
with, the execution and delivery by any Opinion Party of the Opinion Documents
to which it is a party or the incurrence or payment of its indebtedness or
guarantee obligations thereunder, except such approvals and filings that have
been obtained and made and remain in force as of the date hereof.
6.Each Opinion Document is the valid and binding obligation of each Opinion
Party party thereto and enforceable against each such Opinion Party in
accordance with its terms.
7.Assuming that the proceeds of each Loan are used in accordance with the terms
of the Credit Agreement, neither the making of any Loan on the Closing Date
violates, nor use of the proceeds thereof as provided in the Credit Agreement
will violate, Regulation U or X promulgated by the Board of Governors of the
Federal Reserve System.
8.No Opinion Party is required to register as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
The opinions expressed herein are limited to (i) the laws of the State of New
York and United States federal law that, in each case, is in our experience
normally applicable to business organizations generally and to transactions of
the type contemplated by the Opinion Documents, (ii) the Delaware General
Corporation Law (the “DGCL”) and (iii) the Georgia Limited Liability Company Act
(the “GLLC Act”).
Finally, except as expressly set forth in paragraphs 7 and 8 above, we express
no opinion as to any matter arising under any applicable federal or state
securities law, antitrust or trade law, environmental law, health or safety law,
tax, labor, insurance, pension and employee benefit law, any law relating to
licenses, permits, approvals or similar matters applicable to the properties,
businesses or activities of each Opinion Party, or any matter of local or
municipal law adopted by any political subdivision of any state, or any other
law that is applicable to the transactions contemplated by any Opinion Document
or the parties thereto because of the nature or extent of their properties or
business activities.
The opinions expressed herein are subject to the following limitations,
qualifications and exceptions:
A.The opinions expressed herein are limited (i) by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights and
remedies of creditors (including, without limitation, matters of contract
rejection, fraudulent conveyances and obligations, turn-over, preference,
equitable subordination, automatic stay, and substantive consolidation under
federal bankruptcy laws, as well as state laws regarding fraudulent transfers,
obligations, and conveyances, and state receivership laws), (ii) by general
principles of equity, whether applied by a court of law or equity (including,
without limitation, principles governing the availability of specific
performance, injunctive relief or other equitable remedies, principles affording
equitable defenses such as waiver, laches and estoppel, and legal standards
requiring reasonableness or materiality of breach for exercise of remedies or
providing for defenses based on impracticability or impossibility of performance
or on obstruction or failure to perform or otherwise act in accordance with an
agreement) and (iii) in that certain of the remedial, waiver and other
provisions of the Opinion Documents may not be enforceable or may be limited by
applicable law and judicial decisions, provided that such limitations do not
make the remedies provided for in the Opinion Documents inadequate for the
practical realization of the benefits intended to be afforded thereby, except
for the economic consequences, if any, resulting from any delay caused by such
applicable laws and judicial decisions, so long as such remedies are exercised
in compliance with applicable laws and



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent
and each of the Lenders party to the
Credit Agreement referenced below
January 31, 2012
Page 4


judicial decisions relating to the exercise of such remedies.
B.We express no opinion as to the effect of the law of any jurisdiction (other
than the State of New York) wherein any Lender (or its applicable lending
office) may be located that limits rates of interest or fees that may be charged
or collected by such Lender.
C.Our opinion in paragraph 6 above, insofar as it concerns the enforceability of
the choice of New York law and the choice of New York forum provisions of the
Opinion Documents, is rendered in reliance upon N.Y. Gen. Oblig. Law §§ 5-1401
and 5-1402 and N.Y. C.P.L.R 327(b) (collectively, the “Act”) and is subject to
the qualification that such enforceability may be limited by public policy
consideration of any jurisdiction, other than the courts of the State of New
York, in which enforcement of such provisions, or of a judgment upon an
agreement containing such provisions, is sought. The choice of New York law (or
the law of any other jurisdiction) does not apply to the extent provided to the
contrary in mandatory choice of law provisions of subsection (2) of Section
1-105 of the New York Uniform Commercial Code, and the application of New York
law pursuant to the Act to a transaction that has no contact or only
insignificant contact with New York State may be subject to constitutional
limitations.
D.We express no opinion with respect to the adequacy of waivers set forth in any
guaranty insofar as they might not be broad enough for all situations which
might arise for which you would find a waiver desirable, and we express no
opinion as to whether the guaranty would remain enforceable if you release the
primary obligors either directly or by electing a remedy which precludes you
from proceeding directly against the obligors.
E.No opinion is expressed with respect to the validity, binding effect, or
enforceability of those provisions (if any) of the Opinion Documents:
(i)    requiring indemnification for, or providing exculpation, release, or
exemption from liability for, any action or inaction by any other person or
entity, to the extent such action or inaction involves gross negligence, bad
faith, willful misconduct or unlawful conduct on the part of any such person or
entity or to the extent arising under the securities laws or otherwise contrary
to public policy;
(ii)     imposing increased interest rates or late payment charges on
delinquency in payment or other default or providing for liquidated damages or
for premiums on acceleration or termination, to the extent any such provisions
may be deemed to be penalties or forfeitures;
(iii)     that have the effect of waiving statutes of limitation and marshaling
of assets or similar requirements;
(iv)     providing that modifications of such documents or waivers or consents
by a party thereunder may not be given effect unless in writing or in compliance
with particular requirements, or that a party's course of dealing, course of
performance, or the like or failure or delay in taking action may not constitute
a waiver of related rights or provisions, or that one or more waivers may not
under certain circumstances constitute a waiver of other matters of the same
kind;
(v)    providing that the provisions of such documents are severable;
(vi)    authorizing or permitting any Affiliate of any Lender, the
Administrative Agent or any purchaser of a participation interest as provided in
the Credit Agreement to set off or apply any deposit, property or indebtedness
of any Opinion Party;
(vii)    purporting to require a waiver of defenses, setoffs or counterclaims
against any Lender Party;
(viii)    purporting to grant to any Lender Party the power to make any decision
or to take or refrain



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent
and each of the Lenders party to the
Credit Agreement referenced below
January 31, 2012
Page 5


from taking any action or to give or withhold its consent to any matter in each
case in the sole discretion of any Lender Party (or words to comparable effect);
(ix)    requiring the payment of expenses or attorneys' fees, except to the
extent that a court determines such fees to be reasonable;
(x)    to the extent that such provisions constitute a waiver of illegality as a
defense to performance of contract obligations;
(xi)     that excuses the issuer of a letter of credit from liability to the
extent such provision is unenforceable under Section 5-103 of the New York
Uniform Commercial Code;
(xii)    purporting to survive notwithstanding the satisfaction, cancellation,
discharge, release, foreclosure or assignment of the Opinion Documents;
(xiii)    purporting to permit the exercise, under certain circumstances, of
rights or remedies without notice or without providing opportunity to cure
failures to perform;
(xiv)     purporting to grant to a party conclusive rights of determination;
(xv)    waiving rights to object to venue or consenting to venue, service of
process or methods of service of process;
(xvi)     waiving or varying rights, remedies and other legal provisions under
law;
(xvii)    granting any power of attorney or proxy;
(xviii)    releasing or waiving unknown or unmatured claims or rights; or
(xix)    waiving rights to a jury trial to the extent enforceability thereof is
determined by any court other than a New York state court or a federal court
sitting in New York applying New York law.
F.We express no opinion as to the creation, attachment, validity,
enforceability, perfection or priority of any liens or security interests.
This opinion letter speaks only as of the date hereof, and we expressly disclaim
any responsibility to advise you of any development or circumstance, including
changes of law of fact, that may occur after the date of this opinion letter
that might affect the opinions expressed herein. This opinion letter is
furnished to the addressees hereof solely in connection with the transactions
contemplated by the Opinion Documents, is solely for the benefit of the
addressees hereof and may not be relied upon by any other Person or for any
other purpose without our prior written consent. Notwithstanding the foregoing,
this opinion letter may be relied upon by any Person that becomes a Lender after
the date hereof in accordance with the provisions of the Credit Agreement as if
this opinion letter were addressed and delivered to such Person on the date
hereof. Any such reliance must be actual and reasonable under the circumstances
existing at the time such Person becomes a Lender, taking into account any
changes in law or facts and any other developments known to or reasonably
knowable by such Person at such time.











--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent
and each of the Lenders party to the
Credit Agreement referenced below
January 31, 2012
Page 6


Very truly yours,




KING & SPALDING LLP





--------------------------------------------------------------------------------




SCHEDULE I
1.
Amended and Restated Credit and Security Agreement, dated as of October 19,
2007, among Acuity Unlimited Inc., as Borrower, Acuity Lighting as Servicer,
Variable Funding Capital Company, the institutions party thereto from time to
time as Liquidity Banks and Wachovia Bank, National Association as Agent.

2.
Indenture, dated December 8, 2009, among Acuity Lighting as Issuer, Acuity
Brands as Parent Guarantor, ABL IP as a Guarantor and Wells Fargo Bank, National
Association as Trustee.

3.
6.00% Senior Note due 2019, in the principal amount of $350,000,000.








--------------------------------------------------------------------------------




EXHIBIT B
COMPLIANCE CERTIFICATE
To:
The Lenders parties to the

Credit Agreement Described Below
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of January 31, 2012 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Acuity Brands, Inc., a
Delaware corporation (the “Company”), Acuity Brands Lighting, Inc. (“ABL”), the
Subsidiary Borrowers from time to time parties thereto, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES IN HIS OR HER REPRESENTATIVE CAPACITY ON BEHALF
OF THE COMPANY THAT:
1.I am the duly elected of the Company;
2.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.Schedule I attached hereto sets forth financial data and computations
evidencing the Company's compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.
5.Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Agreement and the other Loan Documents
and the status of compliance.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , .
 
 
 
ACUITY BRANDS, INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 




--------------------------------------------------------------------------------




11
SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance as of _________, ____ with
Provisions of and of
the Agreement
I.
FINANCIAL COVENANTS

A.
MAXIMUM leverage RATIO (Section 6.18.1)

(1)
Indebtedness For Borrowed Money (excluding any undrawn amounts in respect of
Facility LCs)    =    $___________

(2)
EBITDA

(a)
EBIT (Item B(1) below)        $___________

(b)
Depreciation expense    +    $___________

(c)
Amortization expense    +    $___________

(d)
EBITDA    =    $___________

(3)
Leverage Ratio (Ratio of 1 to 2(d))         _____ to 1.00

(4)
State whether the Leverage Ratio exceeded the ratio permitted under Section
6.18.1        Yes/No

B.
MINIMUM INTEREST EXPENSE COVERAGE RATIO (Section 6.18.2)

(1)
EBIT:

(a)
Net Income        $___________

(b)
Interest Expense    +    $___________

(c)
Charges against income for foreign, federal,

state and local taxes    +    $___________


(d)
Other non-recurring non-cash charges    +    $___________

(e)
Non-cash expenses associated with stock     +    $___________

(f)
compensation plan    

(g)
Extraordinary non-recurring cash charges    +    




--------------------------------------------------------------------------------




$___________
(h)
[Maximum: $15,000,000 over the term of the Credit Agreement]

(i)
Other non-recurring non-cash credits    -    $___________

(j)
EBIT    =    $___________

(2)
Interest Expense        $___________

(3)
Fixed Charge Coverage Ratio (Ratio of 1(g) to 2)         _____ to 1.00

(4)
State whether the Fixed Charge Coverage Ratio was less than the ratio permitted
under Section 6.18.2        Yes/No

II.OTHER MISCELLANEOUS PROVISIONS
A.
SUBSIDIARY INDEBTEDNESS (Section 6.11)

(1)
Aggregate principal amount of intercompany Indebtedness owed to the Company or
any Guarantor by any Subsidiary that is not a Guarantor [Maximum: 10% of
Consolidated Net Worth]        $____________

(2)
Aggregate principal amount of Receivables Facility Attributed
Indebtedness        $____________

(3)
[Maximum: $250,000,000]

(4)
Aggregate principal amount of other Indebtedness incurred by the Company and its
Subsidiaries not otherwise permitted under Section 6.11         $____________

(5)
[Maximum: $150,000,000]    

B.
Guarantors (Section 6.10)

(1)
Attached hereto is a list of all Subsidiaries of the Company, which list
includes an indication of whether such Subsidiaries are parties to (or all or a
portion of their equity interests are subject to) a Guaranty or a Pledge
Agreement.




--------------------------------------------------------------------------------






SCHEDULE II TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due





--------------------------------------------------------------------------------




EXHIBIT C
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor's rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor's outstanding rights and
obligations under the respective facilities identified below (including without
limitation any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



--------------------------------------------------------------------------------




1
Assignor:
 
 
 
 
 
2
Assignee:
 
 [and is an Affiliate/Approved
 
 
Fund of [identify Lender]1
 
 
 
 
3
Borrower(s):
Acuity Brands Lighting, Inc. and the Subsidiary Borrowers
 
 
 
 
4
Agent:
JPMorgan Chase Bank, N.A.
, as the agent under the Credit
 
 
Agreement.
 
 
 
5
Credit Agreement:
The Credit Agreement dated as of January 31, 2012 (as amended, modified, renewed
or extended from time to time) among Acuity Brands, Inc., Acuity Brands
Lighting, Inc., the Subsidiary Borrowers from time to time parties thereto, the
Lenders party thereto, and JPMorgan Chase Bank, N.A., as Agent.
 
 
1 Select as applicable.
 
6
Assigned Interest:
 
 
 
 
 
 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans2
____________
$
$
_______%
____________
$
$
_______%
____________
$
$
_______%
 
 
 
7
Trade Date:
 
3 
 
 
 
 
Effective Date: ____________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]
 
 
 
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 






--------------------------------------------------------------------------------




 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
 
[Consented to and]4Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A., as Agent
 
 
 
By:____________________________
 
Title:
 
 
 
[Consented to:]5
 
 
 
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
4 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
5 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, LC Issuer) is required by the terms of the Credit Agreement.
 
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:_______________________________
 
Title:
 
 
 






--------------------------------------------------------------------------------






ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents, (v)
inspecting any of the property, books or records of any Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys' fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee's non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (vii)
attached as Schedule 1 to this Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, Reimbursement Obligations, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed



--------------------------------------------------------------------------------




counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------






ADMINISTRATIVE QUESTIONNAIRE
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------






US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)





--------------------------------------------------------------------------------




EXHIBIT D
[Intentionally Omitted]





--------------------------------------------------------------------------------




EXHIBIT E
NOTE
January 31, 2012
[BORROWER'S NAME], (the “Borrower”) promises to pay to the order of [LENDER]
(the “Lender”) the aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 31, 2012 (which, as it may
be amended, restated, supplemented or otherwise modified and in effect from time
to time, is herein called the “Agreement”), among Acuity Brands, Inc. (the
“Company”), the Borrower, certain other Subsidiaries of the Company party
thereto as Borrowers, the lenders party thereto, including the Lender and
JPMorgan Chase Bank, N.A., as Administrative Agent, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.
The Borrower hereby waives presentment, demand, protest and any notice of any
kind. No failure to exercise and no delay in exercising, any rights hereunder on
the part of the holder hereof shall operate as a waiver of such rights.
This Note shall be construed in accordance with and governed by the law of the
State of New York.
[BORROWER'S NAME]
By:                     
Print Name:
Title:



--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS
OF PRINCIPAL TO NOTE
DATED JANUARY 31, 2012
 
 
Principal
Maturity
Principal
 
 
Currency of
Amount of
of Interest
Amount
Unpaid
Date
Loan
Loan
Period
Paid
Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




EXHIBIT F
LIST OF CLOSING DOCUMENTS
CLOSING DOCUMENTS


$250,000,000


CREDIT FACILITY


ACUITY BRANDS, INC.
ACUITY BRANDS LIGHTING, INC.
AND CERTAIN SUBSIDIARY BORROWERS


January 31, 2012


LIST OF CLOSING DOCUMENTS1 


A.    LOAN DOCUMENTS


1.
Credit Agreement (the “Credit Agreement”) by and among Acuity Brands, Inc., a
Delaware corporation (the “Company”), Acuity Brands Lighting, Inc., a Delaware
corporation (“ABL”), the Subsidiary Borrowers from time to time parties thereto
(together with ABL, the “Borrowers”), the institutions from time to time parties
thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as contractual representative capacity (the “Administrative Agent”),
evidencing a $250,000,000 five-year revolving credit facility to the Borrowers
from the Lenders.

EXHIBITS
EXHIBIT A
--
Form of Opinion Letter
EXHIBIT B
--
Form of Compliance Certificate
EXHIBIT C
--
Form of Assignment Agreement
EXHIBIT D
--
[Intentionally Omitted]
EXHIBIT E
--
Form of Promissory Note (if requested)
EXHIBIT F
--
List of Closing Documents
EXHIBIT G
--
Form of Guaranty
EXHIBIT H
--
Form of Assumption Letter
EXHIBIT I
--
Form of Commitment and Acceptance

1    Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Bold/italicized
documents to be prepared and/or provided by the Borrowers and/or Borrowers'
counsel.
SCHEDULES



--------------------------------------------------------------------------------




PRICING SCHEDULE
 
COMMITMENT SCHEDULE
 
SCHEDULE 2.2
Mandatory Cost
SCHEDULE 2.21
Transitional Letters of Credit
SCHEDULE 5.5
Certain Disclosures
SCHEDULE 5.8
Subsidiaries
SCHEDULE 5.16
Environmental Matters
SCHEDULE 6.11
Existing Indebtedness
SCHEDULE 6.13
Existing Liens



2.
Guaranty (the “Guaranty”) executed by each of the Subsidiaries of the Company
identified on Appendix A attached hereto (the “Initial Guarantors”), in favor of
the Administrative Agent.

3.
Notes executed by the Borrowers in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.14 of the Credit Agreement (each a
“Requesting Lender”) in the aggregate principal amount of each such Requesting
Lender's Commitment under the Credit Agreement.

B.    CORPORATE DOCUMENTS
4.
Certificates of the Secretary or Assistant Secretary of the Company, each
Borrower and each of the Initial Guarantors certifying (i) the Articles or
Certificates of Incorporation or comparable charter documents of the Company,
each such Borrower and each such Initial Guarantor (certified by the appropriate
governmental officer in its jurisdiction of incorporation and attached thereto);
(ii) the By-Laws or comparable governance documents (attached thereto) of the
Company, each such Borrower and each such Initial Guarantor as in effect on the
date of such certification, (iii) resolutions of the Board of Directors (or
other similar governing body) of the Company, each such Borrower and each such
Initial Guarantor authorizing, inter alia, the execution, delivery and
performance of each document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of the Company, each such Borrower and each
such Initial Guarantor authorized to sign the documents to which it is a party
and, in the case of the Borrowers, authorized to request Advances under the
Credit Agreement.

5.
Good Standing Certificate for the Company, each Borrower and each Initial
Guarantor from the office of the appropriate governmental officer of their
respective jurisdiction of incorporation and, if applicable, the office of the
Secretary of State of Georgia.

D.    OPINION
6.
Legal opinion delivered by King & Spalding LLP, counsel of the Company, the
Borrowers and the Initial Guarantors with respect to the Credit Agreement and
the Guaranty.

E.    FINANCIAL INFORMATION
7.
Financial Condition Certificate delivered by the Company's chief financial
officer, with appropriate supporting information attached.

F.     CLOSING CERTIFICATES AND MISCELLANEOUS
8.
Opening Compliance Certificate executed by an Authorized Officer of the Company,
showing the calculations necessary to determine compliance with the Credit
Agreement on the initial Borrowing Date.

9.
Officer's Certificate of the Company certifying that on the Closing Date and
initial Borrowing Date (i)




--------------------------------------------------------------------------------




no Default or Unmatured Default has occurred and is continuing, (ii) as of such
date the representations and warranties of the Company contained in the Credit
Agreement are true and correct in all material respects as of such date, and
(iii) as of such date there has been no material adverse change in the business,
property, financial condition or operations of the Company and its Subsidiaries
taken as a whole since August 31, 2011.
10.
Officer's Certificate of the Company certifying that there exists no injunction
or temporary restraining order which would prohibit the making of the initial
Credit Extensions or any litigation seeking such injunction or restraining
order.

11.
Payoff Letter in respect of Existing Credit Agreement.




--------------------------------------------------------------------------------






APPENDIX A
Initial Guarantors
Company Name
Incorporated
 
 
ABL IP Holding LLC
Georgia
 
 








--------------------------------------------------------------------------------






EXHIBIT G
FORM OF GUARANTY
GUARANTY
THIS GUARANTY (this “Guaranty”) is made as of January 31, 2012, by and among
each of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Obligations
(as defined below), under the Credit Agreement referred to below.
WITNESSETH:
WHEREAS, ACUITY BRANDS, INC., a Delaware corporation ( the “Company”), Acuity
Brands Lighting, Inc. (“ABL”), the Subsidiary Borrowers from time to time
parties thereto (and together with ABL, the “Borrowers”), the institutions from
time to time parties hereto as Lenders, and JPMORGAN CHASE BANK, N.A., in its
capacity as contractual representative (the “Administrative Agent”) for itself
and the other Lenders, have entered into a certain Credit Agreement dated as of
January 31, 2012 (as the same may be amended, restated, supplemented or
otherwise modified, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrowers;
WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors (constituting all
of the Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 6.10 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all “Obligations”
(as defined in the Credit Agreement), including, without limitation, all
principal, interest, letter of credit reimbursement obligations and other
amounts that shall be at any time payable by the Company and the Borrowers under
the Credit Agreement and the other Loan Documents; and
WHEREAS, in consideration of the direct and indirect financial and other support
that one or more of the Borrowers has provided, and such direct and indirect
financial and other support as the Borrowers may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, each of the Guarantors is willing to guarantee
the obligations of the Company and the Borrowers under the Credit Agreement and
the other Loan Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.
SECTION 2.Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Facility LC) that:
(A)It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such standing or
authority could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------




(B)It (to the extent applicable) has the power and authority and legal right to
execute and deliver this Guaranty and to perform its obligations hereunder. The
execution and delivery by each Guarantor of this Guaranty and the performance by
each of its obligations hereunder have been duly authorized by proper
proceedings, and this Guaranty constitutes a legal, valid and binding obligation
of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally or by general equitable principles.
(C)Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation, limited liability company or partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or the provisions of any indenture, instrument or agreement to which the
Company or any of its Subsidiaries is a party or is subject, or by which it, or
its property, is bound, or (ii) conflict with, or constitute a default under, or
result in, or require, the creation or imposition of any Lien in, of or on its
property pursuant to the terms of, any such indenture, instrument or agreement.
No order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by it, is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrowers to,
fully comply with those covenants and agreements of the Borrowers applicable to
such Guarantor set forth in the Credit Agreement.
SECTION 3.The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of the Obligations, including, without limitation, (i) the principal
of and interest on each Advance made to any of the Borrowers pursuant to the
Credit Agreement, (ii) any Reimbursement Obligations of the Borrowers, (iii) all
Swap Obligations, and (iv) all Banking Services Obligations, and (v) all other
amounts payable by any of the Borrowers or any of their Subsidiaries under the
Credit Agreement and the other Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations”). Upon failure by any
Borrower or any of their respective Affiliates, as applicable, to pay punctually
any such amount, each of the Guarantors agrees that it shall forthwith on demand
pay such amount at the place and in the manner specified in the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the relevant
Loan Document, as the case may be. Each of the Guarantors hereby agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and is not a guaranty of collection.
SECTION 4.Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(A)any extension, renewal, settlement, indulgence, compromise, waiver or release
of or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(B)any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any



--------------------------------------------------------------------------------




such amendment which may increase the amount of, or the interest rates
applicable to, any of the Obligations guaranteed hereby;
(C)any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;
(D)any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of any Borrower or any other guarantor of any of the
Guaranteed Obligations;
(E)the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
(F)the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
or any other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations;
(G)the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;
(H)the election by, or on behalf of, any one or more of the Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;
(I)any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(J)the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of any of the Holders of Obligations or the Administrative
Agent for repayment of all or any part of the Guaranteed Obligations;
(K)the failure of any other Guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or
(L)any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable defense to, or discharge of, any Guarantor's obligations hereunder
except as provided in Section 5.
SECTION 5.Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors' obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations (other than contingent
indemnity obligations) shall have been paid in full in cash and the Commitments
and all Facility LCs issued under the Credit Agreement shall have terminated,
expired or been cash collateralized on terms and conditions



--------------------------------------------------------------------------------




reasonably satisfactory to the Administrative Agent and the applicable LC
Issuer. If at any time any payment of the principal of or interest on any
Advance, any Reimbursement Obligation or any other amount payable by any
Borrower or any other party under the Credit Agreement, any Swap Agreement, any
Banking Services Agreement or any other Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Borrower or otherwise, each of the Guarantors' obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. The parties hereto acknowledge and agree that each of
the Guaranteed Obligations shall be due and payable in the same currency as such
Guaranteed Obligation is denominated but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result that such currency (the “Original Currency”) no longer exists or the
relevant Guarantor is not able to make payment in such Original Currency, then
all payments to be made by such Guarantor hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of payment) of such payment due, it being the intention of the
parties hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.
SECTION 6.General Waivers; Additional Waivers.
(A)General Waivers. Each of the Guarantors irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein, as well as any requirement that at any time any action
be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
(B)Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:
(i)any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;
(ii)(a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor's right to make
inquiry of Administrative Agent and Holders of Obligations to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (d) notice of any
adverse change in the financial condition of the Company or any Borrower or of
any other fact that might increase such Guarantor's risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
(iii)its right, if any, to require the Administrative Agent and the other
Holders of Obligations to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Holders of Obligations has
or may have against, the other Guarantors or any third party, or against any
Pledged Equity provided by the other Guarantors, or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;
(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Obligations any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Holders of Obligations; (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the



--------------------------------------------------------------------------------




Administrative Agent's and the other Holders of Obligations' rights or remedies
against the other Guarantors; the alteration by the Administrative Agent and the
other Holders of Obligations of the Guaranteed Obligations; any discharge of the
other Guarantors' obligations to the Administrative Agent and the other Holders
of Obligations by operation of law as a result of the Administrative Agent's and
the other Holders of Obligations' intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor's liability hereunder; and
(v)any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Obligations; or (b) any election by the Administrative Agent and the
other Holders of Obligations under Section 1111(b) of Title 11 of the United
States Code entitled “Bankruptcy”, as now and hereafter in effect (or any
successor statute), to limit the amount of, or any collateral securing, its
claim against the Guarantors.
SECTION 7.Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(A)Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which the Holders of Obligations, LC Issuers or the
Administrative Agent now have or may hereafter have against any Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Obligations,
the LC Issuers and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrowers to the Holders of Obligations or LC Issuers. Should any Guarantor have
the right, notwithstanding the foregoing, to exercise its subrogation rights,
each Guarantor hereby expressly and irrevocably (A) subordinates any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
indefeasible payment in full in cash of the Guaranteed Obligations and (B)
waives any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Guaranteed Obligations are indefeasibly paid in full in
cash. Each Guarantor acknowledges and agrees that this subordination is intended
to benefit the Administrative Agent and the other Holders of Obligations and
shall not limit or otherwise affect such Guarantor's liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Obligations and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 7(A).
(B)Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against either any Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, and
not in contravention of the foregoing, so long as no Default is continuing the
Guarantors may make loans to and receive payments in the ordinary course with
respect to such Intercompany Indebtedness to the extent otherwise permitted
under the Credit Agreement. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied (in
cash) and all financing arrangements pursuant to any Loan Document, any Swap
Agreement or any Banking Services Agreement have been terminated. If all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or



--------------------------------------------------------------------------------




application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold (other than in an
transaction permitted under the Credit Agreement), then, and in any such event
(such events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”) shall
be paid or delivered directly to the Administrative Agent for application on any
of the Guaranteed Obligations, due or to become due, until such Guaranteed
Obligations (other than contingent indemnity obligations) shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations (other than
contingent indemnity obligations) and the termination of all financing
arrangements pursuant to any Loan Document among any of the Borrowers and the
Holders of Obligations, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Holders of Obligations and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Holders of
Obligations, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Holders of Obligations.
If any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees that
until the Guaranteed Obligations (other than the contingent indemnity
obligations) have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among any of the Borrowers and the
Holders of Obligations have been terminated, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent or any other
transferee that agrees to be bound by the terms of this Guaranty in writing (in
form and substance acceptable to the Administrative Agent)) any claim any such
Guarantor has or may have against any Obligor.
SECTION 8.Contribution with Respect to Guaranteed Obligations.
(A)To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor's “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
(B)As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.
(C)This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.



--------------------------------------------------------------------------------




(D)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.
(E)The rights of the indemnifying Guarantors against other Guarantors under this
Section 8 shall be exercisable upon the full and indefeasible payment of the
Guaranteed Obligations in cash and the termination of the Credit Agreement, the
Swap Agreements and the Banking Services Agreements.
SECTION 9.Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor's obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 10.Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrowers under the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.
SECTION 11.Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article XIV of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor at the address set forth below or such other
address or telecopy number as such party may hereafter specify for such purpose
by notice to the Administrative Agent in accordance with the provisions of such
Article XIV.
Notice Address for Guarantors:
c/o Acuity Brands, Inc.
1170 Peachtree Street, NE
Suite 2400
Atlanta, Georgia 30309-7694
Attention: Mr. Dan Smith
Phone:     404-853-1423
Fax: 404-853-1330
E-mail: dan.smith@acuitybrands.com
with a copy to:
Acuity Brands Lighting, Inc.
One Lithonia Way
Conyers, Georgia 30012
Attention: Mr. Barry R. Goldman
Phone:     770-860-3545    
Fax: 770-785-9511
E-mail: barry.goldman@acuitybrands.com
SECTION 12.No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement, any Swap Agreement, any Banking Services
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies



--------------------------------------------------------------------------------




provided by law.
SECTION 13.Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Obligations and their respective
successors and permitted assigns, provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of all
of the Lenders, and any such assignment in violation of this Section 13 shall be
null and void; and in the event of an assignment of any amounts payable under
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
other Loan Documents in accordance with the respective terms thereof, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Guarantors and their respective successors and assigns.
SECTION 14.Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.
SECTION 15.GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 16.CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(B) WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
SECTION 17.No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.
SECTION 18.Taxes, Expenses of Enforcement, Etc.
(A) Taxes. Section 3.5 of the Credit Agreement shall be applicable, mutatis
mutandis, to all payments required to be made by any Guarantor under this
Guaranty.



--------------------------------------------------------------------------------




(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the Holders of Obligations for any reasonable costs and
out-of-pocket expenses (including reasonable attorneys' fees and time charges of
attorneys for the Administrative Agent and the Holders of Obligations, which
attorneys may be employees of the Administrative Agent or the Holders of
Obligations) paid or incurred by the Administrative Agent or any Holders of
Obligation in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the Holders of Obligations on a pro rata basis for
application in accordance with the terms of the Credit Agreement.
Notwithstanding anything herein or in any other Loan Document to the contrary,
any and all provisions in this Guaranty or in any other Loan Document that
obligates any Guarantor to pay the attorney's fees or expenses of another Person
shall be deemed to obligate such Guarantor to pay the actual and reasonable
attorney's fees and expenses of such Person and such fees and expenses shall be
calculated without giving effect to any statutory presumptions as to the
reasonableness or the amount thereof that may apply under applicable law.
SECTION 19.Setoff. During the continuation of a Default, each Holder of
Obligations (including the Administrative Agent) may, without notice to any
Guarantor and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply toward the payment of all or any part of
the Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Obligations or the Administrative Agent to any Guarantor, and (ii) any
moneys, credits or other property belonging to any Guarantor, at any time held
by or coming into the possession of such Holder of Obligations (including the
Administrative Agent) or any of their respective affiliates.
SECTION 20.Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrowers
and any and all endorsers and/or other Guarantors of all or any part of the
Guaranteed Obligations, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Obligations (including the Administrative Agent) shall have any duty to
advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Obligations (including the Administrative Agent) shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Obligations
(including the Administrative Agent), pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.
SECTION 21.Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 22.Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Obligations (including
the Administrative Agent).
SECTION 23.Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.
SECTION 24.Release of Guarantors. The obligations of any Guarantor under this
Guaranty shall automatically terminate in accordance with Section 11.15 of the
Credit Agreement.
REMAINDER OF PAGE INTENTIONALLY BLANK



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Initial Guarantors have caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.
 
 
 
ABL IP HOLDING LLC
 
 
By:
 
 
Name:
 
 
Title:
 
 







Acknowledged and Agreed
as of the date first written above:
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
By:
 
 
Name:
 
 
Title:
 
 





















































Signature Page to Guaranty



--------------------------------------------------------------------------------






ANNEX I TO GUARANTY
Reference is hereby made to the Guaranty (the “Guaranty”) made as of January 31,
2012, by and among [__________] (the “Initial Guarantors” and along with any
additional Subsidiaries of the Company, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Obligations, under the Credit
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Guaranty. By its execution below, the undersigned
[NAME OF NEW GUARANTOR], a [_______________] [corporation] [partnership]
[limited liability company], agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 2 of the Guaranty are true and correct in all material
respects as of the date hereof.
IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [_______________] [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Guaranty as of this __________ day of _________, ____.
[NAME OF NEW GUARANTOR]
By:____________________________________
Title:__________________________________






























































Signature Page to Guaranty



--------------------------------------------------------------------------------






EXHIBIT H
FORM OF ASSUMPTION LETTER
Form of Assumption Letter
_____________, 20__
To the Administrative Agent and the Lenders party to the
Credit Agreement referred
to below
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of January 31, 2012
by and among Acuity Brands, Inc., the Subsidiary Borrowers from time to time
parties thereto, the financial institutions from time to time parties thereto as
lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders (the “Administrative Agent”) (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Terms defined in the Credit Agreement and used
herein are used herein as defined therein.
The undersigned, ______________ (the “Subsidiary”), a __________ [corporation],
wishes to become a “Subsidiary Borrower” under the Credit Agreement, and
accordingly hereby agrees that from the date hereof it shall become a
“Subsidiary Borrower” under the Credit Agreement and agrees that from the date
hereof and until the payment in full of the principal of and interest on all
Advances made to it under the Credit Agreement and performance of all of its
other obligations thereunder, and termination hereunder of its status as a
“Subsidiary Borrower” as provided below, it shall perform, comply with and be
bound by each of the provisions of the Credit Agreement which are stated to
apply to a “Borrower” or a “Subsidiary Borrower.” Without limiting the
generality of the foregoing, the Subsidiary hereby represents and warrants that
it has heretofore received a true and correct copy of the Credit Agreement
(including any modifications thereof or supplements or waivers thereto) as in
effect on the date hereof. In addition, the Subsidiary hereby authorizes each of
the other Borrowers to act on its behalf as and to the extent provided for in
Article II of the Credit Agreement in connection with the selection of Types and
Interest Periods for Advances and the conversion and continuation of Advances.
The Subsidiary further represents and warrants:
(A)Existence and Standing. Such Subsidiary is a corporation, partnership or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such standing or authority could not reasonably be expected to
have a Material Adverse Effect.
(B)Authorization and Validity. Such Subsidiary (to the extent applicable) has
the power and authority and legal right to execute and deliver the this
Assumption Letter and the other Loan Documents to which it is a party and to
perform its obligations thereunder or which have been filed by it as required by
the Credit Agreement. The execution and delivery by such Subsidiary of the Loan
Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper proceedings, and the Loan
Documents to which such entity is a party constitute legal, valid and binding
obligations of such entity enforceable against such entity in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors' rights generally or by
general equitable principles.



--------------------------------------------------------------------------------




(C)No Conflict; Government Consent. Neither the execution and delivery by such
Subsidiary of the Loan Documents, nor the consummation of the other transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Subsidiary or (ii) such Subsidiary's articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating agreement or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which such Subsidiary is a party or is
subject, or by which it, or its property, is bound, or conflict with, or
constitute a default under, or result in, or require, the creation or imposition
of any Lien in, of or on the property of such Subsidiary pursuant to the terms
of, any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by such Subsidiary, is required to be obtained by such
Subsidiary in connection with the execution and delivery of the Loan Documents,
the borrowings under the Credit Agreement, the payment and performance by such
Subsidiary of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
So long as the principal of and interest on all Advances made to the Subsidiary
under the Credit Agreement shall have been repaid or paid in full, all Facility
LCs issued for the account of the Subsidiary have expired or been returned and
terminated and all other Obligations of the Subsidiary (other than continent
indemnity obligations) under the Credit Agreement shall have been fully
performed, the Company may, by not less than five (5) Business Days' prior
notice to the Administrative Agent (who shall promptly notify the Lenders
thereof) terminate its status as a “Subsidiary Borrower” or “Borrower”, and such
Subsidiary shall be released from any future liability (other than contingent
indemnity obligations) as a “Subsidiary Borrower” or “Borrower” under the Credit
Agreement and the other Loan Documents.
CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.
[Name of Subsidiary Borrower]
By:                        
Title:                    
Address for Notices under the Credit Agreement:
Consented to:
 
 
 
ACUITY BRANDS, INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 






--------------------------------------------------------------------------------




3
EXHIBIT I
FORM OF COMMITMENT AND ACCEPTANCE
Form of Commitment and Acceptance
Dated [_______]
Reference is made to the Credit Agreement, dated as of January 31, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Acuity Brands, Inc., a Delaware corporation (the
“Company”), Acuity Brands Lighting, Inc., a Delaware corporation (“ABL”), the
Subsidiary Borrowers from time to time parties thereto (together with ABL, the
“Borrowers”), the institutions from time to time parties thereto as lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as contractual
representative capacity (the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein with the same meaning.
Pursuant to Section 2.24 of the Credit Agreement, the Borrowers have requested
an increase in the Aggregate Commitment from $______________ to $_____________.
Such increase in the Aggregate Commitment is to become effective on the date
(the “Effective Date”) which is the later of (i) _________, ____ and (ii) the
date on which the conditions precedent set forth in Section 2.24 in respect of
such increase have been satisfied. In connection with such requested increase in
the Aggregate Commitment, the Borrowers, the Administrative Agent and
_________________ (the “Accepting Bank”) hereby agree as follows:
1.Effective as of the Effective Date, [the Accepting Bank shall become a party
to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $_________ to the] amount set forth opposite the Accepting Bank's name on
the signature page hereof.
2.[The Accepting Bank hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.]
3.The Borrowers hereby represent and warrant that as of the date hereof and as
of the Effective Date, (a) all representations and warranties shall be true and
correct in all material respects as though made on such date and (b) no event
shall have occurred and then be continuing which constitutes a Default or an
Unmatured Default.
4.THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
5.This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.



--------------------------------------------------------------------------------




[BORROWERS]
By: _______________________
Title:
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
By:
 
 
Name:
 
 
Title:
 
 



COMMITMENT                ACCEPTING BANK


$                        [BANK]
By: _______________________
Title:



--------------------------------------------------------------------------------






Reaffirmations of Guarantors
Each of the undersigned hereby acknowledges receipt of the foregoing Commitment
and Acceptance. Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement referred to
in the foregoing Commitment and Acceptance. Without in any way establishing a
course of dealing by the Administrative Agent or any Lender, the undersigned
reaffirms the terms and conditions of the Guaranty dated as of January 31, 2012
executed by it and acknowledges and agrees that such Guaranty and each and every
other Loan Document executed by the undersigned in connection with the Credit
Agreement remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
amended by the Commitment and Acceptance and as the same may from time to time
hereafter be amended, modified or restated. The failure of any Guarantor to sign
this Reaffirmation shall not release, discharge or otherwise affect the
obligations of any of the Guarantors hereunder or under the Guaranty.
[GUARANTORS]
By: ____________________________
Its: ____________________









--------------------------------------------------------------------------------




PRICING SCHEDULE
 
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Applicable Margin (Eurocurrency Advances)
1.075%
1.175%
1.275%
1.375%
1.45%
1.65%
Applicable Margin (ABR Advances)
0.075%
0.175%
0.275%
0.375%
0.45%
0.65%
Applicable Facility Fee Rate
0.175%
0.2%
0.225%
0.25%
0.3%
0.35%

The Applicable Margin and Applicable Facility Fee Rate shall be determined in
accordance with the foregoing table based on the Company's Leverage Ratio as
reflected in the then most recent Financials. Adjustments, if any, to the
Applicable Margin or Applicable Facility Fee Rate shall be effective as of the
fifth (5th) Business Day following the date the Administrative Agent has
received the applicable Financials. If the Company fails to deliver the
Financials to the Administrative Agent at the time required pursuant to
Section 6.1(i) or 6.1(ii), as applicable, then the adjustment to the Applicable
Margin and Applicable Facility Fee Rate shall be the highest adjustment to the
Applicable Margin and Applicable Facility Fee Rate set forth in the foregoing
table until the fifth (5th) Business Day following the date such Financials are
so delivered.
Notwithstanding anything herein to the contrary, from the Closing Date to but
not including the fifth (5th) Business Day following the date the Administrative
Agent has received the Financials for the period ending on or about May 31,
2012, the Applicable Margin and Applicable Facility Fee Rate shall be determined
based upon Level III Status (unless such Financials demonstrate that Level IV, V
or VI Status should have been applicable during such period, in which case such
other Status shall be deemed to be applicable during such period).
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or 6.1(ii), respectively.
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
referred to in the most recent Financials, the Leverage Ratio is less than or
equal to 1.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter referred to in the most recent Financials, (i) the Company has not
qualified for Level I Status and (ii) the Leverage Ratio is less than or equal
to 1.50 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter referred to in the most recent Financials, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) Leverage Ratio is less
than or equal to 2.00 to 1.00.
“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter referred to in the most recent Financials, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and
(ii) Leverage Ratio is less than or equal to 2.50 to 1.00.
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
referred to in the most recent Financials, (i) the Company has not qualified for
Level I Status, Level II Status, Level III Status or Level IV Status and
(ii) Leverage Ratio is less than or equal to 3.00 to 1.00.
“Level VI Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.



--------------------------------------------------------------------------------




“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.



--------------------------------------------------------------------------------






COMMITMENT SCHEDULE
LENDER
COMMITMENT
JPMorgan Chase Bank, N.A.
$
47,500,000


Wells Fargo Bank, National Association
$
47,500,000


Bank of America, N.A.
$
35,000,000


Branch Banking & Trust Company
$
35,000,000


KeyBank National Association
$
35,000,000


U.S. Bank National Association
$
25,000,000


RBC Bank (USA)
$
25,000,000


AGGREGATE COMMITMENT
$
250,000,000






--------------------------------------------------------------------------------






SCHEDULE 2.2
MANDATORY COST
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)
in relation to a Loan in Pounds Sterling:

AB+C(B-D)+E x 0.01
per cent. per annum
100-(A-C)

(b)
in relation to a Loan in any currency other than Pounds Sterling:

E+0.01
per cent. per annum
300

Where:
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the




--------------------------------------------------------------------------------




Administrative Agent as being the average of the most recent rates of charge
supplied by the Reference Banks to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.
5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days' written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

(c)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

(f)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

(h)
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a)
the jurisdiction of its Facility Office; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.



--------------------------------------------------------------------------------




9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10.
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.2 in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.




--------------------------------------------------------------------------------






Schedule 2.21 – Transitional Letters of Credit
See Schedule 2.21-A attached.



--------------------------------------------------------------------------------




Schedule 2.21-A
Transitional Letters of Credit
Issuer
LOC#
Applicant
Beneficiary
Purpose
Amount
Effective / Renewal Date
Expiration Date
Evergreen Clause (Renewal)
Notification Date
 
 
 
 
 
 
 
 
 
 
JPMorgan/Bank One
LC #634899
Acuity Brands, Inc.
National Union Fire (AIG)
Secures payment of deductible requirements for insured portion of casualty
insurance program
5,510,000


11/31/11
11/13/2012
1-Year
10/13/2012
 
 
 
 
 
 
 
 
 
 
Wells Fargo/Wachovia
SM205916W
Acuity Brands, Inc. and self-insured subsidiaries and affiliates, if any
Georgia Self-Insurers Guaranty
Secures payment of workers Comp
690,000


11/24/2011
11/24/2012
1-Year
10/24/2012
 
 
 
 
 
 
 
 
 
 
JPMorgan/Bank One
CPCS-915278
Acuity Brands Lighting, Inc.
Neonlite Electronic and Lighting (H.K.) Limited
Secures AP payment
3,000,000


03/28/11
03/21/12
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9,200,000


 
 
 
 




--------------------------------------------------------------------------------




Schedule 5.5 – Certain Disclosures
None.



--------------------------------------------------------------------------------




Schedule 5.8 – Subsidiaries
See Schedule 5.8-A attached.



--------------------------------------------------------------------------------




Schedule 5.8A
Legal Organizational Chart
January 31, 2012
Acuity Brands, Inc. (Delaware)
•
ABL IP Holding LLC (Georgia)

•
Acuity Brands Technology (Delaware)

•
Acuity Brands Insurance Ltd. (Bermuda)

•
Acuity Brands Lighting, Inc. (Delaware)

◦
Luxfab Limited (United Kingdom)

▪
Holophane Europe Ltd. (United Kingdom)

▪
Holophane Lighting Ltd. (United Kingdom)

▪
Holophane Lichttechnik GmBH (Germany)

▪
Holophane Alumbrado Iberica, S.L. (Spain)

•
C&G Carandini (Spain)

◦
Acuity Brands Lighting Canada, Inc.

▪
Pathway Connectivity, Inc.

◦
HSA Acquisition Corporation (Ohio)

▪
ID Limited (Isle of Man)

•
Holophane S.A. de C.V. (Mexico) Ownership: 1.9% ID Limited and 98.1% HSA
Acquisition Corporation

◦
Acuity Brands Lighting (Hong Kong) Ltd.

▪
Acuity Trading (Shanghai) Co. Ltd.

◦
Castlight de Mexico, S.A. de C.V. (Mexico)

◦
Acuity Mexico Holdings, LLC (Delaware)

◦
Acuity Brands Lighting de Mexico, S. de R.L. de C.V. (Mexico) Ownership: 52.6%
Acuity Brands Lighting, Inc. and 47.4 % Acuity Mexico Holdings LLC

                                    
A Ownership: 1.9% ID Limited and 98.1% HSA Acquisition Corporation
B Ownership: 52.6% Acuity Brands Lighting, Inc. and 47.4 % Acuity Mexico
Holdings LLC

















--------------------------------------------------------------------------------




SCHEDULE 5.8A
ACUITY BRANDS, INC. AND SUBSIDIARIES
As of January 31, 2012


Company Name
State/Country of Incorporation
Date of Incorporation
US Tax ID Number
Foreign Tax ID Number
Acuity Brands, Inc.
1170 Peachtree Street, N.E. Suite 2400
Atlanta, GA 30309-7676
Delaware
June 27, 2001
58-2632672
 
Acuity Brands Lighting, Inc.
(formerly Acuity Lighting Group, Inc.)
1400 Lester Road
Conyers, GA 30012
Delaware
July 3, 2001
58-2633371
 
ABL IP Holding, LLC
1170 Peachtree Street, N.E. Suite 2400
Atlanta, GA 30309-7676
Georgia
September 20, 2007
58-2632672
 
Acuity Brands Lighting (Hong Kong) Limited
Hong Kong, China
January 12, 2006
 
 
Acuity Brands Technology Services, Inc.
1170 Peachtree Street, N.E. Suite 2400
Atlanta, GA 30309-7676
Delaware
January 2, 2004
31-1832408
 
Acuity Brands Insurance (Bermuda) Ltd.
Bermuda
February 14, 1990
 
98-0230326
Acuity Mexico Holdings, LLC
(formerly NSI Leasing, Inc.)
Delaware
Converted June 30,
2006 (Orig. Inc. on
October 26, 1994)
20-5178930
Former: 58-2136874
 
Acuity Brands Lighting Canada, Inc.
(formerly Holophane Canada Inc.)
9040 Leslie Street Unit 10
Richmond Hill, ON L4B 3M4
Ontario, Canada
June 20, 1989
 
 
Acuity Brands Lighting de Mexico, s. de R.L.
de C.V. (formerly Productos Lithonia Lighting
de Mexico S.A. de C.V.)
Mexico
Converted as of
August 23, 2006
(Orig. Inc. on October
20, 1994)
98-0506721
ABL941020S81
Acuity Trading (Shanghai) Co. Ltd.
Shanghai, China
March 6, 2007 (Bus.
License Issued)
 
 
C&G Carandini S.A.
Spain
December 30, 1926
 
 
Castlight de Mexico, S.A. de C.V.
Mexico
September 11, 1990
 
 
Holophane SA de CV
Mexico
September 11, 1990
 
 
Holophane Europe Ltd.
United Kingdom
March 29, 1965
 
3702370015907
Holophane Lichttechnik GmbH
Germany
January 5, 1996
 
HRB 32909
Holophane Alumbrado Iberica SL
Spain
May 6, 1999
 
 
HSA Acquisition Corporation
Ohio
May 29, 1998
31-1600314
 
ID Limited
Isle of Man
March 11, 1980
 
 
LuxFab Limited
United Kingdom
February 28, 1989
 
3704370016439
Pathway Connectivity, Inc.
Alberta, Canada
May 7, 1985
 
 
Holophane Lighting Ltd. (Inactive)
United Kingdom
December 12, 1998
(INACTIVE)
 




--------------------------------------------------------------------------------




Schedule 5.16 – Environmental
None.



--------------------------------------------------------------------------------




Schedule 6.11 – Existing Indebtedness
See Schedule 6.11-A attached.



--------------------------------------------------------------------------------




Schedule 6.11-A
Existing Indebtedness and Letters of Credit


($ Millions)
 
Outstanding
Debt and
Letters of
Credit
Obligations at
01/31/2012


 
 
 
Aggregrate principal amount of intercompany indebtedness from the
Company or any Guarantor to any Subsidiary that is not a Guarantor
 
$
—


6% Senior Unsecured Public Notes due December 2019, net of
unamortized discount of $0.6
 
$
349.4


Industrial Revenue Bond, Crawfordsville, IN due 2021
 
$
4.0


Letter of Credit issued outside revolving credit facility to support IRB
 
$
4.2


 
 
 
 
 
$
357.6






--------------------------------------------------------------------------------




Schedule 6.13 – Existing Liens
None.



